Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83188 Filed 11/19/20 Page 1 of 108




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  GOULD ELECTRONICS INC.,

        Plaintiff,                               Case No. 17-11130

  vs.                                            HON. MARK A. GOLDSMITH

  LIVINGSTON COUNTY ROAD
  COMMISSION,

        Defendant.
  _______________________________/

                                 OPINION & ORDER
   (1) CONTAINING FINDINGS OF FACT AND CONCLUSIONS OF LAW FOLLOWING
         BENCH TRIAL; (2) DENYING PLAINTIFF’S MOTION IN LIMINE TO BAR
     TESTIMONY FROM DEFENDANT’S EXPERT (Dkt. 92); (3) GRANTING IN PART
    AND DENYING IN PART AS MOOT PLAINTIFF’S MOTION IN LIMINE (Dkt. 109);
     (4) DENYING AS MOOT PLAINTIFF’S PRETRIAL OBJECTIONS TO PROPOSED
         TRIAL EXHIBITS (Dkt. 135); AND (5) DENYING AS MOOT DEFENDANT’S
   PRETRIAL OBJECTIONS TO PROPOSED TRIAL EXHIBITS (Dkts. 148, 149, 150, 151,
                                       152, 154)
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83189 Filed 11/19/20 Page 2 of 108




                                                       TABLE OF CONTENTS

  I.          INTRODUCTION............................................................................................................. 4

  II.         BACKGROUND ............................................................................................................... 6




  III.        DISCUSSION .................................................................................................................. 14




         1.        Travers’s Testimony ..................................................................................................... 15

         2.        Feenstra’s Testimony .................................................................................................... 16

         3.        Browning’s Testimony.................................................................................................. 17

         4.        MSG Reports ................................................................................................................ 21

         5.        EGLE Records .............................................................................................................. 25




         1.        Prima Facie Case........................................................................................................... 33

         2.        Statutory Defenses ........................................................................................................ 39

              a.      Third-Party Defense .................................................................................................. 39

                   i. Sole Cause ............................................................................................................... 40


                                                                          2
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83190 Filed 11/19/20 Page 3 of 108




                      a)      Historical Operations—RSF Facility............................................................... 41

                      b)      Floor Drain & PVC Pipe ................................................................................. 43

                      c)      Historical Operations—LCRC Property .......................................................... 44

                      d)      The Line of Occupation ................................................................................... 48

                      e)      Travers’s Theory.............................................................................................. 50

                      f)      Rebuttal to Travers’s Theory ........................................................................... 54

                      g)      Feenstra’s Theory ............................................................................................ 58

                      h)      Rebuttal to Feenstra’s Theory.......................................................................... 61

                      i)      Grading & Excavation Activities .................................................................... 66

                      j)      Conclusions Regarding Causation ................................................................... 67

                ii.        Due Care .............................................................................................................. 72

           b.         Contiguous Landowner Defense ............................................................................... 83

      3.        Divisibility .................................................................................................................... 84




      1.        NREPA Contribution Counterclaim ............................................................................. 90

      2.        Gould’s Liability ........................................................................................................... 91

      3.        Equitable Allocation ..................................................................................................... 95

           a.         Parties’ Contributions ............................................................................................... 96

           b.         Parties’ Degree of Care and Cooperation ............................................................... 100

           c.         Allocation of Response Costs ................................................................................. 103


                                                                           3
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83191 Filed 11/19/20 Page 4 of 108




  IV.     CONCLUSION ............................................................................................................. 107




                                                  I.      INTRODUCTION

          This is an environmental contamination case in which the parties dispute whether and how

  the costs of cleanup and remediation must be shared between them under the Comprehensive

  Environmental Response, Compensation, and Liability Act (“CERCLA”), 42 U.S.C. § 9601, et

  seq., and under Michigan’s Natural Resources and Environmental Protection Act (“NREPA”),

  Mich. Comp. Laws § 324.101, et seq. The Court conducted a seven-day non-jury trial between

  July 13, 2020, and July 21, 2020, by way of videoconferencing. The parties have submitted post-

  trial briefs and proposed findings of fact and conclusions of law, as well as responses to the post-

  trial briefing.

          Plaintiff Gould Electronics, Inc. (“Gould”) contends that Defendant Livingston County

  Road Commission (“LCRC”) is responsible for contributing to a plume of trichloroethylene

  (“TCE”) traversing the parties’ adjacent properties and migrating northeast toward Thompson

  Lake in Howell, Michigan. Pl. Proposed Findings of Fact & Conclusions of Law (“PFFCL”) at 5-

  9 (Dkt. 253). LCRC, in turn, maintains that Gould is solely responsible for the contamination.

  Def. PFFCL at 10 (Dkt. 252). Gould advances a cost recovery claim under CERCLA § 107(a), 42

  U.S.C. § 9607(a), and seeks to hold LCRC strictly liable for the entirety of its response costs. See

  3d Am. Compl. (Dkt. 76).1 LCRC maintains that it is shielded from liability under the third-party



  1
    Gould filed an earlier case against LCRC on July 6, 2009. Gould Elecs., Inc. v. Livingston Cty.
  Rd. Comm’n, No. 09-cv-12633 (E.D. Mich.). On May 29, 2012, the parties stipulated to dismiss
  that action without prejudice, in accordance with an agreement executed on May 21, 2012. See
  Stip. Order of Dismissal, Ex. A to Am. Compl. (Dkt. 22-2). The order of dismissal provided that
  either party could revive the surviving claims by filing a complaint initiating a new action. Id. ¶ 2.
  Gould initiated the present action on April 11, 2017.
                                                                  4
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83192 Filed 11/19/20 Page 5 of 108




  defense, CERCLA § 107(b)(3), 42 U.S.C. § 9607(b)(3), and under the contiguous landowner

  defense, CERCLA § 107(q), 42 U.S.C. § 9607(q). Def. PFFCL at 31-37. LCRC also argues that

  because the harm is divisible, it must be apportioned entirely to Gould. Id. Alternatively, LCRC

  advances contribution counterclaims under CERCLA § 113(f)(1), 42 U.S.C. § 9613(f), and under

  NREPA, Mich. Comp. Laws § 324.20129, seeking to equitably allocate all response costs,

  including its own, to Gould. Am. Counter-Compl. (Dkt. 118).

         CERCLA is designed to promote timely cleanup of environmental hazards by requiring

  investigation and remediation of contamination—not just by those who actually degraded the

  environment through direct disposal of the contamination but also by landowners and certain other

  “responsible parties,” regardless of whether they caused the toxic condition. The response costs

  incurred in conducting investigations and remediations may later be recovered, in whole or in part,

  from other responsible parties. For the reasons discussed below, the Court finds that Gould’s

  corporate predecessor dumped vast quantities of waste chemicals, including TCE, onto the ground

  and into floor drains on its property over the course of fifteen years. These chemicals leached

  through the soils and groundwater and migrated onto neighboring properties, including LCRC’s

  adjoining property. Although LCRC did not cause or contribute to the TCE contamination, it is

  liable as an owner of property where contamination is leaching through the soils and groundwater.

  And it fails to win the protection that CERCLA provides for innocent landowners because it was

  dilatory in investigating the source of the contamination and failed to fully cooperate with the state

  regulatory agency’s efforts to investigate the site.

         Under these circumstances, the Court finds in favor of Gould on its CERCLA cost recovery

  claim and holds that LCRC is strictly liable for Gould’s response costs. However, the Court also

  finds in favor of LCRC on its CERCLA contribution counterclaim. Having considered the



                                                    5
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83193 Filed 11/19/20 Page 6 of 108




  equities, the Court holds that Gould must bear the vast majority of the response costs, given that

  its corporate predecessor caused the toxic conditions. Accordingly, Gould’s equitable share of its

  past and future response costs, as well as LCRC’s past response costs, is fixed at 95%. Because

  LCRC engaged in delay tactics and was recalcitrant in cooperating with the state agency, it must

  bear 5% of the response costs. Finally, the Court dismisses LCRC’s NREPA contribution

  counterclaim.

                                       II.    BACKGROUND

         The Properties & Historical Operations

         This case involves the determination of responsibility for costs associated with the

  investigation and remediation of TCE contaminating two adjacent parcels of land. One of the

  parcels, located at 325 North Roosevelt Street in Howell, Michigan, was owned and operated by

  non-party Gould Inc., one of Gould’s corporate predecessors, from 1961 through 1976 (the “Gould

  Property”). 3d Am. Compl. ¶ 5; Rich Dep. at 11-12 (Dkt. 189-21).2 Over this period, Gould Inc.

  operated a piston and connecting rod manufacturing facility (the Roosevelt Street Factory, or “RSF

  Facility”) at the Gould Property. Rich Dep. at 12; Cronmiller Dep. at 35 (Dkt. 249); Trial Tr. V at

  60 (Richardson) (Dkt. 262).3 The RSF Facility spans nearly the entire length of the northern

  boundary of the Gould Property, as depicted in the image below. See Figure 1 to Travers Report

  at PageID.32137 (Dkt. 168).




  2
   The parties stipulated to the admission of all depositions referenced in this Opinion as de bene
  esse depositions. Trial Tr. VI at 117-118 (Dkt. 263).
  3
   Gould “manages the assets and liabilities” arising from the discontinued operations of Gould Inc.
  and admits that it is responsible for addressing the site investigation and remediation work at the
  Gould Property. Trial Tr. III at 73 (Callahan) (Dkt. 260); Rich Dep. at 14, 19; Answer to Am.
  Counter-Compl. ¶ 1 (Dkt. 120).
                                                  6
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83194 Filed 11/19/20 Page 7 of 108




         LCRC currently owns the property immediately to the east of the Gould Property, located

  at 918 North Street in Howell, Michigan (the “LCRC Property”). Answer to 3d Am. Compl. ¶ 6

  (Dkt. 79). LCRC operated at the LCRC Property between 1934 and 1990. Trial Tr. III at 157

  (Craine) (Dkt. 260). LCRC is responsible for constructing and maintaining roads, bridges, storm

  systems, and dams. Id. at 139-140. Its operations at the LCRC Property were limited to vehicle

  repair and maintenance, equipment and material storage, and office work. Id. at 150, 153, 159,

  161; Trial Tr. IV at 173 (Messner) (Dkt. 261). It did not operate any manufacturing facilities on

  the LCRC Property. Trial Tr. III at 140 (Craine).




                                                 7
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83195 Filed 11/19/20 Page 8 of 108




         The parties presented evidence regarding the historical operations at the Gould and LCRC

  Properties.4 Former employees of Gould Inc. testified that it was common practice at the RSF

  Facility to dispose of chemicals used in the manufacturing process by pouring them onto the

  ground on the Gould Property. Additionally, a large degreasing tank, which likely contained TCE,

  was located at the far eastern side of the RSF Facility. One former employee testified that the

  tank’s contents were disposed of by permitting them to flow into a floor drain at the RSF Facility.

  LCRC maintains that this floor drain was connected to a PVC pipe that ultimately emptied into a

  storm sewer on the LCRC Property.

         Meanwhile, records and testimony demonstrate that LCRC used TCE between 1985 and

  1986 to perform a series of asphalt tests on-site. Former LCRC employees testified that they

  disposed of the waste TCE used to perform these tests in a drum that was later picked up for

  disposal by Safety Kleen, LCRC’s vendor for TCE and other chemicals. These employees denied

  that TCE was ever disposed of by pouring it or spilling it onto the ground. Gould, however,

  disputes how many tests were performed and contends that LCRC has not definitively established

  what became of the waste TCE after Safety Kleen picked it up. Additionally, Gould maintains

  that LCRC could have caused the contamination on the Gould Property, as LCRC’s operations

  allegedly extended beyond the property line and onto the Gould Property.

         Discovery of TCE

         In 1988, the Michigan National Bank (“MNB”), a former owner of the Gould Property,

  voluntarily undertook an excavation and other remediation activities to address petroleum

  contamination on the Gould Property. In 1993, the Michigan Department of Environmental



  4
    For simplicity, the Court provides a broad overview of the historical operations, the parties’
  investigations and response activities, and the expert testimony, without citation to the record.
  These matters are discussed in greater detail in later sections, with extensive record citations.
                                                  8
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83196 Filed 11/19/20 Page 9 of 108




  Quality (“EGLE”)5 designated the Gould Property a “facility,” based on the presence of hazardous

  substances at the site, and identified Gould as a potentially responsible party under state

  environmental law.6 Gould thereafter assumed from MNB responsibility for the investigation of

  the Gould Property. In 1994, Gould retained the Mannik & Smith Group, Inc. (“MSG”), an

  environmental consulting firm, to investigate and clean up the contamination on the Gould

  Property.

         As its work progressed, Gould believed that it was nearing completion of its cleanup and

  would soon obtain EGLE’s closure of the site.7 However, TCE was unexpectedly detected on the

  Gould Property in 1997 or 1998. As a result, EGLE required Gould to expand its investigation to

  determine the sources of the TCE. MSG performed a series of additional investigations and, in

  2001, performed an excavation in the northeastern corner of the Gould Property during which 400

  to 500 cubic yards of soil containing TCE were removed. Additionally, in 2016, MSG installed a

  pump and treat system to treat the groundwater contamination. Finally, MSG implemented a

  bioremediation plan, a process that involves injecting additives into the ground.

         The LCRC Property became a subject of agency interest and concern some time after

  discovery of TCE on the Gould Property. On August 9, 2007, EGLE formally designated the


  5
   The name of the agency was later changed to the Department of Environment, Great Lakes, and
  Energy. For simplicity, this Opinion refers to the agency throughout as EGLE, its current moniker.
  6
    A “facility” is defined, in relevant part, under CERCLA as “any site or area where a hazardous
  substance has been deposited, stored, disposed of, or placed, or otherwise come to be located . . . .”
  42 U.S.C. § 9601(9). The NREPA definition is similar. See Mich. Comp. Laws § 324.20101(s).
  Ownership or operation of a facility can give rise to liability under CERCLA and NREPA, subject
  to limited defenses. See 42 U.S.C. § 9607(a); Mich. Comp. Laws § 324.20107a(1).
  7
    Although NREPA does not define “closure,” Rebecca Taylor, an EGLE environmental analyst,
  testified that EGLE closes a site when it approves a “no further action report.” Trial Tr. II at 182
  (Taylor) (Dkt. 259). Under NREPA, parties may submit reports seeking a determination of no
  further action “[u]pon completion of remedial actions that satisfy the cleanup criteria” established
  by NREPA. Mich. Comp. Laws § 324.20114a(2).
                                                    9
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83197 Filed 11/19/20 Page 10 of 108




   LCRC Property a “facility” and identified LCRC as a potentially responsible party, based on the

   presence of TCE contamination on the site. After receiving this notice, LCRC retained consultants,

   including Quantum Environmental (“Quantum”), to perform an investigation of the LCRC

   Property in coordination with EGLE. In connection with its investigation, Quantum completed

   soil and groundwater sampling and installed temporary monitoring wells. However, it did not

   prepare or implement an interim response plan to remediate or abate the TCE contamination,

   because LCRC maintained that it did not cause the TCE contamination.

          Expert Opinions

          The parties retained expert consultants to evaluate the data generated as a result of the

   investigations and to determine the sources of TCE contamination on the Gould and LCRC

   Properties. During trial, LCRC’s expert, Constance Travers, and Gould’s expert, Stanley Feenstra,

   presented competing theories regarding the origins and migration of the TCE.8 An overview of

   the competing theories follows, with elaboration set out later in this Opinion.

          In Travers’s view, releases of TCE in the northeastern corner of the Gould Property were

   the sole sources of TCE contamination, which has since migrated through the soil and groundwater

   onto the LCRC Property and other nearby properties. She observed that the highest concentrations

   of TCE in soil and groundwater are located in the northeastern corner of the Gould Property, with

   concentrations decreasing with distance from that area. She opined that groundwater near the

   northeastern corner of the Gould Property has two separate flow components, creating a

   “groundwater divide” running on a roughly west-east axis. Groundwater to the north of the divide

   flows northeasterly toward Thompson Lake, while groundwater to the south of the divide flows



   8
     While Travers and Feenstra are the parties’ primary experts, Gould and LCRC also presented
   testimony from the expert consultants who performed the investigations. Specifically, Gould
   presented testimony from John Browning, while LCRC presented testimony from Keith Gadway.
                                                   10
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83198 Filed 11/19/20 Page 11 of 108




   southeasterly across the LCRC Property. TCE from the northeastern corner of the Gould Property

   has dissolved in groundwater and migrated with the groundwater flow to the northeast, toward

   Thompson Lake, and to the southeast onto the LCRC Property. Because high concentrations of

   TCE were not detected in the soil or groundwater on the LCRC Property, Travers concluded that

   no disposals of TCE occurred on the LCRC Property.

          Feenstra acknowledged that releases of TCE that took place on the Gould Property

   represent one source of the contamination. He further conceded that some of this contamination

   likely migrated onto the northwestern corner of the LCRC Property. However, he also maintained

   that concentrations of TCE found to the south of a salt barn located on the LCRC Property are

   indicative of additional releases of TCE on the LCRC Property originating from deposits onto its

   soils, rather than from off-site migration.9

          Feenstra opined that the TCE concentrations detected south of the salt barn could not be

   attributed to TCE migration from the Gould Property for two reasons.                First, because a

   subterranean layer of clay located between the Gould and LCRC Properties slopes downward to

   the northwest, TCE could not have migrated uphill from the Gould Property onto the LCRC

   Property. Instead, TCE released on the LCRC Property would have migrated down the slope of

   the clay layer onto the Gould Property. Second, Feenstra stated that the groundwater divide is

   located further south than Travers opined, such that the groundwater in the northeastern corner of

   the Gould Property flows north and could not have transported dissolved TCE southeast onto the



   9
     The salt barn is a structure located on the northwestern corner of the LCRC Property, which
   LCRC used to store road salt. Trial Tr. III at 162-163 (Craine); Figure 1 to Travers Report. It was
   constructed—and the ground on which it was situated was paved—between 1979 and 1980, Trial
   Tr. VI at 43 (Travers) (Dkt. 263), to replace a much smaller salt shed that remains located
   immediately to the south of the salt barn, Trial Tr. III at 162-163 (Craine). The salt barn is
   referenced in the record by various names, including the salt shed and the salt storage building.
   All references to the “salt barn” in this Opinion refer to the salt barn constructed in 1979 and 1980.
                                                    11
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83199 Filed 11/19/20 Page 12 of 108




   LCRC Property. Thus, Feenstra concluded that a second source area exists to the south of the salt

   barn on the LCRC Property.

          LCRC’s Petitions to EGLE

          Throughout the course of its investigations and the litigation, LCRC has consistently

   maintained that it is not liable for causing the contamination. Although LCRC submitted a number

   of response activity plans to EGLE, it never proposed any plans to remediate the contamination,

   instead denying that it was a source of the contamination.10         However, EGLE continually

   requested, over roughly ten years, that LCRC perform additional investigations in order to

   determine the origins of the contamination with greater certainty.

          In response to EGLE’s continued requests for additional data, LCRC retained counsel to

   contact EGLE’s upper management regarding the investigations. Trial Tr. IV at 47-48 (Craine).

   At LCRC’s request, Timothy O’Brien, an associate director at EGLE, met with LCRC

   representatives in early 2017 to review the investigations of the LCRC Property. Trial Tr. IV at

   144 (O’Brien). Subsequently, on May 11, 2017, LCRC representatives, including Travers, met

   with EGLE staff members including O’Brien and Susan Leeming, the division chief of EGLE’s

   remediation and redevelopment division. Trial Tr. IV at 48-49 (Craine); Trial Tr. IV at 145-146

   (O’Brien). During this meeting, Travers gave a presentation describing the history of LCRC’s

   work on the site, the data and findings from the investigations, and her opinions regarding the

   source of the contamination. Trial Tr. IV at 50-51 (Craine). No representatives from Gould

   attended or were invited to this meeting. Id. at 54-55; Trial Tr. IV at 168 (O’Brien).




   10
     A response activity plan is a request for EGLE’s approval of proposed response activities to
   address contamination. See Mich. Comp. Laws § 324.20114b(1).
                                                   12
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83200 Filed 11/19/20 Page 13 of 108




          Following the meeting, EGLE staff members conferred and concluded that EGLE had no

   further regulatory interest in the origin of TCE contamination on the LCRC Property. Trial Tr. IV

   at 147-154 (O’Brien); Trial Tr. V at 13-14 (Leeming). This conclusion was set out in two letters

   EGLE issued in June 2017 (the “June 2017 Letters”). The first letter, issued on June 14, 2017,

   determined that “there is no indication that a release of chlorinated solvents to unsaturated site

   soils occurred, and no releases of chlorinated solvents in LCRC property site soils are

   demonstrated to be directly attributable to LCRC’s historic operations.” 6/14/17 Letter (Dkt. 201-

   12).   The letter further stated that this conclusion “should not be construed as a liability

   determination for the chlorinated solvent contamination on the subject property.” Id. EGLE also

   summarized certain “data gaps” in the evaluation of the origins of TCE on the LCRC Property and

   urged LCRC to “settle its differences” with Gould in order to cooperatively address the

   contamination and complete its evaluation and remediation of the releases. Id.

          When O’Brien and Leeming became aware of the content of the first letter—which they

   had not reviewed before it was issued—they agreed that it did not accurately reflect EGLE’s

   position, as it suggested that LCRC needed to perform additional work. Trial Tr. IV at 154-155

   (O’Brien); Trial Tr. V at 14-16 (Leeming). On June 23, 2017, EGLE issued a second letter

   clarifying its position. Trial Tr. IV at 156 (O’Brien); Trial Tr. V at 17-18 (Leeming). This letter

   stated that EGLE was not requesting LCRC to perform any further sampling or to submit any

   additional reports and that EGLE had “no further regulatory interest in the origin of the TCE

   contamination on [the LCRC Property].” 6/23/17 Letter (Dkt. 201-13).

          Rebecca Taylor, a senior environmental quality analyst and EGLE’s project manager

   overseeing the investigation of the Gould and LCRC Properties, explained that a “no further

   regulatory interest” determination means that EGLE simply has no regulatory concerns regarding



                                                   13
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83201 Filed 11/19/20 Page 14 of 108




   a property, as distinguished from a “no further action” determination resulting in EGLE’s closure

   of a site following the completion of response activities. Trial Tr. II at 125-126, 181-182 (Taylor)

   (Dkt. 259). However, Leeming stated that EGLE’s “no further regulatory interest” determination

   meant that EGLE would not go forward with any actions against LCRC. Trial Tr. V at 15

   (Leeming).

                                         III.    DISCUSSION

          The Court begins its analysis by resolving certain preliminary matters. It first evaluates

   evidentiary disputes raised by the parties in motions in limine and during trial. It then considers

   LCRC’s contention that the present action constitutes an appeal from an administrative agency

   decision, which is subject to an arbitrary and capricious standard of review.

          Regarding the merits of the action, the Court first evaluates whether Gould has established

   the elements of a prima facie cost recovery action. Next, it considers whether LCRC is shielded

   from liability under the statutory third-party and contiguous landowner defenses. The Court then

   turns to whether the environmental harm is divisible such that the response costs may be

   apportioned between the parties. Finally, it evaluates the equitable factors supporting allocation

   of the response costs between the parties.

          Ultimately, because the Court finds that Gould, Inc. is solely responsible for causing the

   contamination, it holds that 95% of the response costs must be equitably allocated to Gould. But

   because LCRC failed to exercise due care with respect to the contamination or to fully cooperate

   with EGLE, it is allocated 5% of the response costs.

          Evidentiary Matters

          As an initial matter, the parties dispute the admissibility of certain evidence relevant to the

   Court’s analysis of LCRC’s defenses and counterclaims. Specifically, the parties dispute the



                                                    14
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83202 Filed 11/19/20 Page 15 of 108




   admissibility of testimony by expert witnesses Travers, Feenstra, and Browning, as well as certain

   reports and documents prepared by MSG and EGLE. For the reasons explained below, the Court

   admits Travers’s and Feenstra’s expert testimony. While Browning is qualified to testify as an

   expert, the Court finds that his testimony premised on the work of another expert is inadmissible.

   Similarly, MSG reports prepared in expectation of litigation by an expert who did not testify are

   inadmissible as business records of MSG. Finally, correspondence from EGLE is admissible as

   public records of the agency, while the portions of EGLE requests for geological review containing

   expert opinions are inadmissible.

               1. Travers’s Testimony

           Gould filed a motion seeking to bar introduction of Travers’s testimony in its entirety. See

   generally Pl. Mot. in Limine to Bar Expert Test. (Dkt. 92). In its motion, Gould contends that

   Travers’s opinions regarding the source of the TCE contamination are irrelevant because the

   parties’ causation of the contamination is not an element of the prima facie case for a cost recovery

   claim. Id. at 3-4. The balance of Gould’s motion objects to Travers’s testimony regarding the

   parties’ use and disposal of TCE—which, Gould contends, is premised on unfounded speculation

   and mischaracterizations of other witnesses’ testimony. Id. at 5-12.

           With respect to Gould’s argument that causation of the contamination is irrelevant, this

   contention plainly lacks merit. While it is true that causation is not part of Gould’s prima facie

   case, LCRC’s degree of causal contribution is relevant not only to its third-party defense but also

   to any equitable allocation of damages. Consequently, causation is an integral component of the

   liability analysis.

           As to Gould’s objection to Travers’s testimony describing the parties’ use and disposal of

   TCE, this argument does not warrant exclusion of her testimony. The Federal Rules of Evidence



                                                    15
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83203 Filed 11/19/20 Page 16 of 108




   contemplate that experts may testify regarding the facts and data underlying their opinions. Fed.

   R. Evid. 705 (providing that an expert may state an opinion without first testifying to the facts or

   data upon which the opinion is premised, but also providing that “the expert may be required to

   disclose those facts or data on cross-examination”). Experts’ testimony regarding underlying facts

   does not serve to establish those matters as substantive fact, but rather to explain how they formed

   their opinions. See In re John Richards Homes Bldg. Co., L.L.C., 439 F.3d 248, 264 (6th Cir.

   2006) (noting that “expert testimony may not be used to establish underlying facts not otherwise

   in evidence,” but holding that an expert may rely upon those facts in forming his opinion); United

   States v. Sowards, 339 F.2d 401, 402 (10th Cir. 1964) (“As a general rule, an expert may testify

   as to hearsay matters, not to establish substantive facts, but for the sole purpose of giving

   information upon which the witness relied in reaching his conclusion . . . .”).

             Accordingly, Travers’s testimony regarding the parties’ use and disposal of TCE does not

   serve to establish those facts, but rather to explain the basis for her opinions. Additionally, to the

   extent that the underlying facts described by Travers are unsupported or premised on

   mischaracterizations of other witnesses’ testimony, Gould had the opportunity to cross-examine

   Travers regarding those deficiencies and to highlight any discrepancies in its post-trial briefing.

   See John Richards, 439 F.3d at 264. Consequently, Gould’s motion to bar Travers’s testimony is

   denied.

                2. Feenstra’s Testimony

             For the first time in its post-trial briefing, LCRC challenges the admissibility of Feenstra’s

   expert testimony under Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharms., Inc.,

   509 U.S. 597 (1993), on the ground that it represents unsupported “junk science.” Def. PFFCL at

   26-30. LCRC’s objection to Feenstra’s testimony is not well-taken. LCRC’s argument is



                                                      16
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83204 Filed 11/19/20 Page 17 of 108




   untimely, as motions to limit or exclude expert testimony were to be filed by November 5, 2019.

   See Case Management & Scheduling Order at 1 (Dkt. 40). Nevertheless, the Court will consider

   LCRC’s criticisms in evaluating the persuasiveness of Feenstra’s opinions.

              3. Browning’s Testimony

          During trial, Gould offered testimony from John Browning, the executive vice president of

   MSG and the lead engineer directing and overseeing MSG’s investigations of the Gould and LCRC

   Properties. Trial Tr. I at 26, 31-32 (Browning) (Dkt. 258). Browning testified regarding the

   subsurface geology of the site and the contouring maps depicting the elevation of the intermediate

   clay layer and the pattern of groundwater flow. See Trial Tr. I at 122 (Browning); Trial Tr. II at

   32-42, 46-50, 60-61, 67-70, 75 (Browning). LCRC objected during trial to recognizing Browning

   as an expert in the field of hydrogeology, claiming that he is not qualified in this field. Trial Tr. I

   at 123; Trial Tr. II at 75-77. Additionally, LCRC argued that Browning impermissibly parroted

   the hearsay opinions of non-testifying expert Thomas Cok, the lead MSG hydrogeologist involved

   in the investigation of the Gould and LCRC Properties.11 See Trial Tr. I at 95-103, 105, 149-150

   (Browning); Trial Tr. II at 33-38, 46-47 (Browning).

          The admissibility of expert testimony is governed by Federal Rule of Evidence 702. Under

   Rule 702, “[a] witness who is qualified as an expert by knowledge, skill, experience, training, or

   education may testify in the form of an opinion or otherwise” if the following criteria are met:




   11
      Cok was variously referred to as a hydrologist, see Trial Tr. I at 149 (Browning), and a
   hydrogeologist, see id. at 105; Trial Tr. II at 37 (Browning). Neither party presented evidence
   explaining whether there is a distinction between a hydrologist and a hydrogeologist. According
   to the Oxford English Dictionary, hydrology is “[t]he science which treats of water, its properties
   and laws, [and] its distribution over the earth’s surface,” while hydrogeology is “[t]hat part of
   geology which treats of the relations of water on or below the surface of the earth.” See
   https://www.oed.com/view/Entry/90003?redirectedFrom=hydrology#eid;
   https://www.oed.com/view/Entry/89987?redirectedFrom=hydrogeology#eid.
                                                     17
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83205 Filed 11/19/20 Page 18 of 108




            (a)    the expert’s scientific, technical, or other specialized knowledge will help
                   the trier of fact to understand the evidence or to determine a fact in issue;
            (b)    the testimony is based on sufficient facts or data;
            (c)    the testimony is the product of reliable principles and methods; and
            (d)    the expert has reliably applied the principles and methods to the facts of the
                   case.

   Fed R. Evid. 702.

            Rule 702 places a special obligation on the trial court to act as a gatekeeper, ensuring that

   “any and all scientific testimony or evidence admitted is not only relevant, but reliable.” Daubert,

   509 U.S. at 589. In Kumho Tire Company v. Carmichael, 526 U.S. 137, 147 (1999), the Supreme

   Court clarified that the “gatekeeping obligation” is not limited to “scientific” expert testimony; it

   applies to all expert testimony. Rule 702 requires a district court to satisfy itself that the proposed

   expert testimony will assist the trier of fact, before permitting the trier of fact to assess such

   testimony.     Id. at 148-149. The proponent of the expert must establish admissibility by a

   preponderance of the evidence. Nelson v. Tenn. Gas Pipeline, Co., 243 F.3d 244, 251 (6th Cir.

   2001).

            Browning testified that he is a licensed engineer and has master’s degrees in geotechnical

   engineering, hydrogeology, and geologic bedrock. Trial Tr. I at 27-28 (Browning). According to

   his curriculum vitae, Browning is experienced in applying principles of geotechnical engineering,

   geology, hydrogeology, and hydrology to the investigation, evaluation, planning, and design of

   projects related to soil, sediment groundwater, and surface water environmental issues. Browning

   Curriculum Vitae (Dkt. 199-18). As a general matter, there is no question that Browning is well

   qualified as an expert to testify regarding matters related to geotechnical engineering, geology,

   hydrogeology, and hydrology.

            However, as noted by LCRC, Browning’s testimony regarding the intermediate clay layer

   and groundwater flow was premised on documents prepared by and conclusions drawn by non-

                                                     18
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83206 Filed 11/19/20 Page 19 of 108




   testifying expert Thomas Cok. See Trial Tr. I at 95-103, 149-150 (Browning); Trial Tr. II at 33-

   38, 46-47 (Browning). Browning admitted that Cok drafted all reports submitted to EGLE and

   principally prepared all contour maps. Trial Tr. I at 149-150 (Browning). He also testified that he

   personally reviewed and approved Cok’s work, and as part of that process frequently provided

   comments and suggestions for modifications. Id. at 98-99, 149-150. The precise degree of

   Browning’s involvement in preparing these documents, however, was not explained.                His

   testimony does not make clear to what extent the documents represent his own views, those of

   Cok, or some combination of the two. And for reasons that Gould never explained, Cok was not

   called at trial.

           Browning’s testimony is flawed because Gould never established the reliability of any

   opinions he expressed regarding the intermediate clay layer, the contouring maps, or the pattern of

   groundwater flow. Browning did not testify that these opinions were premised on his own

   independent analysis. Instead, any opinions appeared to be based in a significant way on Cok’s

   analysis. While Browning “approved” Cok’s work, Gould did not establish that the conclusions

   reached in Cok’s work meet the reliability requirements set forth under Rule 702. Browning did

   not describe in any significant way the facts or data upon which Cok’s conclusions rested or testify

   that those conclusions were the product of reliable principles and methods appropriately applied

   by Cok. Nor did he analyze the discretionary choices made by Cok in preparing records and in

   reaching conclusions. Because no foundation explaining the precise basis for Cok’s views was

   established, it cannot be said that they are sufficiently reliable.

           By offering Browning as a mere conduit for Cok’s opinions, Gould runs afoul of the rule

   that experts should not simply parrot the opinions of other experts. While Rule 703 permits an

   expert to “consider remote statements that . . . may be inadmissible, he cannot properly act as a



                                                     19
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83207 Filed 11/19/20 Page 20 of 108




   conduit by presenting an opinion that is not his own opinion but that of someone else.”

   3 Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence § 7:16 (4th ed. 2013); see also

   Louis Vuitton Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d 558, 664 (S.D.N.Y. 2007)

   (holding that “the expert witness must in the end be giving his own opinion. . . . [and] cannot

   simply be a conduit for the opinion of an unproduced expert” (emphasis in original)). “Simply

   stated, an expert’s opinion must be based upon his own application of principles within his

   expertise to the facts of the case.” Quiles v. Bradford-WhiteCorp., No. 10–CV–747, 2012 WL

   1355262, at *7 (N.D.N.Y. Apr. 8, 2012). While an expert may rely on facts and data known to

   others in expressing “what he thinks,” he may not simply parrot “what someone else thinks.”

   3 Mueller & Kirkpatrick, Federal Evidence § 7:16.

          In our case, the lack of a foundation establishing reliability is particularly troubling

   because, realistically, MSG was hired to support Gould’s position in its dealings with EGLE and

   LCRC—raising the specter that in formulating expert opinions, “any margin of

   discretion . . . could be expected to be exploited” for Gould’s benefit. See Dura Auto. Sys. of Ind.,

   Inc. v. CTS Corp., 285 F.3d 609, 615 (7th Cir. 2002); see also Daubert v. Merrell Dow Pharms.,

   Inc., 43 F.3d 1311, 1317 (9th Cir. 1995) (“One very significant fact to be considered is whether

   the experts are proposing to testify about matters growing naturally and directly out of research

   they have conducted independent of the litigation, or whether they have developed their opinions

   expressly for purposes of testifying.”).

          Accordingly, Browning’s testimony premised on work prepared by Cok—including Cok’s

   conclusions relative to the direction of groundwater flow and the elevation and continuity of the




                                                    20
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83208 Filed 11/19/20 Page 21 of 108




   intermediate clay layer—must be excluded.12 However, for the reasons articulated below, even if

   the Court were to consider this testimony, it would not consider the testimony to be persuasive.

              4. MSG Reports

          During trial, Gould sought to introduce through Browning’s testimony certain reports

   created by MSG. Pl. PFFCL at 33.13 LCRC objects to the admission of these reports because they

   set forth expert opinions that were prepared by Cok and not by Browning. Def. PFFCL at 1, 3-4.

   Consequently, LCRC maintains that these records are inadmissible on two grounds: (i) they

   constitute inadmissible hearsay under Rules 801 and 802, and (ii) they are inadmissible under

   Rules 702 and 705 because Cok was not called by Gould and available for cross-examination

   regarding the reports’ reliability. Id. The Court addresses each of LCRC’s objections in turn.

          In general, the Rules of Evidence permit “the admission of expert opinion testimony[,] not

   opinions contained in documents prepared out of court.” Engebretsen v. Fairchild Aircraft Corp.,

   21 F.3d 721, 728 (6th Cir. 1994) (emphasis in original). Stated simply, experts testify—not their

   reports. This is primarily because expert reports created prior to trial, such as those created by

   MSG, are considered hearsay and are inadmissible absent agreement to the contrary. Bianco v.

   Globus Med., Inc., 30 F. Supp. 3d 565, 570 (E.D. Tex. 2014). Caselaw has held an expert’s report

   to constitute inadmissible hearsay even where another expert, who assisted in the report’s


   12
     LCRC did not lodge individual objections to Browning’s testimony regarding each document
   that Cok prepared. LCRC objected to Browning’s testimony regarding MSG’s 2016 Annual
   Report (Dkt. 241), Trial Tr. I at 83-84, but otherwise advanced a broad continuing objection to
   Browning’s testimony regarding interpretations of data developed by others, Trial Tr. I at 122-
   123; Trial Tr. II at 76.
   13
     Specifically, Gould seeks to admit the following documents: (i) MSG Interim Response Work
   Plan for Hydraulic Control dated April 13, 2013 (Dkt. 209); (ii) MSG Modified Comprehensive
   Groundwater Monitoring Plan and Pump & Treat System Update dated February 2019 (Dkts. 210,
   210-1); (iii) Interim Response Work Plan for ISCO/EAB Pilot Study dated July 29, 2013 (Dkts.
   211, 211-1); (iv) MSG 2016 Annual Report (Dkt. 241); and (v) MSG 2008 Supplemental
   Investigation and Historical Data Summary dated May 28, 2009 (Dkt. 245).
                                                  21
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83209 Filed 11/19/20 Page 22 of 108




   preparation, testified regarding the conclusions reached by the principal expert, as “one expert may

   not give the opinion of another expert who does not testify.” Tokio Marine & Fire Ins. Co., Ltd.

   v. Norfolk & W. Ry. Co., 172 F.3d 44 (Table) (4th Cir. 1999).

          Gould, however, contends that the reports are admissible under Rule 803(6), as records of

   MSG’s regularly conducted business activities. Pl. PFFCL at 33. Under Federal Rule of Evidence

   803(6), records of a regularly conducted business or organizational activity are not excluded as

   hearsay if the following conditions are met: (i) the record was created at or near the time by—or

   from information transmitted by—someone with knowledge; (ii) the record was kept in the course

   of a regularly conducted activity of a business, organization, occupation, or calling, whether or not

   for profit; and (iii) making the record was a regular practice of that activity. These conditions must

   be shown by the testimony of “the custodian or another qualified witness, or by certification that

   complies with Rule 902(11) or (12) or with a statute permitting certification . . . .” Fed. R. Evid.

   803(6)(D). Records meeting these requirements are generally admissible if “the opponent does

   not show that the source of information or the method or circumstances of preparation indicate a

   lack of trustworthiness.” Fed. R. Evid. 803(6)(E).

          Records prepared in anticipation of litigation typically do not meet the requirements of

   Rule 803(6). Jordan v. Binns, 712 F.3d 1123, 1135 (7th Cir. 2013); 5 Jack B. Weinstein, et al.,

   Weinstein’s Federal Evidence § 803.08 (2d ed. 2018). Courts exclude these records because

   preparation for litigation is generally not a routinely conducted business activity. Jordan, 712 F.3d

   at 1135.    Additionally, “documents prepared with an eye toward litigation raise serious

   trustworthiness concerns because there is a strong incentive to deceive.” Id.

          Here, MSG’s records were created not as part of an ongoing, routine activity but rather in

   connection with a specific project that, at its outset, implicated significant liability considerations



                                                     22
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83210 Filed 11/19/20 Page 23 of 108




   and the threat of litigation. MSG was retained by Gould after EGLE issued a facility-notification

   letter identifying Gould as a potentially responsible party. In 2007, LCRC was identified as a

   second potentially responsible party that might be accountable for the contamination.

   Unsurprisingly, litigation regarding the parties’ liability for the contamination was initiated in 2009

   and has continued over the past decade. Under such circumstances, there can be no doubt that

   MSG’s investigations and reports were drafted with a strong incentive to uncover or create

   evidence favorable to Gould. Because these reports were not prepared as a matter of routine

   practice and demonstrate a lack of trustworthiness, they do not fall under the Rule 803(6) exception

   to the rule against hearsay.

          Additionally, as LCRC contends, even if the MSG reports qualified as business records

   under Rule 803(6), they are nevertheless inadmissible under Rules 702 and 705 because their

   preparer did not testify and was unavailable for cross-examination regarding his qualifications and

   the substance of the reports. In Forward Communications Corp. v. United States, 608 F.2d 485,

   627 (Ct. Cl. 1979), the court held that expert reports determined to be business records under Rule

   803(6) can nevertheless be excluded if they fail to satisfy Rules 702 and 705. That is, although

   business records containing expert opinions may be admissible if they “are incident to or part of

   factual reports of contemporaneous events or transactions[,] . . . . reports which are prepared to

   state or to support expert opinions are not admissible without the preparer being present in court

   to testify as to his qualifications as an expert and to be cross-examined on the substance, pursuant

   to Rules 702 and 705.” Id. at 629. Thus, an appraisal report containing a valuation of the company

   was held to be inadmissible in the absence of supporting testimony from the consultant who

   prepared the report. Id. at 626, 629.




                                                     23
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83211 Filed 11/19/20 Page 24 of 108




          Here, the MSG reports go far beyond contemporaneously recording factual data and instead

   contain what appear to be principally Cok’s opinions regarding possible sources of TCE, the

   direction of groundwater flow, and depictions of the subsurface geology. Because the MSG

   reports set forth expert opinions, they are not admissible under Rules 702 and 705 without Cok

   being present in court to testify as to his qualifications and to be cross-examined regarding the

   substance of the reports. Browning’s testimony regarding the documents is insufficient to serve

   this purpose, as his familiarity with the underlying data and with the techniques and principles

   applied by Cok in rendering these opinions was not established. The Court, therefore, is unable to

   assess Cok’s qualifications or the reliability of the methodologies applied in rendering the opinions

   set forth in the MSG reports, while LCRC was unable to cross-examine Cok on these matters.

   Consequently, the MSG reports are inadmissible under Rules 702 and 705.

          Gould argues that Forward Communications can be distinguished from our case, as it was

   in Johnson v. State Farm Fire & Cas. Co., No. CIV.A. 12-00534-N, 2013 WL 4607548, at *5 (S.D.

   Ala. Aug. 29, 2013), where the court considered an expert report, despite a claim that it was

   hearsay, because the expert who prepared the report was available for cross-examination during a

   deposition. Pl. Resp. at 3-4 (Dkt. 255). Likewise, Cok was deposed in the present action. Id.

   However, Johnson involved a challenge to the evidence considered by the court at the summary

   judgment stage, with the court specifically noting that courts “may consider a hearsay statement

   in passing on a motion for summary judgment if the statement could be reduced to admissible

   evidence at trial . . . .” 2013 WL 4607548, at *5 (internal marks omitted). The MSG reports, by

   contrast, were offered during trial as opposed to the summary judgment stage—therefore, they

   were required to comply with Rules 702 and 705. As concluded above, they did not. Thus,




                                                    24
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83212 Filed 11/19/20 Page 25 of 108




   LCRC’s ability to cross-examine Cok during a deposition does not excuse Gould’s failure to

   present his testimony at trial.14

             Consequently, the Court excludes these records. However, as with Browning’s testimony,

   even if the Court were to consider these records, they are determined unpersuasive for the reasons

   articulated below.

                5. EGLE Records

             Gould seeks to admit documents and records prepared by EGLE under Federal Rule of

   Evidence 803(8), the public records exception to the rule against hearsay. Pl. PFFCL at 36-37.

   Specifically, Gould seeks to admit letters sent by EGLE to LCRC (Dkts. 201-7, 201-10, and 207-

   11) and requests for geological review (Dkts. 198-5, 201-8, and 213-4).15 Pl. PFFCL at 38-39.

   LCRC opposes the admission of these records on the grounds that they set forth opinions as

   opposed to factual findings, and that they are inherently untrustworthy insofar as they are premised

   on evidence and data prepared by the parties’ consultants. Def. PFFCL at 9-10.

             A public record is excluded from the rule against hearsay if it is a record or statement of a

   public office that sets out one of the following: “(i) the office’s activities; (ii) a matter observed

   while under a legal duty to report, but not including, in a criminal case, a matter observed by law-

   enforcement personnel; or (iii) in a civil case or against the government in a criminal case, factual

   findings from a legally authorized investigation . . . .” Fed. R. Evid. 803(8)(A). The burden then

   shifts to the opponent to show that the “source of information or other circumstances indicate a

   lack of trustworthiness.” Fed. R. Evid. 803(8)(B); Fed. R. Evid. 803(8) advisory committee note



   14
        Neither party offered the Cok deposition as a de bene esse deposition.
   15
     The Court admitted the portions of the requests for geological review that were drafted by
   Taylor, but reserved ruling regarding the portions of the documents that were drafted by EGLE
   geologists. See Trial Tr. II at 118, 128, 147.
                                                      25
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83213 Filed 11/19/20 Page 26 of 108




   (stating that the Rule “assumes admissibility in the first instance but with ample provision for

   escape if significant negative factors are present”). Generally, this hearsay exception is premised

   on the notion “that circumstantial guarantees of trustworthiness are provided by the presumption

   that governmental officials will perform their duties faithfully.” Zenith Radio Corp. v. Matsushita

   Elec. Indus. Co., Ltd., 505 F. Supp. 1125, 1145 (E.D. Pa. 1980), rev’d in part on other grounds sub

   nom. In re Japanese Elec. Prods. Antitrust Litig., 723 F.2d 238 (3d Cir. 1983).

          “[P]ortions of investigatory reports otherwise admissible under Rule 803(8)(C) are not

   inadmissible merely because they state a conclusion or opinion.” Beech Aircraft Corp. v. Rainey,

   488 U.S. 153, 168-69 (1988); see also United States v. Midwest Fireworks Mfg. Co., Inc., 248

   F.3d 563, 566 (6th Cir. 2001) (“Opinions, conclusions, and evaluations, as well as facts, fall within

   the Rule 803(8)(C) exception[,] and enjoy a presumption of admissibility.” (internal marks

   omitted)). Thus, LCRC’s view that the Rule 803(8) hearsay exception does not encompass public

   records containing opinions lacks merit.

          A “legally authorized investigation” need not be part of a formal inquiry leading to a

   hearing. See Baker v. Elcona Homes, Inc., 588 F.2d 551, 558 (6th Cir. 1978) (“We do not believe

   that a formal hearing is a [s]ine qua non of admissibility under Rule 803(8)(C) when other indicia

   of trustworthiness are present.”). In United States v. Summit Equip. & Supplies, Inc., 805 F. Supp.

   1422, 1430 (N.D. Ohio 1992), the court held that reports, created at the direction of the EPA, that

   detailed the extent of contamination and summarized the response actions taken at a site were

   admissible in a CERCLA action under Rules 803(6) and 803(8). See also Roberts v. Heating

   Specialist, Inc., No. 3:12–CV–01820–SI, 2013 WL 1814894, at *3 (D. Ore. Apr. 29, 2013)

   (admitting a summary of the EPA’s investigations of contamination at a site and collecting cases




                                                    26
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83214 Filed 11/19/20 Page 27 of 108




   in which courts have admitted affidavits, letters, and other less formal documents that summarize

   agency investigations and assert agency conclusions).

          Although public records falling within the hearsay exception must generally be premised

   on the firsthand knowledge of the official creating the record, the exception “applies equally to

   documents that summarize first-hand knowledge of others who had a duty to report to the

   declarant.” Roberts, 2013 WL 1814894, at *4 (admitting EPA official’s summary of evidence

   gathered by other EPA employees and contractors); see also United States v. Central Gulf Lines,

   Inc., 974 F.2d 621, 626 (5th Cir. 1992) (admitting reports created by independent surveyors hired

   by the government pursuant to statutory requirements). This proposition is further supported by a

   case cited by LCRC, which holds that “Rule 803(8)(B) permits the introduction of a public record

   only if it is made from matters within the personal knowledge of (1) a public official making the

   report (or his agent) or (2) someone with a duty to report the matter to a public official.” Wetherill

   v. Univ. of Chicago, 518 F. Supp. 1387, 1390 (N.D. Ill. 1981).

          The letters prepared by EGLE fall within the public records exception to the rule against

   hearsay. They represent official communications from EGLE pertaining to the investigations on

   the Gould and LCRC Properties. They were drafted pursuant to EGLE’s legal authority under

   NREPA and CERCLA to take all necessary action to remedy a release of hazardous substance. As

   noted above, the fact that they contain opinions is irrelevant. And to the extent that EGLE’s

   observations and conclusions are premised on data and reports provided by Gould and LCRC,

   these parties were under legal obligations to report their findings to the agency. Additionally, “the

   fact that some of the sources of information in a report may be biased, does not, in and of itself,

   render the report untrustworthy so long as the public official who prepared it considered other

   sources of information and was not biased himself.” In re Complaint of Munyan, 143 F.R.D. 560,



                                                    27
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83215 Filed 11/19/20 Page 28 of 108




   565 (D.N.J. 1992). The EGLE officials who prepared these letters reviewed materials from both

   parties, and there has been no indication that they did so in a biased manner. Thus, the letters are

   admissible in their entireties (Dkts. 201-7, 201-10, and 207-11).16

          With respect to EGLE’s internal requests for geological review (Dkts. 198-5, 201-8, and

   213-4), the portions of these documents on which the Court reserved ruling were prepared by

   EGLE’s geologists and set forth the geologists’ expert opinions regarding the parties’

   investigations and the likely origins of the TCE contamination. For example, in a review prepared

   in February 2012, the geologist adopted Gould’s views relative to the groundwater divide,

   concluding that the direction of groundwater flow did not support LCRC’s view that the

   groundwater contamination on the LCRC Property emanated from the Gould Property. 2/12/12

   Request for Geological Review at 6-7 (Dkt. 201-8). But in another review prepared in January

   2017, the same geologist evaluated the soil testing performed on the LCRC Property and concluded

   that there was no indication of a second source area for TCE in groundwater on the LCRC Property

   to the south of the salt barn. 1/30/17 Request for Geological Review at 3 (Dkt. 213-4).

          Like the EGLE letters, these documents are public records setting forth factual findings

   made in the course of EGLE’s investigations authorized under CERCLA and NREPA.

   Nevertheless, they are inadmissible because other circumstances surrounding their preparation

   indicate a lack of trustworthiness. While parties offering expert opinion testimony generally must

   lay a foundation meeting the requirements of Rule 702, in the case of public records and reports,

   this foundation is subject to challenge “under the trustworthiness rubric.” Matsushita, 505 F. Supp.



   16
     Appended to the letter dated December 10, 2013 is a request for geological review. The Court’s
   ruling admitting the EGLE letters applies only to the correspondence portion of this exhibit,
   12/10/13 Letter at PageID.67010-67011 (Dkt. 201-10); the request for geological review portion
   of the exhibit, 9/27/13 Request for Geological Review at PageID.67012-67017 (Dkt. 201-10), is
   governed by the Court’s ruling below.
                                                   28
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83216 Filed 11/19/20 Page 29 of 108




   at 1149; see also Melville v. Am. Home Assur. Co., 584 F.2d 1306, 1316 (3d Cir. 1978) (“Before

   these objections [under Rules 702 and 705] may be recognized . . . the party challenging the

   validity of an official report admitted under 803(8)(C) must come forward with some evidence

   which would impugn its trustworthiness.”). In evaluating the trustworthiness of a public record,

   courts may evaluate various criteria, including, among other factors, the finality of the public

   agency’s findings and conclusions, the agency’s expertise, the basis of its opinion or findings, and

   its helpfulness to the jury. Matsushita, 505 F. Supp. at 1147, 1149.

          Here, the opinions of the EGLE geologists are not sufficiently trustworthy, as they

   represent preliminary, nonfinal findings and conclusions. Where agency reports are rendered at

   an early stage of an investigation, such that they “are not only subject to extensive reconsideration,

   but are highly susceptible to modification or reversal, they cannot be deemed trustworthy.” Id. at

   1147. The danger of relying on preliminary findings is underscored by the two seemingly

   contradictory opinions reflected in the requests for geological reviews discussed above. In 2012,

   the geologist concluded that the direction of groundwater flow did not support LCRC’s position

   that the contamination on the LCRC Property emanated from the Gould Property. 2/12/12 Request

   for Geological Review at 6-7. But in 2017 the same geologist concluded that there was no

   indication of a second source area to the south of the salt barn on the LCRC Property. 1/30/17

   Request for Geological Review at 3. Further, as discussed above, EGLE ultimately concluded that

   there was “no indication that a release of chlorinated solvents to unsaturated site soils occurred,

   and no releases of chlorinated solvents in LCRC property site soils are demonstrated to be directly

   attributable to LCRC’s historic operations.” 6/14/17 Letter. The opinions reflected in the requests




                                                    29
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83217 Filed 11/19/20 Page 30 of 108




   for geological review clearly evolved as additional data and information became available.17

   Consequently, the Court is unable to conclude that the opinions expressed in the reports reliably

   represent the geologists’ final impressions and interpretations of the data.

          Moreover, the opinions expressed in these reports do not sufficiently describe the basis for

   some of the conclusions reached. For example, in the 2012 report, the EGLE geologist stated,

   with no elaboration, that groundwater flow at the southern end of the Gould source area is

   predominantly to the north and northeast. 2/12/12 Request for Geological Review at 6-7. It is

   unclear on what data the geologist relied in reaching this conclusion. As discussed in the sections

   that follow, the direction of groundwater flow in this area is the subject of detailed debate between

   Gould’s and LCRC’s experts. Because the basis for this and other portions of the geologists’

   opinions are not adequately described, the Court is unable to determine that these opinions are

   sufficiently trustworthy.   Consequently, the portions of the requests for geological review

   completed by EGLE’s geologists are inadmissible.18

          Final Administrative Action

          Turning to the next preliminary matter, LCRC contests the very nature of the present

   action, seeking to style it as an appeal of an administrative agency action as opposed to a CERCLA

   cost recovery and contribution action. Def. PFFCL at 22-26. According to LCRC, the Gould and

   LCRC Properties were the subjects of extensive investigations that culminated in EGLE’s

   determination that it had no further regulatory interest in the origins of TCE on the LCRC Property.



   17
      That the documents represent preliminary conclusions is further underscored by the fact that
   they were internal documents reflecting communications between the EGLE project manager and
   the geologist, as opposed to official communications shared with other parties. See Trial Tr. II at
   113 (Taylor).
   18
      Even if these documents were admissible, the Court would assign them no weight for lack of
   trustworthiness.
                                                    30
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83218 Filed 11/19/20 Page 31 of 108




   Id. Citing Sackett v. Envtl. Prot. Agency, 566 U.S. 120, 127 (2012), LCRC contends that EGLE’s

   decision represents a final agency action, subject to reversal only if a court finds that the agency’s

   action was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.

   Def. PFFCL at 24-25.

          LCRC failed to raise this argument at any point in the litigation until, on the eve of trial, it

   filed a motion seeking leave to file a second motion for summary judgment. See generally Mot.

   for Leave to File 2d Mot. for Summ. J. (Dkt. 164); Suppl. Br. (Dkt. 165). In this motion, LCRC

   argued that Sackett limited the Court’s review to an arbitrary and capricious standard. Suppl. Br.

   at 8. The Court denied the motion on the ground that the argument was belatedly raised, noting

   that it was premised on authority that has been extant for some eight years and on letters issued by

   EGLE in 2017. 6/12/20 Order at 3 (Dkt. 197).

          LCRC did not reference its theory of an agency appeal in its answers to Gould’s complaint

   or in its counter-complaints. See generally Answer to Am. Compl. (Dkt. 36); Am. Answer (Dkt.

   39); Answer to 2d Am. Compl. (Dkt. 58); Answer to 3d Am. Compl.; Counter-Compl. (Dkt. 59);

   Am. Counter-Compl.        In its motion for summary judgment, LCRC argued that EGLE’s

   determination should be afforded deference, in accordance with Chevron U.S.A., Inc. v. Natural

   Res. Def. Council, Inc., 467 U.S. 837 (1984). See Gould Elecs., Inc. v. Livingston Cty. Rd.

   Comm’n, No. 17-11130, 2020 WL 806033, at *5 (E.D. Mich. Feb. 18, 2020). But LCRC did not

   argue in this motion that the litigation should be construed as an appeal from an agency action.

   Finally, the parties’ joint final pretrial order is devoid of any contention regarding the appropriate

   standard of review. See Revised Joint Final Pretrial Order (Dkt. 244). The Court’s local rules

   provide that the joint final pretrial order “supersed[es] the pleadings and govern[s] the course of




                                                    31
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83219 Filed 11/19/20 Page 32 of 108




   trial unless modified by further order.” E.D. Mich. LR 16.2(a). Because of its many failures to

   raise this issue on a timely basis, LCRC has waived this argument.

          Even if LCRC had not waived this argument, it plainly lacks merit. This action was

   initiated as a CERCLA cost recovery action and not as an appeal of a final agency action under

   the Administrative Procedures Act, as was the case in Sackett. See 566 U.S. at 122. Nor do the

   June 2017 Letters constitute a final agency action. A final agency action must represent the

   “consummation” of the agency’s decision-making process and must constitute a determination of

   rights or obligations “from which legal consequences will flow.” Bennett v. Spear, 520 U.S. 154,

   177-178 (1997).

          No legal consequences flow from EGLE’s letters with respect to LCRC’s liability for the

   TCE contamination, as the June 14, 2017 letter expressly states that it “should not be construed as

   a liability determination for the chlorinated solvent contamination on the subject property.”

   6/14/17 Letter; see also Trial Tr. V at 15 (Leeming) (“It was supposed to let [LCRC] know that

   the State had no further regulatory interest in the site with respect to the TCE and also that we were

   not making a determination of liability for the TCE at the site.”). EGLE made no factual findings

   and no determination regarding Gould’s or LCRC’s liability. Further, EGLE’s determination that

   it required no further investigation by LCRC may have been motivated by the fact that remedial

   measures fully addressing the contamination were already underway. Therefore, the Court rejects

   LCRC’s view that the Court’s review is limited to a finding as to whether EGLE’s determination

   was arbitrary and capricious.

          Gould’s CERCLA Cost Recovery Claim

          The Court next turns to the merits of Gould’s cost recovery claim. The Court first evaluates

   whether Gould has established the elements of a prima facie case. Second, the Court considers



                                                    32
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83220 Filed 11/19/20 Page 33 of 108




   whether LCRC has established the statutory defenses asserted—the third-party defense and the

   contiguous landowner defense. Finally, the Court discusses the application of the divisibility

   doctrine and whether the response costs may be apportioned between the parties.

              1. Prima Facie Case

          CERCLA was enacted to serve two primary purposes: (i) to promote the prompt cleanup

   of hazardous waste sites and (ii) to place the cost of that cleanup on those responsible for creating

   or maintaining the hazardous condition. W.R. Grace & Co.-Conn. v. Zotos Int’l, Inc., 559 F.3d

   85, 88 (2d Cir. 2009). Thus, “CERCLA is designed to encourage private parties to assume the

   financial responsibility of cleanup by allowing them to seek recovery from others.” Key Tronic

   Corp. v. United States, 511 U.S. 809, 819 n.13 (1994). By requiring responsible parties to pay for

   cleanup efforts, CERCLA additionally ensures “that ‘the taxpayers [are] not required to shoulder

   the financial burden of a nationwide cleanup.’” Lockheed Martin Corp. v. United States, 35 F.

   Supp. 3d 92, 122 (D.D.C. 2014) (quoting B.F. Goodrich Co. v. Murtha, 958 F.2d 1192, 1198 (2d

   Cir. 1992)).

          In furtherance of these goals, § 107(a) of CERCLA creates a cause of action permitting a

   private party to recover from four categories of potentially responsible parties (“PRPs”) response

   costs voluntarily incurred to clean up a contaminated site. Consol. Edison Co. of New York v.

   UGI Utilities, Inc., 423 F.3d 90, 97 (2d Cir. 2005). This remedy is available “to any person that

   has incurred necessary costs of response, and nowhere does the plain language of section 107(a)

   require that the party seeking necessary costs of response be innocent of wrongdoing.” Id. at 100;

   see also United States v. Atl. Research Corp., 551 U.S. 128, 140 (2007).

          To establish a prima facie case for cost recovery under CERCLA § 107(a), a plaintiff must

   demonstrate the following four elements:



                                                    33
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83221 Filed 11/19/20 Page 34 of 108




          (1) a polluting site is a “facility” within the statute’s definition; (2) the facility
          released or threatened to release a hazardous substance; (3) the release caused the
          plaintiff to incur necessary costs of response; and (4) the defendant falls within one
          of four categories of potentially responsible parties.

   Gould Elecs., Inc. v. Livingston Cty. Rd. Comm’n, No. 09-cv-12633, 2012 WL 5817937, at *7

   (E.D. Mich. May 25, 2012) (quoting Village of Milford v. K-H Holding Corp., 390 F.3d 926, 933

   (6th Cir. 2004)). Causation of the contamination is not an element of a prima facie case, United

   States v. Puerto Rico Indus. Dev. Co., 287 F. Supp. 3d 133, 144 (D.P.R. 2017), and “[l]iability

   under § 107(a) is generally joint and several on any defendant regardless of fault,” Kalamazoo

   River Study Group v. Menasha Corp., 228 F.3d 648, 653 (6th Cir. 2000). Here, LCRC does not

   dispute that Gould has established the first and fourth elements. See Revised Joint Final Pretrial

   Order at 2-4, 12-13; Answer to 3d Am. Compl. ¶¶ 22, 28-29 (admitting that LCRC owns property

   that has been designated a facility).

          With respect to the second element of a prima facie case, Gould has met its prima facie

   burden of establishing that a release has occurred on LCRC’s property. As the Court has

   previously recognized, the term “release” is defined under CERCLA to mean “‘any spilling,

   leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching,

   dumping, or disposing into the environment.” Gould, 2012 WL 5817937, at *8 (quoting 42 U.S.C.

   § 9601(22)). Courts uniformly interpret the term broadly so as to not frustrate the legislative

   purposes of CERCLA, In re Joshua Hill, Inc., 294 F.3d 482, 489 (3d Cir. 2002) (collecting cases

   interpreting the term “release” broadly), such that the passive leaching of hazardous substances

   nevertheless constitutes a “release,” Pakootas v. Teck Cominco Metals, Ltd., 452 F.3d 1066, 1075

   (9th Cir. 2006) (“We hold that the leaching of hazardous substances from the slag at the Site is a

   CERCLA release.”).




                                                   34
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83222 Filed 11/19/20 Page 35 of 108




          It is undisputed that TCE has come to be located in the soil and groundwater beneath the

   LCRC Property. See Answer to 3d Am. Compl. ¶ 13 (“Admits that TCE exists on the LCRC

   Property.”). The record establishes that a plume of groundwater contaminated with TCE is

   migrating from both the Gould and LCRC Properties northward toward Thompson Lake. Trial Tr.

   V at 187-188 (Travers); Trial Tr. II at 89, 99 (Browning). Likewise, Feenstra admits that some of

   the contaminated groundwater from the northeastern corner of the Gould Property likely migrated

   onto the far northwestern corner of the LCRC Property. Trial Tr. VI at 160 (Feenstra) (Dkt. 263).

   Trial testimony from Browning also demonstrates that a “halo” of residual TCE soil contamination

   extends from the Gould Property onto the northwestern corner of the LCRC Property. Trial Tr. II

   at 45 (Browning). This evidence illustrates that a release of TCE has occurred on the LCRC

   Property because the presence and migration of TCE in the soils and groundwater under the LCRC

   Property indicates a “leaching” of that substance.

          With respect to the third element of a prima facie case, Gould has also met its prima facie

   burden of showing that the release caused it to incur necessary costs of response. The Sixth Circuit

   has held that incorporated within this element are the requirements that “the response costs were

   necessary and consistent with the National Contingency Plan (‘NCP’).” Bob’s Beverage, Inc. v.

   Acme, Inc., 264 F.3d 692, 696 (6th Cir. 2001)); see also Reg’l Airport Auth. of Louisville v. LFG,

   LLC, 460 F.3d 697, 709 (6th Cir. 2006) (“[P]roof of response costs incurred ‘consistent with’ the

   NCP is . . . an element of the prima facie private cost recovery action under CERCLA.”). A

   response action is consistent with the NCP if the action is in substantial compliance with 40 C.F.R.

   § 300.700(c)(5)-(6), and results in a CERCLA-quality cleanup. ITT Indus., Inc. v. Borgwarner,

   Inc., 700 F. Supp. 2d 848, 880 (W.D. Mich. 2010) (citing 40 C.F.R. § 300.700(c)(3)(i)). An

   immaterial or insubstantial deviation, however, will not result in a determination that a cleanup is



                                                   35
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83223 Filed 11/19/20 Page 36 of 108




   inconsistent with the NCP. Id. (citing 40 C.F.R. § 300.700(c)(4)). The NCP includes a tangled

   web of technical requirements relating to a party’s response activities. See 40 C.F.R. § 300.700(5)-

   (6).

          Gould asserts that the release on the LCRC Property has caused it to incur necessary

   response costs, including recoverable legal expenses, through September 20, 2019. Pl. PFFCL at

   14. Invoices and testimony from John Callahan, Gould’s chief administrative officer, establish

   that Gould has incurred $3,949,179 in environmental consulting fees, of which Gould claims

   $3,898,754 is recoverable. Trial Tr. III at 73-81 (Callahan); Consultant Summary & Invoices

   (Dkts. 207-5, 207-6). Invoices and testimony from Stephen Ormond, Gould’s counsel, establish

   that Gould has incurred $354,543 in fees for legal work performed to gain access to neighboring

   properties to perform testing. Trial Tr. III at 104-122 (Ormond); Legal Work Summary & Invoices

   (Dkts. 207-7, 207-8); MNB Settlement Agreement (Dkt. 207-9). Accordingly, Gould has incurred

   a total of $4,253,297 in recoverable response costs through September 20, 2019.

          These costs were incurred in connection with Gould’s investigation and remediation

   efforts, which included investigations to determine the sources and extent of the TCE

   contamination, an excavation to remove soil, development and installation of a pump and treat

   system, and development and implementation of a bioremediation plan. Trial Tr. I at 128, 135-

   136, 157-158, 161, 171-172 (Browning). According to Browning and Taylor, the pump and treat

   system addresses the plume of contamination stemming from both the Gould and LCRC

   Properties. Id. at 130-131; Trial Tr. II at 148 (Taylor). Likewise, the bioremediation plan treats

   the entirety of the plume emanating from both the Gould and LCRC Properties, with a focus on

   the areas with the highest TCE concentrations. Trial Tr. I at 136-137 (Browning). Accordingly,




                                                   36
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83224 Filed 11/19/20 Page 37 of 108




   Gould has established that it has incurred response costs as a result of the release on the LCRC

   Property, as well as the Gould Property.

          Feenstra opined that Gould’s response activities have been both reasonable and necessary.

   Trial Tr. II at 216 (Feenstra). In rendering this opinion, Feenstra evaluated the work performed as

   summarized in reports prepared by MSG, with a particular focus on the timing of its investigations,

   the scope of the different phases of work, and the types of techniques used to perform the work.

   Id. at 217-219.19 Based on his evaluation, Feenstra stated that the sequence of work performed by

   MSG was logical, appropriate, and consistent with what Feenstra has observed at similar sites.

   Trial Tr. III at 48-50 (Feenstra). According to Feenstra, a pump and treat system is a proven

   technology that has been used for many years, but it may only be implemented after the scope of

   the contamination has been fully delineated. Id. at 50. Because Gould did so, its installation of

   the pump and treat system to limit the migration of the contamination was appropriate. Id. LCRC

   does not rebut this testimony or otherwise challenge Feenstra’s position that Gould’s response

   activities were necessary. Based on this testimony, Gould has met its burden of demonstrating

   that its response activities were necessary.

          As LCRC observes, Gould did not specifically address in its post-trial briefing whether its

   response activities were consistent with the NCP. See Def. Resp. at 6 (Dkt. 257). However, the




   19
     In arriving at his opinion, Feenstra relied on MSG reports that this Court has determined to be
   inadmissible, including the 2008 Supplemental Investigation and Historical Data Summary. See
   Attachment B to Feenstra Report at PageID.77005-77011 (Dkt. 208-8) (listing sources consulted).
   However, these reports need not be admitted for the purpose of establishing what work took place,
   as Browning described the major phases of work undertaken by MSG. See Trial Tr. I at 87-108,
   127-132, 157-172 (Browning). According to Feenstra, Browning’s testimony describing the work
   was entirely consistent with Feenstra’s summary of the work premised on the MSG reports. Trial
   Tr. III at 31-32 (Feenstra); see also Table 2 to Feenstra Report at PageID.76934-76935 (Dkt. 208-
   8) (summarizing the phases of work). Moreover, LCRC did not object to Feenstra’s reliance on
   the MSG reports in rendering his opinion on the reasonableness of the work that took place.
                                                   37
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83225 Filed 11/19/20 Page 38 of 108




   evidence presented at trial is sufficient to support a finding of compliance with the NCP. Although

   Feenstra did not specifically address compliance with the NCP, he indicated that MSG’s work was

   performed “quite well” and was “logical and appropriate.” Trial Tr. II at 216 (Feenstra). Further,

   MSG employed industry-standard techniques and practices to accomplish its investigation and

   development of the appropriate remedial technologies. Id. Feenstra noted that the work was

   undertaken largely to satisfy state regulatory requirements, as well as some specific requests from

   EGLE. Id. MSG documented its activities and “kept the state regulator satisfied with regard to

   progress in dealing with the problem.” Id.

          EGLE reviewed and approved MSG’s work plans for its investigations, the 2001 soil

   excavation in the northeastern corner of the Gould Property, the installation of the pump and treat

   system, and the implementation of the bioremediation plan. Trial Tr. II at 93, 99-106 (Taylor);

   Trial Tr. I at 80, 89, 128, 135-136, 171-172 (Browning). Following a public meeting during which

   Gould explained to local residents the work being undertaken relative to the pump and treat system,

   EGLE issued a permit authorizing Gould to treat the groundwater and to pump the treated

   groundwater back into Thompson Lake. Trial Tr. II at 102 (Taylor); MDEQ Permit Authorizing

   Discharge Under National Pollutant Discharge Elimination System (Dkt. 208-15). Browning

   described the process of obtaining approval of work plans from EGLE, stating that EGLE

   frequently offered comments, suggested revisions, and requested additional work. Trial Tr. I at

   80-81, 90, 106 (Browning). Further, Browning stated that, as the lead engineer on the project, he

   was satisfied that MSG followed all protocols required by EGLE. Trial Tr. II at 62 (Browning).

          In light of EGLE’s close involvement in monitoring and approving the investigation and

   remedial work undertaken on behalf of Gould, as well as Feenstra’s statements that all work was

   completed in accordance with industry standards, the Court finds that Gould has established by a



                                                   38
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83226 Filed 11/19/20 Page 39 of 108




   preponderance of the evidence that its response activities were consistent with the NCP. Indeed,

   some courts have held that where, as here, a state environmental agency approves cleanup plans

   and monitors the remediation process, the NCP consistency requirement is satisfied.             See

   NutraSweet Co. v. X-L Eng’g Co., 227 F.3d 776, 791 (7th Cir. 2000); Pfohl Bros. Landfill Site

   Steering Committee v. Browning-Ferris Indus. of New York, Inc., No. 95–CV–956A, 2004 WL

   941816, at *22 (W.D.N.Y. Jan. 30, 2004). Moreover, LCRC has failed to identify any specific

   manner in which Gould’s response activities were inconsistent with the NCP.

          Thus, Gould has established all elements of a prima facie case for cost recovery under

   CERCLA § 107(a).

              2. Statutory Defenses

          Once a plaintiff establishes a prima facie case, the defendant is strictly liable for the

   presence of hazardous substances unless it successfully invokes one of the statutory affirmative

   defenses. Prisco v. A & D Carting Corp., 168 F.3d 593, 603 (2d Cir. 1999). “CERCLA’s

   affirmative defenses shift the burden of proof on this question from the plaintiff to the defendant,

   who must show by a preponderance of the evidence that the release or threatened release was

   caused solely by an unrelated third party.” Id. LCRC asserts that it is shielded from liability on

   Gould’s cost recovery claim under two statutory affirmative defenses, the third-party defense

   under CERCLA § 107(b)(3), and the contiguous landowner defense under CERCLA § 107(q).

   Def. PFFCL at 31-36.

                      a. Third-Party Defense

          Under the third-party defense, CERCLA § 107(b)(3), an otherwise liable defendant is

   exempt from CERCLA cost recovery liability if it can establish by a preponderance of the evidence

   “(1) that another party was the sole cause of the release of hazardous substances and the damages



                                                   39
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83227 Filed 11/19/20 Page 40 of 108




   caused thereby; (2) that the other, responsible party did not cause the release in connection with a

   contractual, employment, or agency relationship with the defendant; and (3) that the defendant

   exercised due care [with respect to the hazardous substance concerned] and guarded against the

   foreseeable acts or omissions of the responsible party.” PCS Nitrogen Inc. v. Ashley II of

   Charleston LLC, 714 F.3d 161, 179 (4th Cir. 2013) (internal marks omitted). This defense was

   intended to be “very narrowly applicable, for fear that it might be subject to abuse.” Carson Harbor

   Vill., Ltd. v. Unocal Corp., 270 F.3d 863, 883 (9th Cir. 2001) (en banc).

          Here, the second element is not at issue; the parties only dispute LCRC’s ability to establish

   the first and third elements. Pl. Resp. at 10; Def. PFFCL at 31-33. In determining whether LCRC

   is protected from liability under the third-party defense, the Court begins by evaluating whether

   the TCE contamination was caused solely by the acts or omissions of a party other than LCRC.

   After considering the historical operations at the Gould and LCRC Properties, as well as the

   experts’ competing theories of causation, the Court concludes that the TCE contamination is

   attributable entirely to releases of TCE that took place on the Gould Property and migrated onto

   neighboring properties, including the LCRC Property. Next, the Court evaluates whether LCRC

   exercised due care.    Because LCRC was dilatory in beginning its investigations and was

   recalcitrant in complying with EGLE’s requests for certain testing, the Court finds that it did not

   act with due care. Consequently, the third-party defense is unavailable to LCRC.

                            i.   Sole Cause

          Relying on evidence regarding historical operations at the Gould and LCRC Properties, as

   well as scientific data and opinions from Travers, LCRC contends that it never disposed of TCE

   on the LCRC Property and that Gould is solely responsible for the TCE contamination at issue.

   Def. PFFCL at 15-22, 31. Gould, in turn, contends that LCRC has not come forward with any



                                                   40
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83228 Filed 11/19/20 Page 41 of 108




   evidence demonstrating that employees of Gould Inc. used TCE, let alone improperly disposed of

   TCE by pouring it onto the ground. Pl. Resp. at 5-6. Gould further contends that the scientific

   data and opinions from its own expert witness, Feenstra, support the conclusion that LCRC

   contributed to the contamination by disposing of TCE on its own property. Pl. PFFCL at 5-12.

                                 a) Historical Operations—RSF Facility

          LCRC maintains that the TCE contamination is solely attributable to Gould Inc.’s

   longstanding practice of disposing of chemicals by pouring them onto the ground at the Gould

   Property or by permitting them to flow into a floor drain within the RSF Facility. Def. PFFCL at

   15-17. Former Gould Inc. employees Keith Richardson and Ron Galarneau testified that they

   disposed of waste chemicals by pouring them onto the ground of the Gould Property. Trial Tr. V

   at 69-74 (Richardson); Galarneau Dep. at 31, 41-43, 77-78 (Dkt. 166-4). Richardson, who was

   employed by Gould Inc. from 1972 through its closing in 1976, testified that he handled coolant

   fluid that was composed of kerosene, cutting oil, and “sweet oil.” Trial Tr. V at 69, 73

   (Richardson). He admitted that on a monthly basis, he disposed of approximately forty to forty-

   five gallons of these fluids by dumping them onto the ground to the south of the foundry—as

   directed by a supervisor. Id. at 70-73. Richardson also stated that he observed other employees

   dispose of fluids in the same manner. Id. at 73.

          Galarneau, who worked at the RSF Facility from the mid-1960s through 1976, similarly

   admitted that he and other employees disposed of fluids by pouring them on the ground at the

   northeastern corner of the Gould Property. Galarneau Dep. at 31. He stated that employees also

   disposed of fluids on the ground to the south of the foundry, near the fence along the eastern

   boundary of the Gould Property, and near the railroad tracks to the north of the Gould Property.

   Id. at 41-43. Galarneau was unfamiliar with TCE, stating that he did not know the names of



                                                      41
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83229 Filed 11/19/20 Page 42 of 108




   chemicals he used in his work or those used at the RSF Facility generally. Id. at 47, 63. However,

   he estimated that over the course of Gould Inc.’s operations at the RSF Facility, thousands of

   gallons of waste chemicals were collectively disposed of on the ground or into the floor drain—

   however, he did not further refine what quantities were disposed of in each manner. Id. at 61.

            Richardson and Galarneau also testified that parts manufactured at the RSF Facility were

   degreased in a large tank located at the eastern end of the facility. Trial Tr. V at 64-65

   (Richardson); Galarneau Dep. at 20-22. These parts were placed in baskets and submerged in the

   degreasing tank, after which they were raised and left to drip-dry over the tank. Trial Tr. V at 65-

   66 (Richardson); Galarneau Dep. at 24-25. The parts were then placed on racks, where they

   continued to drip-dry over the floor. Galarneau Dep. at 24-25. According to Galarneau, a spigot

   located near the bottom of the degreasing tank was used to drain the tank onto the floor, and fluids

   that collected on the floor would flow into a floor drain. Id. at 26-27. Richardson, however, had

   no recollection of whether the degreasing tank had a spigot. Trial Tr. V at 74 (Richardson). It is

   unclear from the evidence where the floor drains emptied, as will be discussed in greater detail

   below.

            Galarneau stated that some of the fluids from the degreasing tank “could” have been

   emptied into the floor drain, while some “could” have been hauled away. Galarneau Dep. at 30.

   He never witnessed fluids from the degreasing tank being hauled away for disposal, but stated that

   a truck delivered fluids on a weekly basis. Id. at 30. Neither Richardson nor Galarneau knew what

   type of solvents were used in the degreasing tank. Trial Tr. V at 65 (Richardson); Galarneau Dep.

   at 33, 63. But based on his understanding of industrial processes during the time period in question,

   as well as his review of testimony from former employees of Gould Inc., Feenstra stated the




                                                    42
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83230 Filed 11/19/20 Page 43 of 108




   degreasing tank was likely a vapor degreaser that used TCE. Trial Tr. VII at 8 (Feenstra) (Dkt.

   264).

                                  b) Floor Drain & PVC Pipe

           According to LCRC, the floor drain at the RSF Facility was illegally connected to a PVC

   pipe that exited the facility and drained into a storm sewer on the LCRC Property, near the

   boundary line between the Gould and LCRC Properties. Def. PFFCL at 17. In support of its

   position, LCRC cites a series of photographs taken by Taylor during the 2001 soil excavation at

   the northeastern corner of the Gould Property. Id.

           The first photograph depicts an interior view of the eastern wall of the RSF Facility, where

   a PVC pipe exits the building. Floor Drain Photo at PageID.34593 (Dkt. 169-4); Trial Tr. II at

   176-177 (Taylor). The photograph is annotated with Taylor’s observation that the PVC pipe

   originates from a “cleanout” for a suspected floor drain. Floor Drain Photo. A second photograph

   depicts an exterior view of the same PVC pipe exiting the eastern side of the RSF Facility and is

   annotated with Taylor’s observation that the pipe was “illegally connected to [the] storm sewer.”

   Photo No. 17 at PageID.34578 (Dkt. 169-3); Trial Tr. II at 172-173 (Taylor). In the photograph,

   the end of the pipe is broken off. Photo No. 17.

           A third photograph shows a separate, broken-off PVC pipe buried near a fence separating

   the Gould and LCRC Properties. Photo No. 18 at PageID.34578 (Dkt. 169-3). This second PVC

   pipe was located across the excavation site from the pipe exiting the RSF Facility. Id.; Trial Tr. II

   at 174 (Taylor). Taylor noted on the photograph that this second PVC pipe was connected to a

   storm sewer located on the LCRC Property, near the boundary line between the Gould and LCRC

   Properties. Photo No. 18. Water from that storm sewer flowed to a catch basin beneath the LCRC

   Property and fed into a storm sewer line that emptied into Thompson Lake. Trial Tr. II at 177



                                                    43
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83231 Filed 11/19/20 Page 44 of 108




   (Taylor). In a fourth photograph of the storm sewer, Taylor noted that the PVC pipe that emptied

   into the storm sewer originated from the Gould Property and connected to a “suspected floor

   drain.” Storm Sewer Photo at PageID.34595 (Dkt. 169-4); Trial Tr. II at 178-179 (Taylor).

          The evidence, however, does not sufficiently establish that the PVC pipe was connected to

   the floor drain in the RSF Facility. While LCRC implies that the PVC pipe that exited the RSF

   Facility was connected to the PVC pipe that emptied into the storm sewer, Taylor could not

   definitively state that the two pipes were illegally connected in this manner, as portions of the pipes

   had been removed from the excavation site before she arrived. Trial Tr. II at 172-174. Moreover,

   Taylor testified that the purpose of the PVC pipe exiting the RSF Facility was unclear and posited

   that it could have been connected to a roof drain. Id. at 174-175. LCRC’s conclusion that

   hazardous materials flowed from the floor drain inside the RSF Facility into the catch basin is,

   therefore, unsupported by concrete evidence. And as argued by Gould, it is uncertain whether the

   PVC pipe was installed when Gould Inc. operated the RSF Facility between 1961 and 1976, or

   whether it was installed after that time. See Pl. Resp. at 8. Accordingly, the Court rejects LCRC’s

   theory that the floor drains in the RSF Facility fed into the storm sewer via the PCV pipe.

          In sum, however, the evidence demonstrates that Gould Inc. had a regular practice of

   disposing of vast amounts of chemical waste by dumping it on the ground of the Gould Property,

   particularly in the northeastern corner of the Gould Property and along the fence near the boundary

   of the Gould and LCRC Properties. Additionally, as discussed below, the evidence establishes

   that the chemicals, more likely than not, included TCE.

                                  c) Historical Operations—LCRC Property

          In contrast to Gould Inc.’s operations, LCRC maintains that there is no evidence of

   improper disposal practices at the LCRC Property. Def. PFFCL at 20-22. LCRC’s historical



                                                     44
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83232 Filed 11/19/20 Page 45 of 108




   records reveal that LCRC’s onsite use of TCE was limited to a maximum of seventeen asphalt

   tests performed between 1985 and 1986. Trial Tr. III at 178-179 (Craine). Craine inventoried and

   created a summary of LCRC’s asphalt testing records for the years 1959 through 1993, which

   demonstrates that of the 312 total tests, a maximum of only seventeen tests could have been

   performed onsite; those seventeen tests took place between 1985 and 1986. Id. at 181-182;

   Summary of Asphalt Testing Records at PageID.32228-32230 (Dkt. 168).20 The records for these

   seventeen tests do not indicate the location where the test was performed. Trial Tr. III at 178-179

   (Craine). Travers independently reviewed these records and likewise determined that TCE was

   used in seventeen tests performed on the LCRC Property between 1985 and 1986. Trial Tr. V at

   151 (Travers). Apart from this asphalt testing, Craine was unable to identify any other uses of

   TCE in LCRC’s operations. Trial Tr. IV at 9 (Craine).

          Asphalt testing was performed on the second floor of LCRC’s main office building, Trial

   Tr. III at 158, 168-169 (Craine); Trial Tr. V at 54 (Hogan), which spans along the eastern boundary

   of the LCRC Property, see Figure 1 to Travers Report. Two former LCRC employees, Fred Marr

   and Eric Little, testified that TCE was used to perform asphalt tests on the LCRC Property for two

   years in the mid to late 1980s. Trial Tr. V at 23, 27 (Marr); Little Dep. at 11 (Dkt. 166-6). Marr,

   who was employed by LCRC from 1971 through 2014, estimated that he performed approximately

   twenty-five tests per year and that a single test required a quart of TCE. Trial Tr. V at 28 (Marr).



   20
     Although the Court reserved ruling on Gould’s objection to this exhibit during trial, Gould did
   not discuss this exhibit in its PFFCL. Accordingly, Gould has waived this argument. See 7/21/20
   Order for Post-Trial Submissions (Dkt. 248) (“Failure to address any evidentiary matter will be
   deemed a waiver of that party’s position regarding that issue.”). This exhibit is admitted under
   Rule 1006 as a summary of voluminous writings. LCRC offered for the Court’s review the
   underlying records dating from 1959 through 1993, see Asphalt Records at PageID.32231-32547
   (Dkt. 168), which are independently admissible under the hearsay exceptions for business records
   under Rule 803(6) and for ancient documents predating January 1, 1998, under Rule 803(16).


                                                   45
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83233 Filed 11/19/20 Page 46 of 108




   Waste TCE would be collected in a five-gallon can, which was later poured into a large drum. Id.

   at 29; Little Dep. at 13-14. According to Little, who was employed by LCRC from 1978 through

   the date of his deposition in 2011, the drum was collected by Safety Kleen for disposal when it

   became full. Little Dep. at 10, 14. However, he had no knowledge regarding the ultimate fate of

   the recovery drum contents. Id. at 13-14. Marr denied that TCE was ever disposed of by pouring

   it onto the ground. Trial Tr. V at 29-30 (Marr). Although LCRC initially used TCE to conduct

   these tests, it began using a different solvent called Bio Act in the mid-1980s. Id. at 28; Little Dep.

   at 12. Francis Hogan, an LCRC engineering aide, confirmed that LCRC used Bio Act when he

   began performing asphalt testing in 1989. Trial Tr. V at 54 (Hogan).

          No evidence was presented demonstrating that LCRC used TCE for any other purpose on

   the LCRC Property, such as for vehicle maintenance. George Messner, a former LCRC employee

   responsible for vehicle maintenance during the period from 1972 through 2012, denied using TCE

   as a solvent. Trial Tr. IV at 173-174 (Messner). In 1972, LCRC used diesel fuel to wash vehicle

   parts, and in 1976 or 1977, LCRC began using a parts washer provided by LCRC’s vendor, Safety

   Kleen. Id. Billy Ross, the vice president of environmental health and safety at Safety Kleen,

   testified that by the year 1980, parts washers primarily used mineral spirits or petroleum naptha

   but did not use TCE. Ross Dep. at 18-22 (Dkt. 166-20).21 Messner never instructed or witnessed

   his employees disposing of chemical waste by pouring it on the ground. Trial Tr. IV at 175

   (Messner).

          Gould quibbles with the exact number of asphalt tests performed on the LCRC Property,

   arguing that Marr testified that he performed approximately twenty-five asphalt tests per year over



   21
     Ross began his employment with Safety Kleen in approximately 1990 but was able to testify,
   based on his knowledge of the company’s history, regarding the composition of parts washers from
   1980 to the present. Ross Dep. at 6-7, 15-20.
                                                     46
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83234 Filed 11/19/20 Page 47 of 108




   the course of two years. Pl. Resp. at 15. Moreover, Gould highlights Little’s testimony that LCRC

   directed Safety Kleen to deliver larger quantities of TCE because five-gallon containers were

   insufficient. Pl. PFFCL at 4 (citing Little Dep. at 10, 16). Even crediting Marr’s estimate of the

   number of tests performed per year, LCRC would have performed a maximum of only fifty asphalt

   tests over the course of two years. Given that each test required approximately a quart of TCE,

   LCRC used a total of twelve to thirteen gallons of TCE to perform these tests. And although Little

   testified that LCRC began purchasing larger quantities of TCE from Safety Kleen, Gould has not

   demonstrated that these quantities were actually used or that LCRC improperly disposed of them.

          Gould also disputes whether Safety-Kleen collected waste TCE for disposal. Pl. PFFCL

   at 4. First, Gould points out that neither Marr nor Little had knowledge regarding the ultimate

   disposal of the waste TCE after Safety Kleen collected it. This fact is immaterial, however, given

   that Marr and Little did not work for Safety Kleen and naturally would not have personal

   knowledge of its disposal practices.

          Second, Gould highlights Ross’s testimony that Safety Kleen’s collection of waste TCE

   from LCRC would have been reflected in service documents, but that he came across no such

   documents in reviewing Safety Kleen’s available records. Ross Dep. at 53-54. Based on his

   review of the available records, Ross testified that Safety Kleen did not provide disposal services

   for LCRC. Id. at 54. However, it appears that these records are incomplete. Ross admitted that

   the available records were limited to the years 1984 and 1985, id., but Messner testified that LCRC

   began using Safety Kleen as a vendor as early as 1976 or 1977, Trial Tr. IV at 173-174 (Messner).

   And Little testified that Safety Kleen collected LCRC’s waste TCE, Little Dep. at 10, 14, which

   the records reveal would have been generated in 1985 and 1986. Although Ross stated that Safety

   Kleen’s records were not maintained in any other locations, id., he did not offer testimony ruling



                                                   47
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83235 Filed 11/19/20 Page 48 of 108




   out the possibility that those records were simply missing or otherwise unavailable. Therefore,

   Ross’s conclusion that Safety Kleen did not provide disposal services to LCRC was premised on

   his review of incomplete records and, therefore, carries little weight. Ultimately, Gould has

   presented no evidence convincingly showing that TCE was dumped on the LCRC Property.

                                 d) The Line of Occupation

          Gould argues that from 1950 through the 1970s, LCRC’s operations extended to a “line of

   occupation” approximately twenty feet west of the property line shared with the Gould Property,

   including a dirt roadway through the northeastern corner of the Gould Property. Pl. PFFCL at 3.

   Gould, therefore, claims that LCRC was operating on the area where TCE contamination was later

   discovered on the Gould Property, leaving open a question as to which party is responsible for the

   contamination on the Gould Property. Id. at 29.

          In support of its position, Gould relies on Browning’s interpretation of a series of historic

   aerial photographs dating from 1950, 1955, 1966, 1967, and 1970. See 1950 Aerial Photo (Dkt.

   217-3); 1955 Aerial Photo (Dkt. 215-11); 1966 Aerial Photo (Dkt. 215-12); 1967 Aerial Photo

   (Dkt. 215-13); 1970 Aerial Photo (Dkt. 215-14). Based on his visual analysis of the photographs,

   Browning testified that there was a visual distinction between the operations on the Gould and

   LCRC Properties, and that LCRC’s operations extended west of the property line to the line of

   occupation. Trial Tr. I at 35-36, 56, 62, 64, 66 (Browning). Additionally, a drawing prepared in

   connection with a 1966 survey by R.S. Scott Associates, denoted a “fence in place” west of the

   property line between the Gould and LCRC Properties. 1966 Arrow Head Products Survey at

   PageID.80255 (Dkt. 215-4). Browning stated that the fence was located approximately twenty

   feet west of the property line between the Gould and LCRC Properties. Trial Tr. I at 42-44

   (Browning). Thus, Browning opined that operations on the LCRC Property extended to the fence



                                                   48
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83236 Filed 11/19/20 Page 49 of 108




   line approximately twenty feet west of the property line. See Trial Tr. I at 46-47 (Browning);

   Annotated 1967 Aerial Photo (Dkt. 215-15).

          Even assuming that Browning is qualified to testify regarding his interpretation of

   photographs and survey data, the Court finds this evidence to be unpersuasive. First, Browning

   fails to elaborate regarding his basis for concluding that the operations on the Gould and LCRC

   Properties can be distinguished simply by visually inspecting a series of aerial photographs. In the

   Court’s view, the photographs do not support any such distinction.

          Second, the 1966 survey indicating that a fence was located twenty feet west of the property

   line is rebutted by the testimony of Craine, Messner, and Marr, all of whom had actual knowledge

   regarding the location of the fence. Craine, who began working for LCRC in 1973, stated that the

   fence was present for as long as he has been familiar with the LCRC Property. Trial Tr. III at 164

   (Craine). Craine stated that he commissioned a survey that indicated that the fence was located

   just east of the property lines between the Gould and LCRC Properties. Id. Messner, who began

   working for LCRC in 1972, stated that he did not recall the exact location of the fence but believed

   that it was located closer to the LCRC Property. Trial Tr. IV at 181 (Messner). Messner further

   stated that he and other LCRC employees never used the property immediately to the east of the

   RSF Facility. Id.22 And Marr stated that he recalled a fence between the Gould and LCRC

   Properties being present when he began working for LCRC in 1971—and that the fence was never

   moved. Trial Tr. V at 31-32 (Marr).

          Even if LCRC did carry out its operations to the west of the property line shared with the

   Gould Property, Gould has not come forward with evidence demonstrating that LCRC employees



   22
      Galarneau, who worked for Gould Inc. from the early 1960s until it closed operations in 1976,
   likewise did not believe that LCRC employees ever used the northwestern corner of the LCRC
   Property as a driveway or passageway. Galarneau Dep. at 72-73.
                                                   49
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83237 Filed 11/19/20 Page 50 of 108




   disposed of TCE in that area. Indeed, the record reflects that LCRC’s use of TCE was limited to

   a maximum of seventeen to fifty asphalt tests performed between 1985 and 1986. LCRC has

   established that no waste TCE was disposed of by pouring it onto the ground at the LCRC

   Property—rather, it was collected for disposal by Safety Kleen.

                                 e) Travers’s Theory

          LCRC argues that the scientific data likewise demonstrate that the TCE contamination on

   the LCRC Property was caused solely by the disposal practices of Gould Inc. Def. PFFCL at 17-

   20. Travers described the general nature and behavior of TCE, which is a dense non-aqueous

   phase liquid (“DNAPL”). According to Travers, DNAPL TCE released on the surface of the

   ground will migrate down through the soil, leaving residual traces of TCE in the soil. Trial Tr. V

   at 156 (Travers). The DNAPL will continue to sink down into the water table and the groundwater,

   where it can pool on top of and migrate along less permeable clay layers. Id. at 157. TCE from

   the DNAPL will then dissolve into the groundwater and will move in the direction of the

   groundwater flow, creating a dissolved TCE plume.          Id.    DNAPL is present when TCE

   concentrations exceed the solubility limit of TCE in groundwater, approximately 1,100,000

   micrograms per liter. Id. Samples containing concentrations at or higher than this number contain

   DNAPL, while samples containing concentrations lower than this number contain TCE dissolved

   in groundwater. Id. at 157-158.

          With respect to TCE discovered in soil samples, Travers created a drawing reflecting the

   locations of all soil borings collected by both Gould and LCRC through 2016, as well as the TCE

   concentrations detected in those borings. Figure 15 to Travers Report at PageID.32163 (Dkt. 168).

   This figure also depicts a “halo,” premised on a similar drawing created by MSG, delineating the

   physical range of soils impacted by the release of DNAPL TCE on the Gould Property. Id. The



                                                  50
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83238 Filed 11/19/20 Page 51 of 108




   impacted area extends from the Gould Property onto the LCRC Property. Id.; Trial Tr. V at 168

   (Travers). Travers observed that the highest TCE concentrations were detected in soil samples

   collected from the northeastern corner of the Gould Property, where employees of Gould Inc.

   admittedly disposed of waste fluids from operations at the RSF Facility. Trial Tr. V at 167, 169

   (Travers). TCE concentrations decreased with distance from this location. Id. at 167. According

   to Travers, lower concentrations of TCE were detected in soil borings collected from under the

   salt barn, and were attributable to the impact from the contamination on the Gould Property. Id.

   at 170; Trial Tr. VI at 64-65 (Travers).

          Travers emphasized that between 2012 and 2016, twenty-three soil borings were advanced

   in the area south of the salt barn on the LCRC Property, where Feenstra hypothesized that a second

   release of TCE took place by way of deposits onto LCRC soil via theorized LCRC dumping. Trial

   Tr. V at 164, 170 (Travers). TCE was not detected in any of these soil borings, indicating that no

   TCE was released in this area by way of the theorized dumping. Id. Browning and Keith Gadway,

   the director of Quantum, confirmed that TCE was not detected in any of these samples. Trial Tr.

   II at 15-16 (Browning); Trial Tr. V at 90, 92-93 (Gadway). Gadway further agreed with Travers’s

   assessment that the absence of TCE in these soils indicates that no spill or dumping occurred at

   this location. Trial Tr. V at 88, 93 (Gadway). Taylor also agreed that no TCE was detected in the

   soils on the LCRC Property, other than the area under the salt barn. Trial Tr. II at 161-162 (Taylor).

          In addition to analyzing TCE contamination within the soil, Travers analyzed the

   concentrations and migration of contamination within the groundwater. According to Travers,

   hydrogeologists determine the direction of groundwater flow by evaluating water elevation levels,

   measured in feet above sea level, as detected by monitoring wells. Trial Tr. V at 171-172.

   Generally, groundwater flows from areas of higher groundwater elevation to areas of lower



                                                    51
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83239 Filed 11/19/20 Page 52 of 108




   groundwater elevation. Id. at 172. Hydrogeologists then draw contour maps based on the elevation

   data; groundwater flows perpendicular to the contours drawn on the maps. Id.

          Travers evaluated the water levels measured in monitoring wells and created a series of

   contour maps depicting her interpretation of the groundwater flow patterns on the Gould and

   LCRC Properties from 2004 through 2011. See Figures 20-28 to Travers Report at PageID.32171-

   32179 (Dkt. 168). In Travers’s view, the data demonstrate that groundwater in the northeastern

   corner of the Gould Property has two separate flow components, creating a groundwater divide—

   a line extending from west to east that passes over the northeastern corner of the Gould Property.

   Trial Tr. V at 176-177 (Travers). Groundwater to the north of the divide flows northeasterly, over

   the northwestern corner of the LCRC Property and then toward Thompson Lake. Id. at 176.

   Groundwater to the south of the divide flows southeasterly across the LCRC Property, to the south

   of the salt barn. Id. Travers observed that this pattern remained consistent over time, as depicted

   in a drawing consolidating all groundwater flow patterns derived from the water level

   measurements over the seven-year timeframe.          Id. at 181; Figure 29 to Travers Report at

   PageID.32180 (Dkt. 168). Travers further noted that the northern and southern groundwater flow

   components either originate from or flow through areas on the Gould and LCRC Properties where

   TCE concentrations were indicative of the presence of DNAPL. Trial Tr. V at 182-183 (Travers).

          Travers created a drawing, incorporated below, reflecting the location of the groundwater

   divide and her evaluation of the distribution and concentrations of TCE in the groundwater

   between 2003 and 2015. Figure 34 to Travers Report at PageID.32189 (Dkt. 168). The highest

   concentrations of TCE in the groundwater are located at or near the northeastern corner of the

   Gould Property, and concentrations decrease with distance from this area. Trial Tr. V at 184, 187

   (Travers); Trial Tr. VI at 81 (Travers). One of the “hot spot” areas of highest concentration



                                                   52
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83240 Filed 11/19/20 Page 53 of 108




   depicted on the drawing is located on the LCRC Property, while another is located on the railroad

   tracks just north of the Gould Property. See Figure 34 to Travers Report. Travers testified that

   DNAPL entered the soils in the northeastern corner of the Gould Property, sank into the

   groundwater, and spread out below the water table to create several hot spots where DNAPL TCE

   has come to be located—however, she did not specify whether this DNAPL migrated by way of a

   clay layer or some other impermeable surface. Trial Tr. V at 189 (Travers).23 Travers also stated

   that TCE concentrations detected in groundwater samples from the area south of the salt barn were

   far below the solubility limit of TCE, indicating that DNAPL was not present. Trial Tr. VI at 63

   (Travers).




   23
      Additionally, the Court notes Galarneau’s testimony that Gould Inc. employees dumped waste
   chemicals near the railroad tracks. Galarneau Dep. at 41-43. One of the DNAPL TCE hot spots
   is near the railroad tracks.
                                                  53
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83241 Filed 11/19/20 Page 54 of 108




          Based on this data, as well as the groundwater flow data, Travers opined that DNAPL TCE

   from the source area in the northeastern corner of the Gould Property dissolves into the

   groundwater and flows to the northeast toward Thompson Lake and to the southeast toward the

   salt barn on the LCRC Property. Trial Tr. V at 183-184, 188 (Travers); Trial Tr. VI at 81 (Travers).

   Accordingly, Travers concluded that the northeastern corner of the Gould Property is the source

   of the entirety of the TCE plume. Trial Tr. V at 188-189 (Travers). Because there are no high-

   concentration areas along the southern part of the plume on the LCRC Property, and because no

   TCE was detected in extensive soil testing performed in the area south of the salt barn from 2012

   through 2016, Travers opined that there was no second source area on the LCRC Property. Id.

   at 183-184.

                                 f) Rebuttal to Travers’s Theory

          In an effort to undermine Travers’s theory that the contamination originates from the Gould

   Property and flows onto the LCRC Property, Gould highlights a number of perceived flaws in

   Travers’s interpretations of groundwater flow. Pl. PFFCL at 10-11. First, Feenstra observed that

   the southern component of Travers’s groundwater flow pattern does not originate from or flow

   through areas of high TCE concentration on the Gould Property. Trial Tr. VI at 152-153

   (Feenstra). Because the southern component flows through areas of relatively low levels of TCE

   contamination on the Gould Property, Feenstra opined that the higher levels of contamination

   observed on the LCRC Property could not have been transported from the Gould Property. Id.

          While Feenstra is correct that some of the depictions of the southern flow component do

   not stem from areas of high TCE concentration, many of them do. See Figure 29 to Travers Report.

   Each arrow representing the direction of groundwater flow in Figure 29 was premised on one

   synoptic event, or one “snapshot” of the water level elevations. Trial Tr. VI at 75 (Travers).



                                                   54
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83242 Filed 11/19/20 Page 55 of 108




   Travers explained that she collected data from eight to ten synoptic events between 2004 and 2011

   in order to assess the overall pattern of groundwater flow over time. Id.; Trial Tr. V at 180-181

   (Travers). Based on Travers’s drawings, the overall trend appears to be that the southern flow

   component either stems from or flows through an area of high TCE concentration. See Figure 29

   to Travers Report.

            Second, Feenstra opined that Travers’s conclusion that the southern component flows

   southeast is flawed because for some portion of that pathway, the groundwater would be flowing

   from lower to higher elevations. Trial Tr. VI at 153-154 (Feenstra). Specifically, he said that six

   of eight measurements show higher groundwater elevations at monitoring well (“MW”) 135 on

   the LCRC Property than the groundwater elevations at MW-112 on the Gould Property. Id. at

   153-154, 156-160 (testifying regarding Figures 20-28 of Travers Report). Because groundwater

   flows from areas of higher elevation to areas of lower elevation, the groundwater cannot flow from

   west to east from MW-112 to MW-135. Id.

            Travers acknowledged that, for some years, the water levels measured at MW-135 were

   higher than those measured at MW-112, while for other years this was not the case. Trial Tr. VI

   at 98-99 (Travers). But she explained that she accounted for this fact, as the contours depicted in

   her contour maps correctly form an S-curve “wrapping” around MW-112 and MW-135. Id.; see,

   e.g., Figure 23 to Travers Report at PageID.32174 (Dkt. 168). She also stated that the overall

   direction of groundwater flow cannot be determined based on data points from only two discrete

   wells; rather the entire flow pattern must be evaluated. Trial Tr. VI at 99, 101 (Travers). The

   Court credits Travers’s testimony that her contour maps account for this trend and were accurately

   drawn.




                                                   55
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83243 Filed 11/19/20 Page 56 of 108




          Third, Gould criticizes Travers for averaging the water levels for two nearby monitoring

   wells (MW-103 and MW-121) in her contour maps. Pl. PFFCL at 16. Travers stated that she

   averaged the levels measured in these wells because they are positioned next to each other. Trial

   Tr. VI at 22-23 (Travers). Browning testified that averaging water levels in different wells is not

   an accepted practice because the wells are bored at different depths and averaging them could

   result in an inaccurate understanding of groundwater flow. Trial Tr. VII at 47-49 (Browning).

   Specifically, Browning maintains that three “zones” with varying flow regimes exist at different

   depths within the aquifer. Trial Tr. II at 40-41 (Browning). However, for reasons articulated

   below, the Court does not credit Browning’s testimony that groundwater levels measured at

   different depths must be analyzed separately for purposes of determining the direction of

   groundwater flow.

          Fourth, Gould contends for the first time in its post-trial briefing that Travers’s contour

   maps inaccurately plotted the locations of certain wells, thereby undermining the reliability of the

   contour maps. Pl. PFFCL at 16-17. Specifically, Gould contends that MW-103 and MW-121 are

   thirty-five feet apart, as shown in an MSG drawing. Id. (citing Figure 2 to MSG 2008 Suppl.

   Investigation and Historical Data Summ. at PageID.81156 (Dkt. 245)). Even assuming that these

   wells are thirty-five feet apart, the significance of this distance has not been established. Nor has

   Gould explained the impact of averaging the water levels measured in two wells located in the

   southeastern portion of the Gould Property on determining the direction of groundwater flow in

   the northeastern portion of the Gould Property.

          Gould also contends that Travers inaccurately plotted the locations of MW-4r, MW-104r,

   MW-109, and MW-123. Id. at 17. While the location of MW-4r as plotted by Travers differs

   from its location as plotted by MSG, it does not appear from the Court’s review that the locations



                                                     56
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83244 Filed 11/19/20 Page 57 of 108




   of MW-104r, MW-109, or MW-123 diverge significantly, if at all. Compare Figure 2 to MSG

   2008 Suppl. Investigation and Historical Data Summ. with Figure 23 to Travers Report. But given

   the utter lack of trial testimony regarding this subject, it has not been established that the MSG

   drawing represents an accurate depiction of the locations of these wells, while Travers’s depiction

   is inaccurate. Nor has Gould established through any evidence what impact such discrepancies

   would have on Travers’s overall theory.

             Finally, Gould emphasizes Feenstra’s testimony observing the abrupt termination of the

   southern lobe of the groundwater plume as depicted in Figure 34 to the Travers Report. Pl. PFFCL

   at 11-12. Feenstra testified that this abrupt termination of the southern lobe is inconsistent with

   Travers’s theory that the contamination has migrated southeast in a dissolved groundwater plume.

   Trial Tr. VI at 161-162 (Feenstra). If the contamination had migrated in that manner, Feenstra

   would expect that the concentration levels would decrease gradually over a greater distance than

   depicted in Travers’s drawing. Id. Thus, Feenstra opined that the abrupt termination of the

   southern lobe suggests that a deposit of TCE occurred in the area to the south of the salt barn. Id.

   at 163.

             Because LCRC did not recall Travers as a witness to rebut this point, the Court credits

   Feenstra’s testimony that concentrations of dissolved TCE gradually decrease over a great

   distance. However, Feenstra did not explain why an abrupt termination of the plume is consistent

   with his theory that TCE was dumped on the LCRC Property. Thus, while this point raises a

   question with respect to Travers’s theory, it does not lend support to Feenstra’s theory. And as

   discussed below, Feenstra’s opinions ultimately suffer from more troubling weaknesses.




                                                   57
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83245 Filed 11/19/20 Page 58 of 108




                                 g) Feenstra’s Theory

          In arguing that an independent release of DNAPL TCE occurred on the LCRC Property,

   Gould relies on the opinions and theories developed by Feenstra. Pl. PFFCL at 8-12. Feenstra

   described the process by which DNAPL TCE migrates through the subsurface in a manner

   consistent with Travers’s description above. Trial Tr. VI at 122-124 (Feenstra). He emphasized

   that DNAPL pathways are difficult to locate and that DNAPL is rarely encountered directly at

   contaminated sites. Id. at 124-125. Feenstra described two methods by which the presence of

   DNAPL TCE may be determined. Id. at 127. First, if the concentration of TCE detected in a soil

   sample exceeds the solubility level of TCE in soil, DNAPL TCE is present in that sample and was

   historically released in that location. Id. at 127-128. Second, if the concentration of TCE detected

   in groundwater is approximately 10% of the solubility limit of TCE in water, it may be inferred

   that DNAPL TCE is “in close proximity.” Id. at 129-130. Feenstra did not define “close

   proximity,” instead stating that determination would be site-specific. Id. at 132. Feenstra stated

   that he considers TCE concentrations in the range of 10% to 20% of the solubility limit to be “in

   the DNAPL zone”—another term that Feenstra did not define. See id.

          According to Feenstra, a release of TCE took place on the LCRC Property in the area south

   of the salt barn. Id. at 120-121, 137. In that area, TCE concentrations exceeded 10% and

   approached 20% of the solubility of TCE, indicating the presence of DNAPL TCE that originated

   on the LCRC Property. Id. at 136-137. Feenstra additionally evaluated levels of ethene, a TCE

   byproduct produced during degradation of TCE. Id. at 143. The groundwater ethene levels in the

   area south of the salt barn ranged from approximately 10% to 20% of TCE solubility, signifying

   that a TCE DNAPL zone is present on the LCRC Property. Id. at 146-147.




                                                   58
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83246 Filed 11/19/20 Page 59 of 108




          Feenstra acknowledged that releases of DNAPL TCE have taken place in the northeastern

   corner of the Gould Property. Id. at 121. He also conceded that contaminated groundwater from

   the northeastern corner of the Gould Property likely migrated northeast onto the far northwestern

   corner of the LCRC Property. Id. at 160. Nevertheless, he opined that the TCE and ethenes

   detected within the southern lobe of the TCE plume on the LCRC Property cannot be attributed to

   migration from the Gould Property for two reasons. First, the intermediate clay layer slopes

   downward from the area south of the salt barn toward the northeastern corner of the Gould

   Property. Id. at 120-121, 133-134, 141. Accordingly, DNAPL could not have migrated uphill

   from the Gould Property to the LCRC Property along this path. Id. at 120-121. Instead, DNAPL

   TCE disposed of to the south of the salt barn on the LCRC Property would have migrated through

   the soils and groundwater, pooled on top of the nonpermeable intermediate clay layer, and

   continued to migrate downslope to the northwest toward the Gould Property. Id. Second,

   according to MSG’s contouring of the groundwater flow, the groundwater divide is located farther

   south than Travers opined, such that groundwater in the northeastern corner of the Gould Property

   and the northwestern corner of the LCRC Property would flow to the northeast, rather than into

   the area south of the salt barn. Id. at 138-139; 150-151.

          Feenstra’s opinions are premised on MSG’s contouring of the elevation of the intermediate

   clay layer, see id. at 133-134, 141, and on MSG’s contouring of the groundwater flow, see id. at

   150-151. Browning testified that an intermediate clay layer within the aquifer is continuous in the

   area between the Gould and LCRC Properties. Trial Tr. II at 29 (Browning). This conclusion was

   premised on MSG’s drawings of cross-sections of the subsurface geology, which were prepared

   by collecting samples through soil borings and monitoring wells, i.e., by taking samples by drilling

   and placing “straws in the ground.” Id. at 32-33 (describing Modified Figure 3A from MSG 2015



                                                   59
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83247 Filed 11/19/20 Page 60 of 108




   Annual Report at PageID.33768 (Dkt. 168-23)); see also Trial Tr. I at 93-94 (Browning). From

   the data collected, MSG interpolated the geologic features occurring between these discrete

   sampling points, including whether the intermediate clay layer was continuous or contained gaps.

   Trial Tr. II at 36-38 (Browning). Based on these studies, Browning opined that the intermediate

   clay layer is continuous and slopes downward from the LCRC Property to the Gould Property.

   Trial Tr. I at 116-122 (Browning); Trial Tr. II at 75 (Browning); Figure 3C to MSG 2008 Suppl.

   Investigation and Historical Data Summ. at PageID.81162 (Dkt. 245). Accordingly, DNAPL TCE

   would migrate downslope to the northwest from the LCRC Property to the Gould Property and

   could not migrate uphill. Trial Tr. I at 122 (Browning).

          With respect to groundwater flow, Browning testified that a groundwater divide extending

   from west to east is located just north of the former sign shop (also called the cold storage building)

   on the LCRC Property. Trial Tr. II at 48 (Browning). The precise location of the groundwater

   divide is depicted in various drawings created by MSG. See Figure 4A to MSG 2008 Suppl.

   Investigation and Historical Data Summ. at PageID.81174 (Dkt. 245). Below is a drawing

   depicting MSG’s opinion regarding the location of the groundwater divide, in relation to Travers’s

   theory. May 2008 Groundwater Flow (Dkt. 216-9). Groundwater north of this divide generally

   flows northward, while groundwater to the south of the divide generally flows southward. Trial

   Tr. II at 48 (Browning). Therefore, because the TCE plume is primarily located to the north of the

   divide, the contaminated groundwater comprising the plume would flow northward. Id.




                                                     60
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83248 Filed 11/19/20 Page 61 of 108




                                 h) Rebuttal to Feenstra’s Theory

          As Travers’s theory was subject to criticisms by Gould and its experts, so too is Feenstra’s

   theory subject to criticism by LCRC and Travers. First, in connection with his theory that there

   must have been releases of TCE on the LCRC Property, Feenstra does not define what it means

   for DNAPL TCE to be in “close proximity.” Def. PFFCL at 27-29. LCRC further maintains that

   no industry-wide standard recognizes that the presence of DNAPL TCE can be inferred based on

   TCE concentrations within a percentage of the solubility limit. Id. Gadway testified that while he

   was aware of a theory regarding concentration levels at which it may be inferred that there is a

   DNAPL source in close proximity, he is unaware of any accepted industry standard to this effect.

   Trial Tr. V at 94 (Gadway). Similarly, Travers testified that she was aware of general EPA

   guidance stating that TCE concentrations above a certain level indicate the likely presence of

                                                  61
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83249 Filed 11/19/20 Page 62 of 108




   DNAPL and suggest that further investigation is warranted. Trial Tr. VI at 84-85 (Travers).

   However, she was unaware of any science establishing that DNAPL TCE would be present within

   a given distance. Id.

          The Court agrees with LCRC’s criticism that Feenstra failed to adequately define the terms

   “close proximity” and “DNAPL zone.” Does “close proximity” mean 5 feet, 10 feet, or 100 feet?

   Without any definition by Feenstra, it would be sheer speculation to conclude that TCE was

   deposited on the LCRC site by way of dumping onto soils. And without any clarification from

   Feenstra regarding the proximity of DNAPL, it is possible to conclude that DNAPL TCE located

   in wells on the Gould Property could account for the presence of lower levels of TCE in the

   groundwater near the salt barn. See Trial Tr. VI at 85-86 (Travers). Further, no industry standard

   recognizes that the proximity of DNAPL may be inferred from TCE concentrations at a percentage

   of the TCE solubility limit. Thus, the concentrations of TCE detected to the south of the salt barn

   do not establish the presence of a “DNAPL zone.” But even accepting Feenstra’s premise, his

   theory that there is a DNAPL zone on the LCRC Property appears to be in tension with his theory

   that DNAPL from the LCRC Property migrated along the intermediate clay layer onto the Gould

   Property.

          Moreover, in connection with Feenstra’s theory that DNAPL TCE must have migrated

   northwest from the LCRC Property to the Gould Property via a continuous, sloping clay layer,

   Travers disputes whether the intermediate clay layer is continuous between the LCRC Property

   and the Gould Property. Id. at 50-51. Travers notes that MSG’s data was drawn from sampling

   performed at discrete points. Id. at 67-68. Indeed, these samples were collected from borings and

   monitoring wells located approximately fifty feet apart. See Figure 2 to 2008 Suppl. Investigation

   and Historical Data Summ. at PageID.81156 (Dkt. 245); Figure 3C-VC to 2008 Suppl.



                                                   62
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83250 Filed 11/19/20 Page 63 of 108




   Investigation and Historical Data Summ. at PageID.81163 (Dkt. 245). However, MSG has

   presented no evidence supporting its interpolation of the geological features—such as the

   continuity of the intermediate clay layer—between these discrete points. Trial Tr. VI at 67-68.

          Browning did not satisfactorily explain the basis for MSG’s conclusion that the

   intermediate clay layer is continuous between the Gould and LCRC Properties, when this

   assessment was premised on discrete data points. Browning stated that he and others at MSG are

   professionals qualified to make interpolations between data points.         See Trial Tr. II at 37

   (Browning). And although Browning stated that MSG evaluated additional data in determining

   that a clay layer was continuous between two points, he was unable to identify what that

   information was. See id. at 38. Thus, it cannot be said with any degree of confidence that DNAPL

   could have migrated from the LCRC Property to the Gould Property along a continuous clay layer.

          In addition, Travers testified that MSG’s contour maps depicting its interpretation of

   groundwater flow and the groundwater divide do not incorporate all water level data. Trial Tr. V

   at 194-196 (Travers). Browning admitted that the contours were premised only on data from

   shallow wells and stated that MSG created other contour maps depicting flow regimes at different

   depths—that is, within three different “zones” within the unconfined aquifer. Trial Tr. II at 40-42

   (Browning); Trial Tr. VII at 45-46 (Browning). Travers further indicated her disagreement with

   MSG’s decision to separately analyze groundwater flow within different zones, as she maintains

   that TCE contaminates the entirety of the single, unconfined aquifer. Trial Tr. VI at 30 (Travers).

   Travers noted that the portion of the aquifer above the basal clay layer is an unconfined aquifer

   that is hydraulically connected, given that no portion is fully enclosed or separated by clay. Id. at

   69-70 (testifying regarding Figure 4A to Feenstra Report at PageID.76939 (Dkt. 208-8)). Because




                                                    63
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83251 Filed 11/19/20 Page 64 of 108




   the sand in this aquifer is connected, Travers stated there was no basis to separate the aquifer into

   individual zones S1a, S1b, and S1c, as MSG has indicated. Id.

          Browning offered minimal testimony describing the rationale or principles forming the

   basis for MSG’s contour maps. While he stated that MSG created multiple contour maps depicting

   groundwater flow patterns within different zones, he failed to explain in an intelligible manner

   why flow patterns were measured and contoured at different depths. Browning stated that the three

   zones represent “different areas of flow impact” that are separated by discrete, non-continuous

   clay lenses. Trial Tr. II at 41 (Browning). Yet in the next breath, Browning admitted that the

   groundwater within the aquifer was connected and that the groundwater generally flows in the

   same direction at different depths, though there “could be” some variations. Id.

          Further, Browning offered no explanation for why he primarily evaluated the water level

   data for the shallow wells in determining the direction of groundwater flow, and whether the flow

   regimes at different depths would impact the groundwater divide or MSG’s opinion regarding the

   overall direction of groundwater flow. And while Gould offered a report containing these maps

   into evidence, see Figures 4B and 4C to MSG 2008 Suppl. Investigation and Historical Data

   Summ. at PageID.81175-81176 (Dkt. 245), it failed to offer any other evidence interpreting the

   impact of the different contour maps on the overall direction of groundwater flow.

          In the Court’s view, Gould has not offered sufficiently persuasive evidence justifying

   MSG’s opinion that the aquifer has three distinct zones.          Likewise, there is no sufficient

   justification supporting MSG’s decisions to separately analyze the groundwater flow patterns

   within different zones and to create separate contour maps for each zone. Given the dubious

   accuracy of MSG’s contour maps, the Court finds that they are not persuasive.




                                                    64
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83252 Filed 11/19/20 Page 65 of 108




          Additionally, Travers observed that MSG’s contour maps included contours that were

   unsupported by any data. Trial Tr. V at 198 (Travers). For example, between MW-115 (which

   has a recorded water level of 907.97 feet above sea level) and MW-116 (which has a recorded

   water level of 907.54 feet above sea level), MSG plotted two contours at 908 feet above sea level.

   Id. (testifying regarding Figure 4A to MSG 2008 Suppl. Investigation and Historical Data Summ.).

   However, Travers stated that no data supported the assumption that the water levels between MW-

   115 and MW-116 reached or exceeded 908 feet above sea level. Id.

          Again, Browning’s response to this argument is unsatisfying. He stated that MSG created

   a three-dimensional map of the data points and manually interpreted the data. Trial Tr. VII at 45

   (Browning). He admitted “less confidence” on MSG’s part with respect to the dashed, eastern

   portions of the two contours at 908 feet above sea level. Id. In creating the contour maps, MSG

   additionally relied on an overview map created by EGLE. Id. However, this overview map was

   not described or offered into evidence. Based on this testimony, Gould has not persuasively

   rebutted Travers’s criticism that MSG’s placement of the groundwater divide is premised on some

   degree of speculation.

          Finally, Gould acknowledges that soil in the area to the south of the salt barn has been

   sampled extensively from 2012 through 2016, and that no TCE was detected in any of these

   samples. Pl. PFFCL at 19. Nevertheless, it contends that those results are inaccurate because the

   soil samples consisted primarily of non-native fill material. Id. at 21. According to Feenstra, TCE

   will be detected in soil only if the same soil was present at the time of the release. Trial Tr. VI at

   147-148 (Feenstra). Thus, he opined that soil borings through non-native soils, such as fill, do not

   reliably establish TCE entry locations in the vadose zone (i.e., the soil above the water table). Id.

   at 147-149. Gadway and Travers testified that in 1979 and 1980, LCRC graded the soil and added



                                                    65
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83253 Filed 11/19/20 Page 66 of 108




   fill when constructing the salt barn. See Trial Tr. V at 109 (Gadway); Trial Tr. VI at 10, 43-44

   (Travers). Therefore, in Feenstra’s and Browning’s view, the fact that TCE was not detected in

   soil borings advanced in the area south of the salt barn does not foreclose the possibility that there

   was a TCE entry area at this location. Trial Tr. VI at 147-149 (Feenstra); Trial Tr. II at 15-16

   (Browning).

          Gadway and Travers soundly rebut this argument. Both Gadway and Travers stated that

   most soil samples collected from the area south of the salt barn contained native soils in addition

   to fill. Trial Tr. V at 109, 111 (Gadway); Trial Tr. VI at 104 (Travers).24 Gadway further testified

   that the soil boring logs demonstrate that there was not a widespread introduction of non-native

   soils in this area. Trial Tr. V at 111 (Gadway). In any event, fill would have been introduced in

   1979 and 1980, before LCRC’s documented use of TCE occurred in 1985 and 1986. TCE disposed

   of on the ground in 1985 and 1986 would have left traces in the fill material that was already

   present.

                                  i) Grading & Excavation Activities

          Raising a separate causation theory, Gould contends that LCRC is not entitled to invoke

   the third-party defense because it caused a release by redistributing TCE-contaminated soils across

   a broader area of the northwestern portion of its property during grading and construction projects.

   Pl. PFFCL at 29. Specifically, in 1979 and 1980, LCRC constructed a new salt barn that required

   the movement of soils in order to flatten the area in preparation for construction. Trial Tr. VI at

   34, 43-44 (Travers).



   24
      Gould highlights certain discrepancies between soil boring logs relied upon by Travers in
   rendering her expert report and those relied upon by Feenstra. Pl. PFFCL at 20. According to
   Gould, the logs Travers relied upon did not include areas of fill reflected in the logs Feenstra relied
   upon. Id. But the soil boring logs relied upon by Feenstra reflect the presence of native soils in
   every sample. See Boring Logs at PageID.42709-42716 (Dkt. 172-14).
                                                     66
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83254 Filed 11/19/20 Page 67 of 108




              As acknowledged in other cases, excavation activities involving the redistribution and

   spreading of contaminated soils may result in a new release of contaminants contained in the soil,

   thereby foreclosing application of the third-party defense. PCS Nitrogen, 791 F. Supp. 2d at 494;

   United States v. Honeywell Int’l, Inc., 542 F. Supp. 2d 1188, 1200 (E.D. Cal. 2008). However,

   the evidence before the Court does not clearly demonstrate the physical scope of LCRC’s grading

   activities or whether the grading activities introduced the contamination into a broader area of

   previously uncontaminated soils. As argued by LCRC, no evidence was presented regarding the

   extent of the grading activities. Def. Resp. at 10. In fact, Travers emphasized that she was unaware

   of what soils were moved, from where they were taken, or generally how LCRC graded the area.

   Trial Tr. VI at 10, 34, 43-44, 104 (Travers). Consequently, there is no evidence supporting Gould’s

   argument that LCRC caused a new release by spreading the TCE contamination via its grading

   efforts.

                                   j) Conclusions Regarding Causation

              In sum, the majority of the scientific data supports the view that the contamination is

   attributable entirely to releases of TCE that took place on the Gould Property and migrated onto

   neighboring properties, including the LCRC Property. As acknowledged by Gould’s own expert,

   releases of DNAPL TCE occurred in the northeastern corner of the Gould Property. Trial Tr. VI

   at 121 (Feenstra). And Browning and Travers agree that TCE soil contamination from the Gould

   Property extends onto and impacts soil in the northwestern corner of the LCRC Property. Trial

   Tr. II at 45 (Browning); Trial Tr. V at 170 (Travers); Trial Tr. VI at 64-65 (Travers). Feenstra

   concedes that some of the contaminated groundwater from the northeastern corner of the Gould

   Property likely migrated onto the far northwestern corner of the LCRC Property. Trial Tr. VI at

   160 (Feenstra). In spite of extensive investigations on the LCRC Property, Gould has ultimately



                                                    67
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83255 Filed 11/19/20 Page 68 of 108




   come forward with no data persuasively showing that TCE was improperly disposed of on the

   LCRC Property.

          The data also demonstrate that TCE concentrations in the soil and groundwater were

   greatest in the northeastern corner of the Gould Property and decreased with distance from this

   location. See Figure 15 to Travers Report; Figure 34 to Travers Report. MSG created a map

   depicting its view of the groundwater plume, including the distribution and concentrations of TCE

   across the Gould and LCRC Properties. Figure 5B to 2019 Modified Comprehensive Groundwater

   Monitoring Plan at PageID.77725 (Dkt. 210).          According to this drawing, the highest

   concentrations of TCE occur in the northeastern corner of the Gould Property and extend southeast

   across the LCRC Property toward the salt barn.         Id.   This figure differs from Travers’s

   representation of the groundwater plume, as it depicts the highest concentrations spread across a

   larger area of both the Gould and LCRC Properties. Compare id. with Figure 34 to Travers Report.

          Notably, the figures’ legends use different criteria to define the “highest levels” of

   concentration. In Travers’s drawing, the highest concentrations of TCE are in excess of one

   million micrograms per liter and are located on or very near the northeastern corner of the Gould

   Property. Figure 34 to Travers Report. In MSG’s drawing, the highest concentrations of TCE are

   in excess of only 10,000 micrograms per liter. Figure 5B to 2019 Modified Comprehensive

   Groundwater Monitoring Plan. By using a far lower threshold to define the highest levels of TCE

   concentration, MSG’s drawing represents that the core of the TCE plume is spread across a much

   broader area. Travers’s depiction, by contrast, offers a more detailed and nuanced view of the

   areas of greatest concentration.   Rather than showing a large area of relatively moderate

   concentration levels, Travers’s drawing shows the precise areas where concentrations approach




                                                  68
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83256 Filed 11/19/20 Page 69 of 108




   the solubility limit of TCE. In the Court’s view, therefore, Travers’s drawing is the more accurate

   representation of the groundwater plume.

          Both Travers’s and Feenstra’s theories suffer from certain ambiguities or inconsistencies

   discussed above. However, the Court finds the flaws in Feenstra’s theories to be more problematic

   than those in Travers’s. The Court finds Travers’s interpretation of groundwater flow and position

   of the groundwater divide to be more persuasive. For the reasons discussed above, the Court

   credits Travers’s testimony that her contour maps were accurately drawn and accounted for

   variances in water levels in MW-112 and MW-135. And although Gould criticizes Travers’s

   contouring maps because she averaged groundwater levels measured in different wells and

   inaccurately plotted the locations of certain wells, it fails to elaborate on whether these alleged

   flaws undermine her opinions and in what way.

          By contrast, Feenstra’s opinion depends in part on the unsupported premise that a release

   of DNAPL TCE can be inferred when groundwater concentrations reach 10% to 20% of the

   solubility limit of TCE. His theory is further premised on MSG’s conclusion that the intermediate

   clay layer continuously slopes downward to the northwest from the LCRC Property toward the

   Gould Property, as well as on MSG’s interpretations of groundwater flow. As described above,

   MSG’s conclusion relative to the essentially uninterrupted continuity of the intermediate clay layer

   is speculative at best. And its contour maps depicting the groundwater flow and the position of

   the groundwater divide are derived from incomplete data from only shallow wells—with no clear

   explanation why other wells were excluded in developing MSG’s interpretation of groundwater

   flow, or how the data from other wells would impact the maps.

          Even so, contour maps created by both MSG and Travers are consistent with Travers’s

   theory that groundwater flows in an easterly direction from the Gould Property onto the LCRC



                                                   69
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83257 Filed 11/19/20 Page 70 of 108




   Property. See Figure 4A to MSG 2008 Suppl. Investigation and Historical Data Summ.; Figures

   20-28 to Travers Report. As a general matter, the groundwater levels reflected in these exhibits

   are higher in monitoring wells to the west and decrease in monitoring wells to the north and east,

   suggesting that groundwater flows from the west to the north and east. See Figure 4A to MSG

   2008 Suppl. Investigation and Historical Data Summ.; Figures 20-28 to Travers Report. Therefore,

   as described by Travers, dissolved TCE in the groundwater has migrated from the source location

   on the Gould Property onto the LCRC Property in the direction of the groundwater flow. See Trial

   Tr. V at 183-184, 188 (Travers); Trial Tr. VI at 81 (Travers).

          The conclusion that the TCE contamination was caused solely by releases on the Gould

   Property is also consistent with the limited evidence concerning operations at the RSF Facility

   versus those on the LCRC Property. To be sure, the record is replete with gaps in the evidence

   regarding the historical operations at the Gould and LCRC Properties. Gould, in particular, came

   forward with no records regarding the practices and operations of Gould Inc. James Cronmiller,

   Gould’s former director of environmental affairs, stated that he has no knowledge regarding what

   might have become of the operating records from the RSF Facility and admitted to making no

   effort to determine what became of them. Id. at 30-32. Thus, Gould has offered no explanation

   accounting for its inability to locate such records.

          Nevertheless, the limited evidence demonstrates that Gould Inc. had a sustained practice

   of disposing of its waste chemicals by dumping them on the ground, including in the northeastern

   corner of the Gould Property. See Trial Tr. V at 69-74 (Richardson); Galarneau Dep. at 31, 41-

   43, 77-78. Gould Inc.’s disposal was prolific, as Galarneau estimated that thousands of gallons of

   waste fluids were disposed in this manner, Galarneau Dep. at 61, while Richardson testified that

   he personally disposed of forty to forty-five gallons of coolant fluids at a time, Trial Tr. V at 70-



                                                    70
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83258 Filed 11/19/20 Page 71 of 108




   73 (Richardson). Gould is correct that none of the testimony directly links Gould Inc. to TCE

   usage in particular. But decades later, extraordinarily high concentrations of TCE were detected

   in the northeastern corner of the Gould Property—one of the very areas where employees poured

   fluids on the ground. These waste disposal practices, when coupled with the scientific evidence,

   establish by a preponderance of the evidence that Gould Inc. was responsible for releasing TCE

   on the Gould Property.

          By contrast, there is no evidence demonstrating that there were any deposits of TCE onto

   soils on the LCRC Property. LCRC has presented evidence demonstrating that its use of TCE was

   limited to a series of asphalt tests performed between 1985 and 1986. See Trial Tr. III at 178-179

   (Craine); Trial Tr. V at 23, 27 (Marr); Little Dep. at 11. These tests were performed on the second

   floor of a building located along the eastern boundary of the LCRC Property—on the opposite side

   of the property from the TCE plume. See Trial Tr. III at 158, 168-169 (Craine); Trial Tr. V at 54

   (Hogan). According to LCRC’s employees, waste TCE was collected for disposal by Safety Kleen

   and was never poured onto the ground. Little Dep. at 10, 14; Trial Tr. V at 29-30 (Marr). This

   evidence is sufficient to establish that no disposal of TCE occurred on the LCRC Property, and

   Gould has come forward with no evidence rebutting this conclusion.            Thus, the evidence

   demonstrates that Gould Inc., and not LCRC, generated the TCE contamination, which migrated

   onto neighboring properties, including the LCRC Property.

          Gould contends that LCRC is unable to establish the third-party defense, as it fails to rule

   out the possibility that prior and subsequent owners and operators of the Gould Property, as

   opposed to Gould Inc., were culpable for the contamination. Pl. PFFCL at 21. In essence, Gould

   seeks to require LCRC to definitively prove each and every party that contributed to the

   contamination. Id. But this is not the standard.



                                                      71
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83259 Filed 11/19/20 Page 72 of 108




          Caselaw analyzing the third-party defense focuses on the innocence of the party asserting

   it, as opposed to requiring that it definitively prove all parties who were the sources of the

   contamination. See Lincoln Props., Ltd. v. Higgins, 823 F. Supp. 1528, 1542 (E.D. Cal. 1992)

   (holding that the county established that any releases were caused solely by third parties when

   there was no evidence of conduct by the county that contributed to the releases). As stated above,

   LCRC has proved by a preponderance of the evidence that the contamination at issue was caused

   by Gould Inc.’s disposal practices and not by LCRC. Because LCRC has established its own

   innocence, the possibility that third parties other than Gould Inc. may have also contributed to the

   contamination is immaterial for purposes of the third-party defense.

          Moreover, the Court agrees with LCRC’s assessment that Gould seeks to alter the burden

   of proof to require that LCRC’s proofs be absolute. See Def. Resp. at 7-8. The standard requires

   LCRC to establish the elements of its defense only by a preponderance of the evidence, requiring

   that its evidence “make the scales tip slightly” in its favor. See Gjinaj v. Ashcroft, 119 F. App’x

   764, 775 (6th Cir. 2005). It has done so with respect to the “sole cause” element of the defense.

                            ii.   Due Care

          In addition to establishing that environmental harm was caused solely by a third party, a

   party asserting the third-party defense must establish that it exercised due care with respect to the

   hazardous substance. To establish the due care element, a PRP must show “that he took all

   precautions with respect to the particular waste that a similarly situated reasonable and prudent

   person would have taken in light of all relevant facts and circumstances.” Foster v. United States,

   922 F. Supp. 642, 657 (D.D.C. 1996) (quoting H. Rep. No. 1016, 96th Cong., 2d Sess., pt. I, at 34

   (1980), reprinted in 1980 U.S.C.C.A.N. 6119, 6137). “[D]ue care ‘would include those steps




                                                    72
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83260 Filed 11/19/20 Page 73 of 108




   necessary to protect the public from a health or environmental threat.’” United States v. A & N

   Cleaners & Launderers, Inc., 854 F. Supp. 229, 238 (S.D.N.Y. 1994).

           LCRC first contends that it was under no obligation to undertake any investigation or

   remediation under a policy statement promulgated by the Environmental Protection Agency

   (“EPA”). Def. PFFCL at 32. The policy statement provides that the EPA will not take enforcement

   action against a property owner when “hazardous substances have come to be located on or in a

   property solely as the result of subsurface migration in an aquifer from a source or sources outside

   the property . . . .” 5/24/95 EPA Policy Statement, Ex. A to Def. PFFCL, at 3 (Dkt. 252-1). With

   respect to the due care element of the third-party defense, the policy statement provides that:

           Not only is groundwater contamination difficult to detect, but once identified, it is
           often difficult to mitigate or address without extensive studies and pump and treat
           remediation. Based on EPA’s technical experience and the Agency’s interpretation
           of CERCLA, EPA has concluded that the failure by such an owner to take
           affirmative actions, such as conducting groundwater investigations or installing
           groundwater remediation systems, is not, in the absence of exceptional
           circumstances, a failure to exercise “due care” or “take precautions” within the
           meaning of Section 107(b)(3).

   Id. at 7.

           But LCRC has not cited, nor is the Court aware of, any authority supporting the notion that

   this policy applies to private cost recovery matters. Rather, the policy governs EPA enforcement

   actions. Further, the policy expressly states that its application is within the discretion of the EPA

   and that it “does not constitute rulemaking by the Agency and is not intended and cannot be relied

   on to create a right or a benefit, substantive or procedural, enforceable at law or in equity, by any

   person.” Id. at 11. Accordingly, LCRC is not relieved of its obligation to exercise due care based

   on the above policy statement.

           LCRC alternatively maintains that it has fulfilled its due care obligations, as it has engaged

   in extensive soil and groundwater investigations and analyses in coordination with EGLE. Def.

                                                    73
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83261 Filed 11/19/20 Page 74 of 108




   PFFCL at 32. In 1988, LCRC became aware of MNB’s investigations and response activities on

   the Gould Property, including an excavation immediately adjacent to the LCRC Property.25 Trial

   Tr. IV at 17-18 (Craine). As a result of the MNB’s investigations, Craine admitted that he became

   aware in March 1991 of the nature and former use of the Gould Property and, given its proximity

   to the LCRC Property, of the possibility of TCE contamination on the LCRC Property. Id. at 94-

   95.

          On March 11, 1991, Craine submitted a letter to the Board of County Road Commissioners

   recommending that LCRC approve its environmental consultant’s proposal to perform a cleanup

   of underground fuel storage tanks on the LCRC Property. 3/11/91 Letter (Dkt. 196-4). The letter

   further noted that hydrogeological assessments would be necessary to monitor TCE contamination

   on the LCRC Property, which was believed to have migrated from the Gould Property. Id.

   Cleanup efforts took place between 1991 and 1995, Trial Tr. IV at 69 (Craine), and involved the

   removal of the storage tanks and surrounding soil, as well as soil and groundwater testing, 4/21/93

   Letter (Dkt. 196-8). It is unclear from the record where on the LCRC Property this excavation

   took place.    Nor does the record reflect whether LCRC’s consultants performed further

   investigations of TCE, or the results of those investigations.      In 1993, LCRC’s consultant

   recommended to EGLE that no further testing for solvents be conducted because LCRC’s waste

   solvents were collected for disposal and because the soil samples did not detect any additional

   waste oil contamination from the storage tanks. Id. Craine stated that EGLE closed the site

   investigation in 1995. Trial Tr. IV at 69 (Craine).




   25
     MNB excavated an area near the property line between the Gould and LCRC Properties, referred
   to as the “pond,” which involved petroleum contamination and not TCE. See Trial Tr. II at 93-98
   (Taylor).

                                                   74
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83262 Filed 11/19/20 Page 75 of 108




          The record does not reflect that LCRC undertook further investigations of TCE until EGLE

   made its first contact with LCRC in 2007. On August 9, 2007, LCRC received formal notice from

   EGLE designating the LCRC Property a “facility” based on the presence of contamination at the

   site. Id. at 24; 8/9/07 EGLE Notice (Dkt. 202-13). This notice stated that due care obligations can

   apply to both liable and non-liable owners and operators of a site. 8/9/07 EGLE Notice (“Owners

   and operators of this site who are not liable for contamination may have due care and other

   obligations under Part 201 [of NREPA].” (footnote omitted)); see also Trial Tr. II at 108-109

   (Taylor) (agreeing that due care obligations arise regardless of liability for contamination upon

   notice that a property is considered a facility).

          According to Craine, after receiving the 2007 notice, LCRC submitted a FOIA request for

   EGLE’s records regarding the site. Trial Tr. IV at 24 (Craine). Additionally, Craine searched for

   records suggesting possible TCE usage on the LCRC Property, as described above. Trial Tr. III

   at 178-179 (Craine). LCRC retained several expert consultants to review EGLE’s files for the site,

   which dated back to the 1990s, and to investigate the source of TCE on the LCRC Property. Trial

   Tr. IV at 24-30 (Craine). Though Craine did not specify the type of investigations performed by

   LCRC’s consultants, the record indicates that, until 2010, they primarily reviewed the scientific

   data generated by Gould and its consultants. See Response Activity Plan for Chlorinated Solvents

   at 17-27, 33 (Dkt. 172) (summarizing LCRC’s investigations commencing in October 2010 and

   noting that LCRC’s consultants performed “extensive analysis of the 20 years of prior work

   conducted by Gould’s consultants”).

          In 2010, LCRC retained Quantum to evaluate the soil and groundwater in the northwestern

   corner of the LCRC Property adjacent to the Gould Property. Trial Tr. V at 79 (Gadway).

   Beginning in October 2010, Quantum completed soil and groundwater sampling and installed



                                                       75
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83263 Filed 11/19/20 Page 76 of 108




   temporary monitoring wells in order to investigate the extent of TCE contamination near the salt

   barn. Id. at 79-80; Response Activity Plan for Chlorinated Solvents at 20. Between 2010 and

   2016, Quantum advanced over twenty-nine soil borings on the LCRC Property, including six

   borings beneath the salt barn and twenty-three borings in the area south of the salt barn. Trial Tr.

   V at 82 (Gadway); Response Activity Plan for Chlorinated Solvents at 18-19. LCRC tailored these

   investigations to address comments and feedback received from EGLE. Response Activity Plan

   for Chlorinated Solvents at 17, 23, 25. According to Gadway, Quantum did not advise LCRC to

   undertake any remediation of the TCE contamination, nor did LCRC ask Quantum to prepare or

   implement an interim response plan to remediate the TCE contamination. Trial Tr. V at 102-105

   (Gadway). In LCRC’s view, it had no obligation to take steps to mitigate the contamination

   because it was not responsible for causing the TCE contamination. Trial Tr. IV at 102 (Craine).

          In 2012, LCRC submitted a no further action (“NFA”) request to EGLE, which Taylor

   stated was deficient because the extent of the contamination had not been fully delineated. Trial

   Tr. II at 125-126 (Taylor); Trial Tr. IV at 32 (Craine). Craine admitted that LCRC “stumbled a

   little bit,” and that an NFA request was not “the right pathway.” Trial Tr. IV at 32 (Craine).

   Accordingly, LCRC withdrew its NFA request on March 12, 2013, in order or pursue a response

   activity plan (“RAP”). 3/12/13 Withdrawal Letter (Dkt. 201-9). LCRC subsequently submitted a

   number of RAPs to EGLE, Trial Tr. II at 180 (Taylor), the most recent of which was submitted in

   September 2016, see generally 2016 RAP (Dkts. 170 through 172-17).

          The 2016 RAP contains thousands of pages of data, technical reports, and analyses of

   recent soil and groundwater investigations.       Id.   It primarily responds to EGLE’s 2012

   determination that LCRC had not conducted sufficient site investigation with regard to known and

   suspected TCE releases; it also asserts that the Gould Property is the sole source of the TCE



                                                   76
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83264 Filed 11/19/20 Page 77 of 108




   contamination. Report on Observed Trichloroethylene Contamination at 1 (Dkt. 170-3). While

   the 2016 RAP indicates LCRC’s agreement to install an additional monitoring well at EGLE’s

   request, it argued that doing so would be of limited value to the investigations. Response Activity

   Plan for Chlorinated Solvents at 33-34. LCRC further recommended that it take no further action

   with respect to TCE contamination. Id.

          Taylor provides additional context regarding LCRC’s response activities and cooperation

   with EGLE. According to Taylor, LCRC’s initial response after receiving the August 2007 notice

   was to deny having used TCE on its property. Trial Tr. II at 109 (Taylor). In a letter dated February

   7, 2008, LCRC’s consultant asserted that there was no evidence that LCRC used TCE on its

   property, and that the TCE contamination originated solely from the Gould Property. 2/7/08 Letter

   at 1, 11 (Dkt. 198-6). The letter also set forth a work plan proposing that LCRC would collect

   samples from existing monitoring wells, advance soil borings, and analyze the storm sewer. Id. at

   16. In assessing the proposed work, Taylor opined that the proposed sampling was “limited” and

   that the proposal was vague, leaving out many details typically included in a work plan. Trial Tr.

   II at 114-115 (Taylor); 2/11/08 Request for Geological Review (Dkt. 198-5).

          In a letter dated January 12, 2010, EGLE acknowledged receiving correspondence from

   LCRC in which LCRC again asserted that it did not cause a release of TCE. 1/12/10 Letter (Dkt.

   201-7). Notwithstanding LCRC’s position, EGLE requested that LCRC prepare a work plan by

   April 2010. Id. In a letter dated February 8, 2012, EGLE indicated that it had approved a limited

   scope work plan submitted by LCRC in April 2010 but had received no indication that any work

   had been completed. 2/8/12 Letter at 2 (Dkt. 207-11).26 EGLE noted that LCRC had not conducted




   26
     It is unclear from the record whether this work plan was submitted as part of a RAP or some
   other type of submission.
                                                    77
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83265 Filed 11/19/20 Page 78 of 108




   sufficient investigations supporting its position that the TCE present on the LCRC Property was

   caused by releases on the Gould Property. Id. The letter also reminded LCRC of its due care

   obligations and noted that EGLE had not received reports from LCRC demonstrating that it had

   performed significant site evaluation or mitigation work since it received the 2007 notice. Id.

   Finally, the letter reiterated a list of investigations EGLE required to be performed. Id. at 5-6.

          In a letter dated January 8, 2015, EGLE noted that LCRC had completed a portion of the

   work requested in its letter of February 8, 2012, including soil borings, soil sampling, and aquifer

   sampling. 1/8/15 Letter (Dkt. 212-13). The letter also reflected that LCRC had met with EGLE

   representatives in June 2014 and agreed to install another monitoring well and to perform

   additional soil borings; however, EGLE noted that it had not received a proposal for such work

   since that time. Id. Thus, EGLE concluded that LCRC had not performed response activities in

   compliance with its due care obligations under NREPA. Id. Taylor testified that the purpose of

   the letter was to communicate to LCRC the need for additional work determining the nature and

   extent of the TCE plume, as LCRC appeared reluctant to address the TCE contamination. Trial

   Tr. II at 133-134 (Taylor).

          Additional correspondence from EGLE demonstrates a continued reluctance on LCRC’s

   part to conduct response activities. For example, on August 10, 2015, EGLE issued a letter

   denying LCRC’s amended work plan for evaluating releases of hazardous substances. 8/10/15

   Letter (Dkt. 213-1). In July 2015, EGLE conditionally approved a work plan submitted by LCRC,

   contingent on LCRC completing additional work, including performing certain soil and

   groundwater evaluations and installing a monitoring well. Id. LCRC responded with an amended

   work plan objecting to EGLE’s requests. Id. EGLE rejected LCRC’s amended proposal. Id.




                                                    78
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83266 Filed 11/19/20 Page 79 of 108




          On September 7, 2016, EGLE denied two remedial investigation RAPs submitted by

   LCRC because the plans did not propose to complete meaningful response activities and because

   they contained insufficient information to support the conclusion that LCRC was not responsible

   for releasing TCE into the site soils. 9/7/16 Letter (Dkt. 213-2). Further, Taylor testified that

   although LCRC always cooperated with EGLE’s entry onto the LCRC Property, LCRC never

   submitted a work plan proposing response activity such as removal or groundwater treatment.

   Trial Tr. II at 147, 169-170 (Taylor).

          In an abrupt reversal of course, EGLE issued the June 2017 Letters indicating its

   determination that it had no further regulatory interest in the LCRC Property, and that LCRC was

   not required to perform any further sampling or to submit any additional reports. In explaining

   this determination, O’Brien observed that EGLE had required LCRC to perform extensive testing

   over the course of many years. Trial Tr. IV at 151, 159-160 (O’Brien). He further criticized the

   approach of requiring additional testing to gain absolute certainty regarding the sources of

   contamination. Id.

          EGLE’s position in 2017, however, does not discredit its earlier requests that LCRC

   perform additional work. EGLE noted LCRC’s recalcitrance in performing the requested response

   activities in 2012 through 2015. See 2/8/12 Letter at 2, 5-6; 1/8/15 Letter; 8/10/15 Letter. The

   fact that O’Brien testified, based on his later evaluation of data available in 2017, that further

   investigation was not warranted does not bear on the necessity of the response activities requested

   by EGLE in 2012 through 2015. O’Brien did not testify that the scope of investigation required

   by EGLE with respect to the LCRC Property was inappropriate. Moreover, by 2016, Gould had

   installed a pump and treat system and had begun bioremediation efforts—treatments that addressed

   the entire scope of the contamination. See Trial Tr. I at 130-131, 136-137 (Browning); Trial Tr.



                                                   79
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83267 Filed 11/19/20 Page 80 of 108




   II at 148 (Taylor). EGLE’s change of course in 2017 may well be explained by the fact that the

   contamination was already being fully addressed, rendering further action by LCRC unnecessary.

   Thus, LCRC’s earlier reluctance in performing necessary investigations is not excused.

             It is well established that a failure to take timely precautions with respect to contamination

   demonstrates a lack of due care. See, e.g., A & N Cleaners, 854 F. Supp. at 243 (holding that

   immediately after being put on notice of the state’s investigations into the sources of contamination

   on the defendants’ property, the defendants should have made inquiries of environmental officials

   regarding the results of those investigations). For example, in Franklin Cty. Convention Facilities

   Auth. v. Am. Premier Underwriters, Inc., 240 F.3d 534, 548 (6th Cir. 2001), the plaintiff was not

   responsible for causing the contamination at the site, but was determined not to have exercised due

   care in spite of its response efforts. Within a year of discovering the contamination on its property,

   the plaintiff contacted an environmental consultant, developed a remediation plan that was

   approved by the Ohio EPA, and began remediating the site by removing the contaminated soil. Id.

   at 539-540. Upon discovering during an excavation that the contamination had migrated into a

   sewer line, the consultant erected a barrier to prevent further migration. Id. at 540. But the Sixth

   Circuit determined that the plaintiff failed to exercise due care, as it failed to act expeditiously in

   preventing migration of the contamination—despite being on notice of the threat of migration. Id.

   at 548.

             Additionally, courts have recognized that a failure to comply with agency orders can

   demonstrate a lack of due care. For example, in United States v. Domenic Lombardi Realty, Inc.,

   290 F. Supp. 2d 198, 207, 211-212 (D.R.I. 2003), the court held that the defendant failed to

   exercise due care where it failed to remediate its property or notify tenants or visitors of the

   contamination, as ordered by governmental agencies. And in Interfaith Comm. Org. v. Honeywell



                                                      80
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83268 Filed 11/19/20 Page 81 of 108




   Int’l, Inc., 263 F. Supp. 2d 796 (D.N.J. 2003), the court found that Honeywell failed to exercise

   due care where it engaged in avoidance tactics and, instead of responding to the pollution,

   “continually took the path of further testing, further debate and negotiation.”

          Here, the evidence demonstrates that LCRC failed to take timely measures to investigate

   the TCE contamination. LCRC admittedly became aware in 1991 that TCE contaminated the

   LCRC Property and received formal notice of the contamination in August 2007. See Trial Tr. IV

   at 94-95 (Craine). Although LCRC hired consultants to perform a cleanup from 1991 through

   1995, the record reflects that these efforts were primarily focused on the removal of fuel storage

   tanks as opposed to investigation of the TCE. LCRC’s inquiry into the source of the TCE

   contamination apparently did not begin in earnest until it retained consultants to review Gould’s

   investigations in 2007, some sixteen years after it became aware that its own property was

   contaminated. The fact that EGLE did not take action with respect to the LCRC Property until

   2007 is immaterial to LCRC’s obligation to take timely precautions. A & N Cleaners, 854 F. Supp.

   at 244 (“It is no defense to insist that . . . the Government should have notified the Berkman

   Defendants that there was a problem on the Property, since Congress has seen fit to shift the public

   responsibility of locating contamination onto the shoulders of individual property owners.”).

   LCRC did not begin performing its own investigations until 2010, three years after receiving

   formal notice from EGLE. See Trial Tr. V at 79-80 (Gadway). Between 2007 and 2010, LCRC

   appears to have focused its efforts on disputing whether it caused the releases on the LCRC

   Property. See 2/7/08 Letter; 1/12/10 Letter.

          More troubling is the fact that even after LCRC began performing its own investigations

   in 2010, its activities were insufficient under the circumstances, as it consistently resisted

   complying with EGLE’s requests to undertake certain investigations. In 2012, EGLE stated that



                                                    81
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83269 Filed 11/19/20 Page 82 of 108




   it had received no indication that any work had been completed, suggesting that LCRC failed to

   keep EGLE apprised of the results of its investigations. See 2/8/12 Letter at 2. Although EGLE

   later acknowledged in January 2015 that LCRC had performed some of the work requested, it

   concluded in the same letter that LCRC’s response activities were insufficient to meet its due care

   obligations under NREPA. See 1/8/15 Letter. The evidence demonstrates that LCRC persisted in

   its reluctance to cooperate with EGLE’s requests for additional investigations through August

   2015 and the submission of its most recent RAP in September 2016. See 8/10/15 Letter; Response

   Activity Plan for Chlorinated Solvents at 33-34.

           Although LCRC has undertaken some investigation of the contamination, its efforts were

   aimed at exonerating itself from liability as opposed to mitigating the spread of the contamination.

   Denying responsibility for the TCE contamination has been a constant theme throughout LCRC’s

   submissions to EGLE, including its most recent RAP. See Report on Observed Trichloroethylene

   Contamination at 1. As indicated above, the 2016 RAP stated that the Gould Property was the sole

   source of TCE contamination and proposed that LCRC undertake no further action or

   investigations with respect to the TCE contamination. See id.; Response Activity Plan for

   Chlorinated Solvents at 33-34. Taken as a whole, this evidence demonstrates a fervid resistance

   and lack of cooperation on LCRC’s part to investigate the TCE contamination as directed by

   EGLE.

           LCRC’s ultimate lack of responsibility for causing the contamination is no defense to

   failing to exercise due care. As indicated in EGLE’s 2007 notice, due care obligations arise

   irrespective of whether a party is liable for the contamination. See 8/9/07 EGLE Notice; see also

   Kalamazoo River, 228 F.3d at 657 (“CERCLA’s scheme of strict liability . . . serves to encourage

   parties to clean up the site quickly and then litigate later to sort out the specifics of who should



                                                   82
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83270 Filed 11/19/20 Page 83 of 108




   pay.”); Kelley v. Envtl. Prot. Agency, 15 F.3d 1100, 1106 (D.C. Cir. 1994) (noting that a private

   party ordered by the EPA under 42 U.S.C. § 9606(a) to clean up a site must comply whether or

   not it is liable). In this manner, CERCLA’s statutory scheme requires “parties to shoot first (clean

   up) and ask questions (determine who bears the ultimate liability) later.” Kelley, 15 F.3d at 1106.

          Given LCRC’s failure to diligently initiate and pursue adequate response activities, as well

   as its demonstrated failure to cooperate fully with requests for investigations made by EGLE, it

   has failed to establish by a preponderance of the evidence that it exercised due care with respect

   to the TCE contamination. As a result, LCRC has not prevailed on its invocation of the third-party

   defense.

                      b. Contiguous Landowner Defense

          LCRC also contends that it is shielded from liability under the contiguous landowner

   defense. Def. PFFCL at 33-36. Under CERCLA § 107(q), a property owner is not liable under

   § 107(a) if he “owns real property that is contiguous to . . . and that is or may be contaminated by

   a release or threatened release of a hazardous substance from, real property that is not owned by

   that person,” if certain rigorous requirements are met. One requirement a defendant must establish

   to invoke this defense is that, at the time at which the defendant acquired the contaminated

   property, it (i) “conducted all appropriate inquiry . . . with respect to the property,” and (ii) “did

   not know or have reason to know that the property was or could be contaminated by a release or

   threatened release of one or more hazardous substances from other real property not owned or

   operated by the person.” 42 U.S.C. § 9607(q)(1)(A)(viii).

          The Court previously held that LCRC was unable to establish the contiguous landowner

   defense because LCRC had actual knowledge of the TCE contamination at the time it repurchased

   the LCRC Property. Gould, 2020 WL 806033, at *9. The Court reasoned that LCRC sold the



                                                    83
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83271 Filed 11/19/20 Page 84 of 108




   LCRC Property to Livingston County in 2002. Id. In 2011, LCRC repurchased the LCRC

   Property back from Livingston County, after it received formal notice from EGLE in 2007 that the

   property was contaminated with TCE. Id.

          LCRC contends, as it did at the summary judgment stage, that this element of the

   contiguous landowner defense is inapplicable because LCRC owned the LCRC Property before

   the TCE contamination occurred. Def. PFFCL at 36. Additionally, citing Craine’s testimony,

   LCRC argues that the real estate transactions involving the LCRC Property were inter-county

   transactions made strictly for budgetary purposes. Id. (citing Trial Tr. IV at 126-128 (Craine)).

   But LCRC fails to explain the legal significance of these facts. Nor has it presented any authority

   supporting its view that such real estate transactions can be ignored. Accordingly, as determined

   at the summary judgment stage, LCRC is foreclosed from invoking the contiguous landowner

   defense.

              3. Divisibility

          LCRC next contends that, in accordance with the divisibility doctrine described in

   Burlington Northern & Santa Fe Railway Company, 556 U.S. 599 (2009), the Court should

   apportion the entirety of the liability to Gould. Def. PFFCL at 36-38. Because Gould is

   responsible for causing the entirety of the harm, LCRC maintains that the parties’ contributions to

   the harm are divisible and seeks to fix its share of the damages at zero. Id.

          In a pretrial motion in limine and in its post-trial briefing, Gould contends that LCRC

   waived the divisibility defense. Pl. Mot. in Limine at 3-4 (Dkt. 109); Pl. Resp. at 12-13.

   Specifically, Gould maintains that LCRC failed to plead the defense in its answer or in the joint

   final pretrial order submitted in the earlier action, which was dismissed by the parties’ stipulation.

   Pl. Mot. in Limine at 3-4; Pl. Resp. at 12-13. Although LCRC contends that the divisibility



                                                    84
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83272 Filed 11/19/20 Page 85 of 108




   doctrine is not an affirmative defense that must be pleaded, it cites no persuasive authority

   supporting this proposition. See Def. Resp. to Mot. in Limine at 3-5 (Dkt. 113).27 To the contrary,

   courts have referred to the divisibility doctrine as an affirmative defense. See, e.g., United States

   v. Alcan Aluminum Corp., 964 F.2d 252, 268 (3d Cir. 1992) (“Similarly, section 881 sets forth the

   affirmative defense based upon the divisibility of harm rule in section 433A”); New York v. Next

   Millennium Realty, LLC, 160 F. Supp. 3d 485, 511 (E.D.N.Y. 2016) (noting that “the divisibility

   of harm doctrine is a common law tort defense to joint and several liability under CERCLA

   § 9607(a)”); Akzo Coatings, Inc. v. Aigner Corp., 881 F. Supp. 12020, 1210 (N.D. Ind. 1994)

   (“Section 881 of the Restatement sets forth the affirmative defense based upon Rule § 433A.”).

   Accordingly, LCRC was required to plead this defense. See Fed. R. Civ. P. 8(c).

           LCRC has not pleaded the divisibility defense in its operative answer. Answer to 3d Am.

   Compl. at 8-9. While LCRC sought to amend its answer and counter-complaint to plead new

   claims and defenses, including the divisibility defense, see Proposed 2d Am. Answer, Ex. B to

   Def. Mot. to Am., at 10 (Dkt. 44-2), the Court denied the motion, 6/27/19 Op. & Order at 4, 6

   (Dkt. 56); 9/27/19 Op. & Order at 3 (Dkt. 73).28 The Court reasoned that the new claims and

   defenses went beyond the scope of the legal positions advanced in the earlier action, by which the

   parties agreed to be bound. 6/27/19 Op. & Order at 4, 6; 9/27/19 Op. & Order at 3. Having twice

   rejected LCRC’s attempts to newly introduce the divisibility defense, the Court declines to




   27
      Contrary to LCRC’s view, Burlington does not hold that a court may sua sponte consider the
   issue of divisibility—in that case, the parties raised the divisibility defense before the district court.
   See Burlington, 556 U.S. at 615; see also United States v. Atchison, Topeka & Santa Fe Ry. Co.,
   No. CV-F-92-5068, 2003 WL 25518047, at *82 (E.D. Cal. July 15, 2003).
   28
     The Court likewise rejected Gould’s attempts in an amended complaint to newly plead an
   NREPA cost recovery claim and to reference contaminants other than TCE, as those matters
   exceeded the scope of the prior action. 6/27/19 Op. & Order at 5, 6; 9/27/19 Op. & Order at 3-4.
                                                      85
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83273 Filed 11/19/20 Page 86 of 108




   reconsider those rulings. Gould’s motion in limine on this issue is granted in part, as LCRC has

   waived the divisibility defense.29

          Even if LCRC had not waived the divisibility defense, it has not met its burden of

   establishing a reasonable basis for apportioning the harm. Under the divisibility doctrine, a

   defendant may avoid joint and several liability under CERCLA if it establishes that a harm

   attributable to itself and another PRP is divisible.      Burlington, 556 U.S. at 614.       That is,

   “apportionment is proper when there is a reasonable basis for determining the contribution of each

   cause to a single harm.” Id. (internal marks omitted). Equitable considerations play no role in this

   analysis, as apportionment is proper only when the evidence supports the divisibility of damages.

   Id. at 615 n.9. The party asserting the defense bears the burden of proving that a reasonable basis

   for apportionment exists. Id. at 614.

          The basis for apportioning the harm must be tied to the circumstances giving rise to a

   party’s liability—whether as an owner, operator, arranger, or transporter. This principle is

   articulated in United States v. Twp. of Brighton, 153 F.3d 307 (6th Cir. 1998)—a CERCLA

   decision that generated three opinions. Judge Boggs’s lead opinion reversed the district court for

   failing to consider fully the ways in which the contamination attributable to the Township, as an

   operator at a landfill owned by others, might be divisible or otherwise susceptible to reasonable

   apportionment. Id. at 319-320. In a concurring opinion, Judge Moore emphasized the necessity

   of considering the specific circumstances giving rise to a PRP’s liability—emphasizing that a

   generator’s liability is based on the contamination it actually contributed to a site, whereas the

   liability of an owner or operator is not. Id. at 329 (Moore, J., concurring). With respect to previous




   29
     The motion raised other evidentiary issues that did not materialize at trial. Therefore, the balance
   of the motion is denied as moot.
                                                    86
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83274 Filed 11/19/20 Page 87 of 108




   owners and operators, she reasoned that the “act” giving rise to liability “is not their involvement

   in the disposal of hazardous waste, but simply their ownership or operation of the facility at the

   time of the disposal.” Id. at 330. Thus, she rejected the proposition that an owner or operator can

   escape liability under the divisibility doctrine when it asserts that “it lacked knowledge of or

   involvement in the disposal of hazardous substances at its facility at the time of its ownership or

   operation of the facility.” Id. Although the majority opinion rejected Judge Moore’s ultimate

   conclusion that previous owners and operators are limited to apportionment based on temporal

   divisibility—i.e., comparing harm created during their period of ownership or operation to periods

   when they did not own or operate at the site—it credited Judge Moore’s point that the “distinction

   between operator liability and other forms of liability is very important to consider when

   determining divisibility.” Id. at 320 (majority opinion). In other words, the different ways in

   which liability is established matters for purposes of apportionment. For an owner, this means that

   apportionment is based on contamination attributable to its parcel, and not the owner’s activities

   (or lack of activities) at the site.

           Tying apportionment to the circumstances giving rise to liability in this manner is necessary

   to give effect to CERCLA’s liability scheme, which imposes liability on persons who did not

   actually cause contamination through their own disposal of hazardous substances. As courts have

   recognized, “Congress clearly intended that the landowner be considered to have ‘caused’ part of

   the harm.” United States v. Northernaire Plating Co., 670 F. Supp. 742, 748 (W.D. Mich. 1987)

   aff’d sub nom. United States v. R.W. Meyer, Inc., 889 F.2d 1497 (6th Cir. 1989). Permitting

   owners to escape liability by demonstrating a lack of personal causation would frustrate this intent.

   Id.; see also Weyerhaeuser Co. v. Koppers Co., Inc., 771 F. Supp. 1420, 1425-26 (D. Md. 1991)

   (declining to hold a landowner harmless based on a lack of causation, as doing so would undermine



                                                    87
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83275 Filed 11/19/20 Page 88 of 108




   CERCLA’s design imposing strict liability on both the owner and the operator of a facility without

   reference to causation). Further, because owner liability is premised on the “act” of owning a

   facility as opposed to dumping hazardous substances, owners could always avoid liability unless

   they were also a PRP on some other basis (e.g., if the owner was also an operator that generated

   the contamination). Thus, upholding a zero-share apportionment based on a lack of causation

   would effectively eviscerate CERCLA liability for any PRP that was not personally involved in

   dumping hazardous substances.30

           Burlington is consistent with the view that an owner’s liability should be apportioned

   based on the contamination attributable to its parcel rather than its activities. In Burlington, the

   contamination was caused by Brown & Bryant, Inc. (“B&B”), an agricultural distribution business

   that operated on its own parcel and on land leased from two railways. 556 U.S. at 602-603. As a

   result of B&B’s “sloppy” operation and spills that occurred upon delivery of pesticides and other

   chemicals, the soil and groundwater on B&B’s parcel and the parcel it leased from the railways

   became contaminated. Id. at 604. Although the railways did not cause the contamination, they

   were found liable as owners of a portion of the facility. Id. at 605. Citing Northernaire and

   Weyerhauser, the district court rejected the notion that apportionment based on the railways’ lack

   of causation could offer a complete defense (i.e., a zero-share apportionment), as the railways’

   liability was premised on their ownership of the facility, rather than their “actual involvement in




   30
      Legal scholars have likewise noted the anomalies that would arise if the divisibility doctrine
   permitted parties to avoid liability based on their lack of personal involvement in dumping
   hazardous substances. See, e.g., Steve C. Gold, Dis-Jointed? Several Approaches to Divisibility
   After Burlington Northern, 11 Vt. J. Envtl. L. 307, 356-357 (2009) (suggesting that a single harm
   cannot be apportioned among different classes of PRPs); James R. MacAyeal, The Comprehensive
   Environmental Response, Compensation & Liability Act: The Correct Paradigm of Strict Liability
   & The Problem of Individual Causation, 18 UCLA J. Envtl. L. & Pol’y 217, 330 (2000) (observing
   that the divisibility analysis “breaks down” in the case of owner liability).
                                                   88
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83276 Filed 11/19/20 Page 89 of 108




   the disposal of hazardous waste.” United States v. Atchison, Topeka & Santa Fe Ry. Co., No. CV-

   F-92-5068, 2003 WL 25518047, at *44, 88 (E.D. Cal. July 15, 2003). In considering the

   divisibility defense on appeal, the Supreme Court, in apparent agreement with the district court

   that the railways were not entitled to a zero-share apportionment, affirmed the district court’s

   apportionment of 9% of the response costs to the railways. Burlington, 556 U.S. at 618-619. The

   9% apportionment was premised on comparing the railways’ parcel and the larger site, using

   factors such as the relative land areas and time when contamination took place. Id. at 616-617.

   Thus, the railways were subject to an apportionment based on factors attributable to their property

   but not based on the railways’ lack of involvement in the disposal. Id.

           Here, like the railways’ liability in Burlington, LCRC’s liability stems from its status as an

   owner of a facility. See Answer to 3d Am. Compl. ¶ 28 (admitting that LCRC owns property that

   has been designated a facility). And like the railways in Burlington, it seeks a zero-share

   apportionment based on its lack of causation or contribution to the contamination. This is an

   apportionment theory completely untethered to the basis of its liability and at variance with

   Burlington, Brighton, and the other authorities cited above. As such, it is not a reasonable basis

   for apportionment. Therefore, even if LCRC had not waived the apportionment defense, it has not

   established it.31

           LCRC’s Contribution Counterclaims

           Having been found jointly and severally liable under CERCLA § 107(a), LCRC is liable

   for any of Gould’s response costs that are consistent with the NCP. See Kerr-McGee Chem. Corp.

   v. Lefton Iron & Metal Co., 14 F.3d 321, 326 (7th Cir. 1994). However, a defendant found jointly



   31
     In accordance with Burlington and Brighton, LCRC might have tried to prove apportionment
   based on a comparison of the volume or magnitude of contamination at its property relative to the
   Gould Property. But it did not present that theory to the Court.
                                                    89
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83277 Filed 11/19/20 Page 90 of 108




   and severally liable for cost recovery under CERCLA § 107(a) can “‘blunt any inequitable

   distribution of costs by filing a § 113(f) counterclaim.’” Lockheed, 35 F. Supp. 3d at 122 (quoting

   Atl. Research Corp., 551 U.S. at 140). LCRC has asserted contribution counterclaims under both

   CERCLA § 113(f)(1), and under NREPA, Mich. Comp. Laws § 324.20129. LCRC maintains that

   there is no evidence that LCRC improperly disposed of TCE, whereas Gould Inc. consistently

   disposed of waste solvents on the ground of the Gould Property. Def. PFFCL at 39. Thus, LCRC

   argues that it should be allocated a zero-share of Gould’s response costs and should be awarded

   the full costs of its own investigations. Id.

          In evaluating the merits of these claims, the Court first turns to the viability of LCRC’s

   contribution claim under NREPA and concludes that this claim must be dismissed. Next, the Court

   determines that LCRC has established the elements supporting a finding that Gould is liable under

   CERCLA. Finally, considering the equitable factors, the Court concludes that Gould must be

   allocated 95% of the response costs because its corporate predecessor caused the entirety of the

   contamination. However, because LCRC failed to fully cooperate with EGLE, it must bear 5% of

   the response costs.

              1. NREPA Contribution Counterclaim

          At the outset, the Court notes that NREPA provides that “[a] person may seek contribution

   from any other person who is liable under section 20126 during or following a civil action brought

   under this part.” Mich. Comp. Laws § 324.20129(3) (emphasis added). CERCLA § 113(f)(1)

   similarly provides that a suit for contribution may be brought “during or following any civil action

   under section 9606 of this title or under section 9607(a) of this title.” Although there is no state

   law on the matter with respect to NREPA, the Supreme Court has held with respect to CERCLA

   that a private party who has not been sued under § 107(a) may not obtain contribution from other



                                                   90
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83278 Filed 11/19/20 Page 91 of 108




   liable parties under § 113(f). Atl. Research, 551 U.S. at 138-139; Cooper Indus., Inc. v. Aviall

   Servs., Inc., 543 U.S. 157, 160-161, 168 (2004).

          NREPA is patterned after CERCLA and is, therefore, construed in accordance with

   CERCLA. City of Detroit v. Simon, 247 F.3d 619, 630 (6th Cir. 2001); ITT Indus., 700 F. Supp.

   2d at 894; Freeport-McMoran Res. Partners Ltd. P’ship v. B-B Paint Corp., 56 F. Supp. 2d 823,

   838 n.7 (E.D. Mich. 1999). As such, a party that has not been sued under NREPA may not assert

   a contribution claim under Michigan Compiled Laws § 324.20129. Because LCRC has not been

   sued under NREPA, its NREPA contribution counterclaim must be dismissed.

              2. Gould’s Liability

          Under CERCLA § 113(f)(1), an entity found liable under § 107(a) “may seek contribution

   from any other person who is liable or potentially liable under section [107(a)] . . . .” 42 U.S.C.

   § 9613(f)(1). In resolving contribution claims, courts are to “allocate response costs among liable

   parties using such equitable factors as the court determines are appropriate.” Id. Initially, a

   plaintiff bringing a contribution claim must prove that the defendant is liable under CERCLA.

   Kalamazoo River, 228 F.3d at 656-657. The liability standard for contribution claims under

   § 113(f)(1) is the same as for cost recovery claims under § 107(a). Id. at 653.

          Courts are divided regarding what elements a party must establish to prevail on a

   contribution counterclaim. Some courts have required a party to establish the four elements of a

   prima facie case under § 107(a). See, e.g., ITT Indus., 700 F. Supp. 2d at 888-889; Castaic Lake

   Water Agency v. Whittaker Corp., 272 F. Supp. 2d 1053, 1073 (C.D. Cal. 2003); G & H Landfill

   PRP Group v. Am. Premier Underwriters Inc., No. 96CV72947, 1999 WL 33432164, at *4-5 (E.D.

   Mich. Jan. 29, 1999). Other courts, however, have held that a party asserting a contribution

   counterclaim need only prove that the counter-defendant is a PRP and that the equities favor



                                                   91
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83279 Filed 11/19/20 Page 92 of 108




   allocation of the response costs. See, e.g., Bd. of Cty. Comm’rs of Cty. of La Plata v. Brown

   Group Retail, Inc., 768 F. Supp. 2d 1092, 1120 (D. Col. 2011); Ashley II of Charleston, LLC v.

   PCS Nitrogen, Inc., 791 F. Supp. 2d 431, 490 (D.S.C. 2011) (“A party making a claim under

   CERCLA § 113(f) bears the burden of proving: 1) that the defendant is a responsible party under

   § 107(a) of CERCLA; and 2) the defendant’s equitable share of costs.”); Anspec Co., Inc. v.

   Johnson Controls, Inc., 788 F. Supp. 951, 958 (E.D. Mich. 1992) (“To establish a claim for

   contribution under § 9613(f), Hoover Group must prove at the outset that the plaintiffs are within

   one of the four categories of covered persons under § 9607(a) of CERCLA.”). Because LCRC is

   able to establish the elements of a prima facie claim for cost recovery, it is able to demonstrate

   Gould’s liability under either of these standards.

          As stated above, a party seeking to establish a prima facie case must establish the following

   four factors:

          (1) a polluting site is a “facility” within the statute’s definition; (2) the facility
          released or threatened to release a hazardous substance; (3) the release caused the
          plaintiff to incur necessary costs of response; and (4) the defendant falls within one
          of four categories of potentially responsible parties.

   Gould, 2012 WL 5817937, at *7.

          Here, the first element is met because Gould has admitted that EGLE issued a notice

   designating the Gould Property a “facility” based on the presence of environmental contaminants

   on the site. Cronmiller Dep. at 33-34; Answer to Am. Counter-Compl. ¶ 26 (Dkt. 120).

          The second element is also established. In its answer to LCRC’s counter-complaint, Gould

   admits that a release took place on the Gould Property. Answer to Am. Counter-Compl. ¶ 90. And

   as discussed above with respect to the LCRC Property, the evidence demonstrates that a release

   has taken place on the Gould Property because TCE is leaching through the soil and groundwater.

   The evidence illustrates that a halo of residual TCE soil contamination extends from the Gould

                                                    92
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83280 Filed 11/19/20 Page 93 of 108




   Property onto the northwestern corner of the LCRC Property. Trial Tr. II at 45 (Browning).

   Moreover, a plume of groundwater contaminated with TCE is migrating from both the Gould and

   LCRC Properties northward toward Thompson Lake. Trial Tr. II at 89, 99 (Browning); Trial Tr.

   V at 187-188 (Travers). Consequently, a release has taken place on the Gould Property.

          With respect to the third element, LCRC has established that it incurred necessary costs of

   response as a result of the releases on the Gould Property. The Court concluded above that the

   TCE contamination present on the LCRC Property is attributable to migration from the releases

   that occurred on the Gould Property.       Thus, costs incurred by LCRC in connection with

   investigating the TCE contamination are tied to the releases that took place on the Gould Property.

   LCRC offered testimony from its managing director, Steven Wasylk, regarding the costs incurred

   by LCRC in investigating the contamination. Wasylk stated that LCRC has paid Quantum

   $657,711.49, and has paid Stratus Consulting and Abt Associates, Inc., Travers’s consulting firms,

   $578,938.95, for a combined total of $1,236,650.44. Trial Tr. VI at 110-112 (Wasylk). LCRC

   also produced summaries documenting these payments. Summaries of Quantum Invoices at

   PageID.47664-47665 (Dkt. 175); Summary of Stratus/Abt Invoices at PageID.47640-47641 (Dkt.

   175).32 However, Wasylk indicated that these summaries—which add up to numbers that are

   somewhat less than the figures he referenced in his testimony—do not account for additional

   payments made to Quantum after February 29, 2020 and to Stratus Consulting and Abt Associates,

   Inc. after March 19, 2020. Trial Tr. VI at 110-112 (Wasylk).




   32
     Though LCRC filed copies of the underlying invoices on the docket, it did not move for
   admission of these records. See Stratus Invoices (Dkt. 175-1); Abt Invoices (Dkt. 175-2);
   Quantum Invoices (Dkt. 175-12). The testimony of Wasylk, however, is sufficient to establish the
   payments assertedly made.
                                                   93
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83281 Filed 11/19/20 Page 94 of 108




          These response costs were necessary, given that the scope of work performed by LCRC is

   attributable, at least in part, to EGLE’s directives as summarized above. See ITT Indus., 700 F.

   Supp. 2d at 884-885 (holding that response costs incurred in performing work required by state

   agency were necessary and recoverable). For example, EGLE requested in January 2010 that

   LCRC prepare a work plan by April 2010. 1/12/10 Letter. EGLE later itemized a list of work it

   required to be performed, including investigating the storm sewer, delineating the extent of the

   contamination, performing soil borings and groundwater analyses, and installing monitoring wells.

   2/8/12 Letter.

          Further, the Court noted above that LCRC’s response costs were limited to investigation

   and monitoring. Within the Sixth Circuit, it is well-established that “preliminary” or “initial”

   investigative costs may be recovered even if the plaintiff did not comply with the NCP. Krygoski

   Constr. Co. v. City of Menominee, 431 F. Supp. 2d 755, 762 (W.D. Mich. 2006); see also Village

   of Milford v. K-H Holding Corp., 390 F.3d 926, 934 (6th Cir. 2004) (holding that consistency with

   the NCP is not required for recovery of monitoring and investigation costs and that investigatory

   and removal costs are not subject to the NCP’s public comment requirements). Accordingly,

   LCRC need not independently prove that its response activities were consistent with the NCP.

          Finally, Gould is a PRP. CERCLA defines the following four categories of PRPs who may

   be held liable under CERCLA:

          (1) the current owner/operator of a facility from which there has been a release;
          (2) a person “who at the time of disposal or treatment of any hazardous substances
          owned or operated any facility at which such hazardous substances were disposed
          of”; (3) generators of hazardous waste; and (4) arrangers for the disposal of
          hazardous waste.

   Bob’s Beverage, 264 F.3d at 697 (quoting 42 U.S.C. § 9607(a)(1)-(4)). The Court concluded

   above that Gould Inc. was an owner and operator at the time TCE was disposed of on the Gould



                                                  94
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83282 Filed 11/19/20 Page 95 of 108




   Property. Gould assumed responsibility for the obligations and liabilities of Gould Inc. arising out

   of the ownership of the Gould Property. Answer to Am. Counter-Compl. ¶ 1 (admitting that Gould

   is responsible for “certain obligations” of Gould, Inc.); Trial Tr. III at 73 (Callahan) (admitting

   that Gould is responsible for addressing the site investigation and clean-up work at the Gould

   Property); Rich Dep. at 19 (admitting his understanding that a liability arising from Gould Inc.’s

   operations at the RSF would reside with Gould). Accordingly, Gould is a PRP because its

   predecessor, Gould Inc., owned and operated the RSF Facility at the time TCE was disposed of on

   the Gould Property. LCRC has, consequently, established a prima facie case against Gould.

              3. Equitable Allocation

          In resolving a contribution claim, courts typically look to a set of six equitable factors,

   called the “Gore factors,” when allocating response costs between responsible parties. The Gore

   factors were originally part of an amendment to the 1980 House Superfund Bill proposed by then-

   Congressman Albert Gore as a moderate approach to joint and several liability. Envtl. Transp.

   Sys., Inc. v. ENSCO, Inc., 969 F.2d 503, 508 (7th Cir. 1992). The Gore factors include:

          (1) the ability of the parties to demonstrate that their contribution to a discharge,
          release or disposal of a hazardous waste can be distinguished; (2) the amount of the
          hazardous waste involved; (3) the degree of toxicity of the hazardous waste
          involved; (4) the degree of involvement by the parties in the generation,
          transportation, treatment, storage, or disposal of the hazardous waste; (5) the degree
          of care exercised by the parties with respect to the hazardous waste concerned,
          taking into account the characteristics of such hazardous waste; and (6) the degree
          of cooperation by the parties with Federal, State, or local officials to prevent any
          harm to the public health or the environment.

   Kerr-McGee, 14 F.3d at 326 n.4. Courts have significant discretion in choosing which factors to

   consider when determining equitable allocation of liability, PCS Nitrogen, 714 F.3d at 186, and “a

   court may consider several factors, a few factors, or only one determining factor . . . depending on

   the totality of circumstances presented to the court,” Envtl. Transp. Sys., 969 F.2d at 509.



                                                   95
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83283 Filed 11/19/20 Page 96 of 108




          Many courts have commented on the difficulties of allocating liability where incomplete

   records prevent a precise determination of each party’s causative contribution to the contamination

   at issue. Under such circumstances, courts have gone forward with making as reasonable an

   assessment as possible based on the available evidence, noting that “[c]ourts are not required to

   make meticulous findings as to the precise causative contribution each of the parties have made to

   a hazardous site, as in many cases such a finding would be literally impossible.” Kalamazoo River

   Group v. Rockwell Intern., 107 F. Supp. 2d 817, 822 (W.D. Mich. 2000); see also United States

   v. R.W. Meyer, Inc., 932 F.2d 568, 573-574 (6th Cir. 1991) (“I do not believe Congress intended

   to require meticulous findings of the precise causative contribution each of several hundred parties

   made to a hazardous site. In many cases, this would be literally impossible.”). Although parties

   are not held to a standard of scientific certainty, they must nevertheless prove their case by a

   preponderance of the evidence. Kalamazoo River, 107 F. Supp. 2d at 822.

                      a. Parties’ Contributions

          The first, second, and fourth Gore factors may be condensed into the same inquiry, i.e., the

   parties’ relative contributions to the release of hazardous substances. Lockheed, 35 F. Supp. 3d at

   132. In many cases, this represents “‘the dominant factor in determining each party’s equitable

   share of liability . . .’” Id. (quoting United States v. Davis, 31 F. Supp. 2d 45, 63 (D.R.I. 1998)).

   This case is no exception to that principle.

          As discussed above, the evidence establishes that the TCE contamination was caused solely

   by releases on the Gould Property. The admittedly limited evidence regarding the parties’

   historical operations demonstrates that Gould Inc. had a sustained practice of disposing of its waste

   chemicals by dumping them on the ground on the Gould Property. Former employees Richardson




                                                    96
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83284 Filed 11/19/20 Page 97 of 108




   and Galarneau testified that they disposed of waste fluids by pouring them on the ground on the

   Gould Property. Trial Tr. V at 69-74 (Richardson); Galarneau Dep. at 31, 41-43, 77-78.

           Richardson and Galarneau also testified that a large degreasing tank was located on the

   eastern side of the RSF Facility, near the area of the 2001 soil excavation. Trial Tr. V at 64-66

   (Richardson); Galarneau Dep. at 20-27. Gould’s own expert stated that the tank was likely a vapor

   degreaser containing TCE. Trial Tr. VII at 8 (Feenstra). Parts that were soaked in the degreasing

   tank were left to drip dry first over the tank and then were moved to racks where they continued

   to drip dry over the floor. Galarneau Dep. at 24-27. According to Galarneau, the tank was

   periodically drained, with the waste fluids flowing into a floor drain. Id. at 26-27. And while

   Galarneau observed a truck deliver fluids used in the tank on a weekly basis, he never observed

   the truck collect fluids for disposal. Id. at 30.

           Although the evidence does not establish a precise volume of waste disposed of by Gould

   Inc., there can be no doubt that its practices resulted in the disposal of enormous quantities of

   chemicals on the Gould Property or within the RSF Facility. Galarneau estimated that thousands

   of gallons of waste fluids were disposed of on the ground or in the floor drain, Galarneau Dep. at

   61, while Richardson testified that he personally disposed of forty to forty-five gallons of coolant

   at a time, Trial Tr. V at 70-73 (Richardson). Galarneau estimated the dimensions of the degreasing

   tank to be approximately four feet wide by eight feet long, and up to his chest in depth. Galarneau

   Dep. at 20-22. Richardson testified that the tank was approximately thirty feet long, eight feet

   wide, and six feet in depth. Trial Tr. V at 65 (Richardson). Assuming that Galarneau’s lesser

   dimensions are more accurate, the degreasing tank held a capacity of approximately 128 cubic

   feet, or 957 gallons.




                                                       97
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83285 Filed 11/19/20 Page 98 of 108




          Travers similarly estimated that the degreasing tank held 1,000 gallons and, assuming the

   tank was filled halfway and refilled weekly as indicated by Galarneau, she estimated that Gould

   Inc. used roughly 416,000 gallons of TCE over the course of its sixteen years of operation. Trial

   Tr. V at 136-137 (Travers). This calculation is premised on approximate dimensions of the tank

   and on the accuracy of Galarneau’s testimony that a truck delivered fluids for the tank on a weekly

   basis. While this evidence does not allow for a precise calculation of the amount of TCE used by

   Gould Inc., it does provide a reasonable estimate that Gould Inc. likely generated thousands of

   gallons of waste fluids over the course of its operations.

          While none of the evidence definitively establishes that Gould Inc. used TCE in particular,

   it is not uncommon for companies to dispose of waste without knowing its contents. See

   Kalamazoo River Group v. Rockwell Int’l, 107 F. Supp. 2d 817, 839 (W.D. Mich. 2000). In such

   circumstances and where the parties lack direct evidence regarding the amount of hazardous

   wastes that were dumped, courts may rely on circumstantial evidence to accomplish the remedial

   purpose of CERCLA. Id. Here, extraordinarily high concentrations of TCE were detected in the

   northeastern corner of the Gould Property—the very area where Galarneau testified that he and

   other employees poured fluids on the ground and the approximate location of the degreasing tank.

   When viewed in the context of the scientific data, the Court can easily conclude by a

   preponderance of the evidence that Gould Inc.’s irresponsible waste disposal practices account for

   the presence of TCE on the Gould Property.

          Meanwhile, the evidence demonstrates only minimal use of TCE on the LCRC Property.

   As determined above, LCRC’s use of TCE was limited to a series of seventeen to fifty asphalt tests

   performed between 1985 and 1986. See Trial Tr. III at 178-179 (Craine); Trial Tr. V at 23, 27-28

   (Marr); Little Dep. at 11. Each test required roughly one quart of TCE. Trial Tr. V at 28 (Marr);



                                                    98
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83286 Filed 11/19/20 Page 99 of 108




   Little Dep. at 18. Accordingly, even if LCRC performed as many of fifty asphalt tests over the

   course of two years, it would have used a total of only twelve to thirteen gallons of TCE. While

   Gould contends that LCRC’s use was much higher, as Little testified that Safety Kleen began to

   deliver larger quantities of TCE, Gould has not established that LCRC used these quantities or that

   LCRC improperly disposed of the waste solvent.

          Additionally, there is no evidence suggesting that LCRC disposed of its waste TCE by

   pouring it on the ground or that it otherwise caused a release of TCE. LCRC employees performed

   the asphalt tests on the second floor of a building located on the opposite side of LCRC’s Property

   from the TCE plume. See Trial Tr. III at 158, 168-169 (Craine); Trial Tr. V at 54 (Hogan).

   Testimony from LCRC’s former employees established that waste TCE was collected for disposal

   by Safety Kleen and was never poured onto the ground. Little Dep. at 10, 14; Trial Tr. V at 29-30

   (Marr). This evidence is sufficient to establish that no improper disposal of TCE occurred on the

   LCRC Property, and Gould has come forward with no evidence rebutting this conclusion.

          So too does the scientific evidence support the conclusion that Gould is responsible for the

   entirety of the contamination. The highest concentrations of TCE in soil and groundwater are

   located at or near the northeastern corner of the Gould Property. See Figure 15 to Travers Report;

   Figure 34 to Travers Report. And it is undisputed by Gould’s experts that a halo of contaminated

   soils extends from the Gould Property onto the LCRC Property. See Trial Tr. II at 45-46

   (Browning); Trial Tr. V at 168 (Travers). The Court also credited Travers’s theory that TCE

   contamination in the groundwater has migrated in the direction of the groundwater flow onto the

   LCRC Property. Trial Tr. V at 188-189 (Travers).




                                                   99
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83287 Filed 11/19/20 Page 100 of 108




          Accordingly, the Court concludes that Gould is solely responsible for contributing to the

   TCE contamination present on the Gould and LCRC Properties, as well as downgradient

   properties.

                      b. Parties’ Degree of Care and Cooperation

          The fifth and sixth Gore factors evaluate the parties’ degree of care and level of cooperation

   with federal or state officials in preventing further harm by the contamination. “Because non-

   cooperating parties can undermine CERCLA’s goal of promoting quick and efficient cleanups,

   ‘[t]he degree of cooperation with government officials to prevent any harm to the public health or

   the environment is very important in the contribution analysis.’” Lockheed, 35 F. Supp. 3d at 132.

          The Court has already determined that LCRC failed to exercise due care and was

   recalcitrant in cooperating with EGLE’s requests for additional investigations on the LCRC

   Property. LCRC performed some of the investigations requested by EGLE and permitted EGLE

   access to the LCRC Property whenever necessary. However, even after becoming aware in 1991

   that the LCRC Property was contaminated with TCE, the record does not reflect that LCRC

   undertook any significant investigations until it received formal notice from EGLE in 2007. After

   receiving formal notice, LCRC was slow to perform any response activity and resisted some of

   EGLE’s requests. Moreover, its investigations were largely driven by a desire to avoid liability.

   A party’s failure to assist with investigation and remediation of contamination in favor of devoting

   its resources to avoiding liability can weigh against that party at the equitable allocation stage. See

   Brown Group, 768 F. Supp. 2d at 1121-1122.

          Gould, on the other hand, has exercised due care in responding to the TCE contamination.

   In 1988, MNB undertook an excavation and other remediation activities on the Gould Property.

   See ASTI 1989 Investigation & Remediation Activities Report at 1 (Dkt. 170-4). At this time, the



                                                    100
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83288 Filed 11/19/20 Page 101 of 108




   investigations on the Gould Property involved petroleum contamination and not TCE. See Trial

   Tr. II at 93-98 (Taylor). In January 1993, EGLE designated the Gould Property a “facility” due to

   the presence of environmental contaminants on the site, and it identified Gould as a potentially

   responsible party. Cronmiller Dep. at 33-34; MNB Settlement Agreement; Answer to Am.

   Counter-Compl. ¶ 26. At that time, Gould assumed responsibility for MNB’s investigation of the

   Gould Property. Trial Tr. I at 32 (Browning); MNB Settlement Agreement. In 1994, Gould

   retained MSG to investigate the Gould Property and to ensure that all necessary remediation had

   been completed by MNB. Trial Tr. I at 31-32 (Browning).

          According to Browning, Gould was close to closure of the site investigation until, in 1997

   or 1998, the investigation unexpectedly revealed the presence of TCE on the Gould Property. Trial

   Tr. II at 20 (Browning); Trial Tr. I at 154 (Browning). As a result, EGLE required Gould to expand

   its investigation to determine the sources of the TCE. Trial Tr. I at 157-158 (Browning). MSG,

   on behalf of Gould, performed additional investigation on the Gould Property and, in 2001,

   performed an excavation in the northeastern corner of the Gould Property during which 400 to 500

   cubic yards of soil containing TCE were removed. Id. at 158, 161. However, the excavation did

   not remove all of the TCE contamination, as high concentrations of TCE remained in the

   groundwater beneath the excavated site. Id. at 168. To remediate the groundwater contamination,

   MSG recommended in 2005 that Gould install a pump and treat system. Id. at 170. In 2013, MSG

   developed a work plan for the pump and treat system, which EGLE ultimately approved. Id. at

   128, 171-172. Because the work plan was subject to EGLE’s oversight and input, the pump and

   treat system was not installed until 2016. Id. Additionally, MSG sought and obtained EGLE’s

   approval of a work plan to treat groundwater in the areas with the highest TCE concentrations




                                                  101
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83289 Filed 11/19/20 Page 102 of 108




   through bioremediation, a process that involves injecting additives into the ground. Id. at 135-

   136.

          Some testimony in the record suggested that Gould failed to act with reasonable care

   because it did not install a pump and treat system until 2016, eleven years after MSG recommended

   doing so and twenty years after TCE was first detected on the Gould Property. Gadway testified

   that such a lengthy delay was not customary and that there was no scientific basis accounting for

   the delay. Trial Tr. V at 96, 98-99 (Gadway). He further testified that installing a pump and treat

   system earlier would have reduced the likelihood of TCE reaching Thompson Lake, and that he

   advises clients that they must begin the remediation process as quickly as possible. Id. at 99-100.

          Browning explained that between 2001 and 2016, MSG was planning and undertaking

   investigative efforts in preparation for steps toward remediation.         Trial Tr. I at 171-172

   (Browning). Browning explained that in 2005, Gould, MSG, and EGLE believed that additional

   investigation was necessary to gain a full understanding of the source and extent of the

   contamination before a treatment system could be implemented. Trial Tr. II at 80-81 (Browning).

   Further, the fifteen-year delay between 2001 and 2016 was attributable to the process of gaining

   EGLE approval of MSG’s investigations, developing a work plan for the pump and treat system,

   and obtaining EGLE’s approval of the proposed plan. Id. at 81; Trial Tr. I at 172 (Browning).

          Feenstra agreed with Browning’s assessment that a pump and treat system may only be

   implemented after the extent of the contamination has been delineated. Trial Tr. III at 50

   (Feenstra).   He also stated that the length of time MSG took to identify the sources of

   contamination, delineate the extent of the groundwater plume, and develop a remediation plan was

   consistent with his experience at other contaminated sites. Id. at 33. He elaborated that it can take

   ten to twenty years to satisfy regulatory requirements for long-term remedial projects. Id. In



                                                   102
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83290 Filed 11/19/20 Page 103 of 108




   reviewing the course of the work performed, Feenstra did not believe there was any indication of

   delay in the part of Gould or MSG. Id. at 37-38.

          In light of Browning’s and Feenstra’s testimony, Gould has persuasively rebutted LCRC’s

   argument that it unnecessarily delayed its remediation efforts.            The Court accepts their

   explanations that a thorough investigation defining the extent of the contamination must take place

   before an effective plan for remediation can be developed and implemented. The Court also credits

   their explanation that the process of obtaining EGLE’s approval of investigative work and

   remediation can prolong the time necessary to interdict the contamination. As a result, Gould has

   exercised an appropriate degree of care with respect to the TCE and has cooperated with EGLE.

                      c. Allocation of Response Costs

          Notwithstanding the commendable degree of care and cooperation exercised by Gould, it

   is inescapable that, based on the evidence submitted, Gould Inc. was the sole cause of the TCE

   contamination migrating onto the LCRC Property and other downgradient properties. Given its

   predecessor’s role in causing the harm, the fact that Gould is spearheading the response effort is

   only proper. Additionally, Gould Inc.’s contamination caused LCRC to become embroiled in the

   aftermath and to incur its own significant response costs. Thus, because Gould Inc. caused the

   TCE releases, the equities justify allocating the lion’s share of the response costs to Gould.

          LCRC, however, is not entirely blameless, as it failed to exercise reasonable care in

   investigating the contamination and failed to fully cooperate with EGLE. Courts frequently

   increase the allocated share of response costs as a penalty for failing to cooperate with regulatory

   agencies. See, e.g., ASARCO LLC v. Atl. Richfield Co., LLC, 975 F.3d 859, 870 (9th Cir. 2020)

   (affirming the district court’s allocation of an additional $1 million against a party that “repeatedly

   evaded responsibility for any environmental contamination at the Site, flagrantly misled the EPA



                                                    103
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83291 Filed 11/19/20 Page 104 of 108




   regarding its releases at the Site, and made ongoing misrepresentations throughout the course of

   the litigation”); Agere Sys., Inc. v. Advanced Envtl. Tech. Corp., 602 F.3d 204, 235 (6th Cir. 2010)

   (affirming the district court’s allocation of an additional 8.7% of response costs against a party for

   working with a known polluter and another 8.7% for not cooperating with the EPA); United States

   v. Consolidation Coal Co., 345 F.3d 409, 414-415 (6th Cir. 2003) (doubling a party’s initial 3%

   allocation of the response costs because of the party’s failure to cooperate or participate in the

   remediation); Am. Int’l Specialty Lines Ins. Co. v. United States, No. CV09–01734, 2013 WL

   135405, at *5-6 (C.D. Cal. Jan. 9, 2013) (holding that the plaintiff’s cooperation with state

   regulatory authorities over a twenty-year period, without assistance from the federal government,

   necessitated a 5% increase in the government’s equitable share and a corresponding 5% decrease

   in the plaintiff’s equitable share).

           A party is not insulated from shouldering an equitable share of the response costs simply

   because it did not cause or contribute to the contamination. In Valbruna Slater Steel Corp. v.

   Joslyn Mfg. Co., 298 F. Supp. 3d 1194, 1204 (N.D. Ind. 2018), the court allocated 75% of the

   response costs to the defendant and 25% of the response costs to the plaintiff, although the

   defendant was responsible for causing the entirety of the contamination. The court noted that the

   plaintiff was aware of the contamination at the time it purchased the property at a discounted price

   and, consequently, assumed the risk of the cleanup. Id. at 1201.

           Here, LCRC acted in a manner that frustrated EGLE’s efforts to determine the source of

   the TCE plume and to prevent its further migration toward Thompson Lake. As noted above, a

   party’s failure to cooperate with regulatory authorities’ response efforts undermines CERCLA’s

   goals of promoting prompt cleanups and preventing harm to the public health and the environment.

   Thus, it is appropriate to assign some portion of the costs to LCRC.



                                                    104
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83292 Filed 11/19/20 Page 105 of 108




          Based on these equitable considerations, the Court finds that Gould is responsible for 95%

   of the response costs, while LCRC is responsible for 5% of the response costs. LCRC’s share is

   in line with the shares allocated in other cases to PRPs that failed to fully cooperate with regulatory

   agencies. The allocation applies to Gould’s past and future response costs, as well as to LCRC’s

   past response costs.33 Because LCRC has not claimed that it will incur any future response costs,

   the Court does not make any ruling in that regard.

          Gould disputes LCRC’s ability to recover its response costs, arguing that these costs were

   incurred for litigation purposes and to avoid liability rather than to mitigate the contamination. Pl.

   PFFCL at 24 n.10. Response costs are recoverable under CERCLA only if they are necessary.

   Carson Harbor, 270 F.3d at 871. “It is generally agreed that this standard requires that an actual

   and real threat to human health or the environment exist before initiating a response action.” Id.

   A party’s litigation-related costs, including investigative activities incurred solely for litigation

   purposes, are generally not compensable under CERCLA. ITT Indus., 700 F. Supp. 2d at 883.

          In determining whether response costs are recoverable, courts generally decline to consider

   a party’s subjective motivations for completing response activities. See Carson Harbor, 270 F.3d

   at 872 (“In determining whether response costs are ‘necessary,’ we focus not on whether a party

   has a business or other motive in cleaning up the property, but on whether there is a threat to human

   health or the environment and whether the response action is addressed to that threat.”). In ITT



   33
      Future response costs may be awarded where there is a likelihood that a party will incur future
   costs recoverable under CERCLA. GenCorp, Inc. v. Olin Corp., 390 F.3d 433, 451 (6th Cir. 2004);
   see also 42 U.S.C. § 9613(g)(2) (“In any such action . . . the court shall enter a declaratory
   judgment on liability for response costs or damages that will be binding on any subsequent action
   or actions to recover further response costs or damages.”). Here, Gould has adduced evidence that,
   over the next ten years, it is likely to incur $2,933,480 in continuing remediation costs. MSG Ten-
   Year Cost Projection (Dkt. 207-10). These costs include the operation and maintenance of the
   pump and treat system, improvement of the remediation system, and long-term monitoring of the
   system. Trial Tr. I at 145 (Browning).
                                                    105
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83293 Filed 11/19/20 Page 106 of 108




   Industries, the court rejected the defendants’ argument that the plaintiff could not recover its

   investigation response costs admittedly incurred in an effort to avoid liability by establishing that

   its predecessor was not a historical source of TCE contamination. 700 F. Supp. 2d at 883. The

   court held that the plaintiff’s goal of avoiding liability did not render its costs unnecessary or

   unreasonable, given that the risks of being determined a source of the contamination justified a

   thorough investigation and that the work was required by the state regulatory agency. Id. at 884.

   Thus, the court concluded that these costs were not unnecessary or unreasonable simply because

   they also served the purpose in avoiding liability. Id.

           A different result was reached in Champion Labs., Inc. v. Metex Corp., No., 02-5284, 2009

   WL 2496888, at *22 (D.N.J. Aug. 13, 2009), where the court held that the plaintiff could not

   recover its past costs because none of the expenditures furthered a cleanup of the site or sought to

   contain the migration of hazardous substances onto the site. For ten years, the plaintiff made no

   effort to clean up the contamination but instead unsuccessfully sought a no further action

   determination from the state agency to relieve it of any further investigatory or remedial

   responsibilities. Id. Thus, the plaintiff’s sampling and investigation was not “conducted for

   purposes of site investigation ultimately leading to the selection of a remedy,” but rather to

   persuade the state agency that the defendant was at fault and to obtain a no further action

   determination. Id. at *8, 22. Ultimately, the state agency did not grant the NFA request but instead

   determined that the plaintiff failed to undertake certain requests for installation of monitoring wells

   or cleanup activities. Id. at *8.

           In the present case, LCRC’s response costs are more akin to those at issue in ITT Industries

   than to those in Champion. As in ITT Industries, even though LCRC incurred its costs in

   connection with a successful defensive strategy establishing that it was not a source of the TCE



                                                    106
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83294 Filed 11/19/20 Page 107 of 108




   contamination, LCRC’s investigation was relevant and responsive to EGLE’s interest in

   determining the sources of the contaminants. See 700 F. Supp. 2d at 884. Furthermore, the results

   of LCRC’s investigation have been informative of the overall effort to address the TCE plume.

   See id. Consequently, because LCRC’s response costs were necessary and reasonable, they may

   be recovered in accordance with the allocation described above.

          Having determined that Gould incurred past response costs in the total amount of

   $4,253,297.00, of which LCRC is responsible for a 5% share, the Court finds that Gould is entitled

   to an award of $212,664.85 against LCRC for Gould’s past response costs. And having determined

   that LCRC incurred past response costs in the total amount of $1,236,650.44, of which Gould is

   responsible for a 95% share, the Court finds that LCRC is entitled to an award of $1,174,817.92

   against Gould for LCRC’s past response costs. Additionally, LCRC will be responsible for 5% of

   Gould’s future response costs.34

                                         IV.     CONCLUSION

          The Court finds in favor of Gould on its CERCLA cost recovery claim and holds that LCRC

   is liable for Gould’s response costs. However, the Court also finds in favor of LCRC on its

   CERCLA contribution counterclaim. Having considered the equities, the Court holds that Gould’s

   equitable share of its past and future response costs, as well as LCRC’s past response costs, is fixed

   at 95%. LCRC’s equitable share of these response costs is fixed at 5%. Accordingly, with respect

   to past response costs, LCRC is liable to Gould in the amount of $212,664.85, while Gould is liable




   34
      The parties submitted no argument or authority on the issue of what date should be used to
   separate past from future response costs. Because the parties were able to seek response costs up
   to the start of trial, an appropriate dividing line would be the trial’s start date of July 13, 2020.
   Five percent of any costs incurred on or after that date will be subject to recovery by Gould against
   LCRC as future response costs.
                                                    107
Case 2:17-cv-11130-MAG-DRG ECF No. 265, PageID.83295 Filed 11/19/20 Page 108 of 108




   to LCRC in the amount of $1,174,817.92. LCRC will also be responsible for 5% of Gould’s future

   response costs. Finally, the Court dismisses LCRC’s NREPA contribution counterclaim.

          Gould filed a motion in limine seeking to exclude the testimony of LCRC’s expert

   Constance Travers, which the Court denies (Dkt. 92). Gould also filed a motion in limine seeking

   to exclude other evidence, which is granted in part and denied in part as moot (Dkt. 109). Both

   parties additionally filed pre-trial objections to proposed trial exhibits (Dkts. 135, 148, 149, 150,

   151, 152, 154). The Court addressed certain portions of these objections during a hearing held on

   July 7, 2020, but deferred ruling on some of the objections until a specific exhibit was offered

   during trial. See 7/9/20 Order Regarding Motions in Limine and Objections to Exhibits (Dkt. 240).

   Because none of the objections on which the Court deferred ruling arose during trial, the parties’

   objections are denied as moot.

          A separate judgment will be issued.

          SO ORDERED.

   Dated: November 19, 2020                              s/Mark A. Goldsmith
          Detroit, Michigan                              MARK A. GOLDSMITH
                                                         United States District Judge




                                                   108
